EXHIBIT 10.1

SEVENTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
ASHFORD HOSPITALITY LIMITED PARTNERSHIP
DATED: April 14, 2016








--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
PAGE
ARTICLE I DEFINED TERMS
3
ARTICLE II PARTNERSHIP CONTINUATION; ADMISSION OF LIMITED PARTNERS; NAME; PLACE
OF BUSINESS AND REGISTERED AGENT
16
Section 2.1
CONTINUATION
16
Section 2.2
CERTIFICATE OF LIMITED PARTNERSHIP; OTHER FILINGS
17
Section 2.3
ADDITIONAL LIMITED PARTNERS
17
Section 2.4
NAME, OFFICE AND REGISTERED AGENT
17
ARTICLE III BUSINESS AND TERM OF PARTNERSHIP
17
Section 3.1
BUSINESS
17
Section 3.2
TERM
18
ARTICLE IV CAPITAL CONTRIBUTIONS
18
Section 4.1
GENERAL PARTNER
18
Section 4.2
LIMITED PARTNERS
18
Section 4.3
ADDITIONAL CAPITAL CONTRIBUTIONS AND ISSUANCES OF ADDITIONAL PARTNERSHIP
INTERESTS
18
Section 4.4
ADDITIONAL FUNDING
24
Section 4.5
INTEREST
24
Section 4.6
RETURN OF CAPITAL
24
Section 4.7
PERCENTAGE INTEREST
24
ARTICLE V PROFITS, LOSSES AND ACCOUNTING
24
Section 5.1
ALLOCATION OF PROFITS AND LOSSES
24
Section 5.2
ACCOUNTING
26
Section 5.3
PARTNERS’ CAPITAL ACCOUNTS
27
Section 5.4
SECTION 754 ELECTIONS
29
Section 5.5
SPECIAL ALLOCATION OF GAIN TO LTIP UNITHOLDERS
29
ARTICLE VI POWERS, DUTIES, LIABILITIES, COMPENSATION AND VOTING OF GENERAL
PARTNER
30
Section 6.1
POWERS OF GENERAL PARTNER
30
Section 6.2
DELEGATION OF AUTHORITY
33
Section 6.3
DUTIES OF GENERAL PARTNER
33
Section 6.4
LIABILITIES OF GENERAL PARTNER; INDEMNIFICATION
34
Section 6.5
COMPENSATION OF GENERAL PARTNER; REIMBURSEMENT
36
Section 6.6
RELIANCE ON ACT OF GENERAL PARTNER
37
Section 6.7
OUTSIDE SERVICES; DEALINGS WITH AFFILIATES; OUTSIDE ACTIVITIES
37
Section 6.8
ADDITIONAL LOANS TO THE PARTNERSHIP
38
Section 6.9
CONTRIBUTION OF ASSETS
38
ARTICLE VII RIGHTS, PROHIBITIONS AND REPRESENTATIONS WITH RESPECT TO LIMITED
PARTNERS
39


i



--------------------------------------------------------------------------------



Section 7.1
RIGHTS OF LIMITED PARTNERS
39
Section 7.2
PROHIBITIONS WITH RESPECT TO THE LIMITED PARTNERS
39
Section 7.3
OWNERSHIP BY LIMITED PARTNER OF CORPORATE GENERAL PARTNER OR AFFILIATE
40
Section 7.4
REDEMPTION RIGHT
40
Section 7.5
WARRANTIES AND REPRESENTATIONS OF THE LIMITED PARTNERS
43
Section 7.6
INDEMNIFICATION BY LIMITED PARTNERS
43
Section 7.7
NOTICE OF SALE OR REFINANCING
44
Section 7.8
BASIS ANALYSIS AND LIMITED PARTNER GUARANTEES
44
Section 7.9
CONVERSION OF LTIP UNITS
44
Section 7.10
VOTING RIGHTS OF LTIP UNITS
48
ARTICLE VIII DISTRIBUTIONS AND PAYMENTS TO PARTNERS
48
Section 8.1
DISTRIBUTIONS OF CASH FLOW
48
Section 8.2
REIT DISTRIBUTION REQUIREMENTS
50
Section 8.3
NO RIGHT TO DISTRIBUTIONS IN KIND
50
Section 8.4
WITHDRAWALS
50
Section 8.5
AMOUNTS WITHHELD
50
Section 8.6
DISTRIBUTION OF UNITS OF ASHFORD HOSPITALITY ADVISORS LLC
51
ARTICLE IX TRANSFERS OF INTERESTS
52
Section 9.1
GENERAL PARTNER
52
Section 9.2
ADMISSION OF A SUBSTITUTE OR ADDITIONAL GENERAL PARTNER
53
Section 9.3
EFFECT OF BANKRUPTCY, WITHDRAWAL, DEATH OR DISSOLUTION OF A GENERAL PARTNER
54
Section 9.4
REMOVAL OF A GENERAL PARTNER
54
Section 9.5
RESTRICTIONS ON TRANSFER OF LIMITED PARTNERSHIP INTERESTS
55
Section 9.6
ADMISSION OF SUBSTITUTE LIMITED PARTNER
56
Section 9.7
RIGHTS OF ASSIGNEES OF PARTNERSHIP INTERESTS
57
Section 9.8
EFFECT OF BANKRUPTCY, DEATH, INCOMPETENCE OR TERMINATION OF A LIMITED PARTNER
58
Section 9.9
JOINT OWNERSHIP OF INTERESTS
58
Section 9.10
TRANSFEREES
59
Section 9.11
ABSOLUTE RESTRICTION
59
Section 9.12
INVESTMENT REPRESENTATION
59
ARTICLE X TERMINATION OF THE PARTNERSHIP
59
Section 10.1
TERMINATION
59
Section 10.2
PAYMENT OF DEBTS
60
Section 10.3
DEBTS TO PARTNERS
60
Section 10.4
REMAINING DISTRIBUTION
60


ii



--------------------------------------------------------------------------------



Section 10.5
RESERVE
61
Section 10.6
FINAL ACCOUNTING
61
ARTICLE XI AMENDMENTS
61
Section 11.1
AUTHORITY TO AMEND
61
Section 11.2
NOTICE OF AMENDMENTS
62
Section 11.3
IMPLEMENTATION OF AMENDMENT
62
ARTICLE XII POWER OF ATTORNEY
62
Section 12.1
POWER
62
Section 12.2
SURVIVAL OF POWER
63
ARTICLE XIII CONSENTS, APPROVALS, VOTING AND MEETINGS
63
Section 13.1
METHOD OF GIVING CONSENT OR APPROVAL
63
Section 13.2
MEETINGS OF LIMITED PARTNERS
64
Section 13.3
OPINION
64
Section 13.4
SUBMISSIONS TO PARTNERS
65
ARTICLE XIV MISCELLANEOUS
65
Section 14.1
GOVERNING LAW
65
Section 14.2
AGREEMENT FOR FURTHER EXECUTION
65
Section 14.3
ENTIRE AGREEMENT
65
Section 14.4
SEVERABILITY
65
Section 14.5
NOTICES
65
Section 14.6
TITLES AND CAPTIONS
66
Section 14.7
COUNTERPARTS
66
Section 14.8
TERMS
66
Section 14.9
SURVIVAL OF RIGHTS
66



EXHIBIT A    –    List of Partners and Initial Contributed Assets
EXHIBIT B    –    Federal Income Tax Matters
EXHIBIT C    –    Notice of Exercise of Redemption Right
EXHIBIT D    –    Designation of Interests Issued to Sea Turtle Inn Limited
Partners
EXHIBIT E    –    [Reserved]
EXHIBIT F    –    Designation of Terms and Conditions of Series A
Preferred        Partnership Units
EXHIBIT G    –    [Reserved]
EXHIBIT H    –    [Reserved]
EXHIBIT I    –    Designation of Interests Issued to FGSB Limited Partners
EXHIBIT J    –    Designation of Interests Issued to Crystal City Limited
Partners
EXHIBIT K    –    [Reserved]
EXHIBIT L    –    Designation of Terms and Conditions of Series D
Preferred        Partnership Units
EXHIBIT M    –    Notice of Election by Partner to Convert LTIP Units into
Common        Partnership Units
EXHIBIT N    –    Notice of Election by Partnership to Force Conversion of LTIP
Units
        into Common Partnership Units

iii



--------------------------------------------------------------------------------



EXHIBIT O    –    Designation of Terms and Conditions of Series E
Preferred        Partnership Units
EXHIBIT P    –    Distribution of Interests in Ashford Hospitality Prime
Limited        Partnership

iv



--------------------------------------------------------------------------------



SEVENTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
ASHFORD HOSPITALITY LIMITED PARTNERSHIP
RECITALS:
This Seventh Amended and Restated Agreement of Limited Partnership is entered
into on April 14, 2016.
WHEREAS, Ashford Hospitality Limited Partnership (the “Partnership”) was formed
as a limited partnership under the laws of the State of Delaware by the filing
of a Certificate of Limited Partnership with the Secretary of State of Delaware
on May 13, 2003.
WHEREAS, the General Partner and the Original Limited Partner entered into the
Agreement of Limited Partnership as of August 18, 2003, the General Partner and
the Limited Partners entered into the Amended and Restated Agreement of Limited
Partnership as of August 29, 2003 which was amended by the First Amendment to
Amended and Restated Agreement of Limited Partnership dated October 16, 2003 and
the Second Amendment to Amended and Restated Agreement of Limited Partnership of
Ashford Hospitality Limited Partnership dated April 1, 2004.
WHEREAS, the General Partner and the Limited Partners (as of such date) entered
into the Second Amended and Restated Agreement of Limited Partnership as of
April 6, 2004, which was amended by:
Amendment No. 1 to Second Amended and Restated Agreement of Limited Partnership
dated September 2, 2004;
Amendment No. 2 to Second Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated September 22, 2004;
Amendment No. 3 to Second Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated December 30, 2004;
Amendment No. 4 to Second Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated March 16, 2005;
Amendment No. 5 to Second Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated July 13, 2006; and
Amendment No. 6 to Second Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated April 11, 2007.




--------------------------------------------------------------------------------



WHEREAS, the General Partner and the Limited Partners (as of such date) entered
into the Third Amended and Restated Agreement of Limited Partnership as of May
7, 2007, which was amended by:
Amendment No. 1 to Third Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated July 18, 2007;
Amendment No. 2 to Third Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated February 6, 2008;
Amendment No. 3 to Third Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated March 21, 2008;
Amendment No. 4 to Third Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated May 18, 2010;
Amendment No. 5 to Third Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated September 22, 2010;
Amendment No. 6 to Third Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated April 18, 2011;
Amendment No. 7 to Third Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated September 30, 2011; and
Amendment No. 8 to Third Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated October 17, 2011.
WHEREAS, the General Partners and the Limited Partners (as of such date) entered
into the Fourth Amended and Restated Agreement of Limited Partnership as of
February 27, 2013, which was amended by Amendment No. 1 to Fourth Amended and
Restated Agreement of Limited Partnership of Ashford Hospitality Limited
Partnership dated June 26, 2013.
WHEREAS, the General Partners and the Limited Partners (as of such date) entered
into the Fifth Amended and Restated Agreement of Limited Partnership as of
November 19, 2013, which was amended by Amendment No. 1 to Fifth Amended and
Restated Agreement of Limited Partnership of Ashford Hospitality Limited
Partnership dated February 5, 2014;
WHEREAS, the General Partner and the Limited Partners (as of such date) entered
into the Sixth Amended and Restated Agreement of Limited Partnership as of
October 8, 2014, which was amended by:
Amendment No. 1 to Sixth Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated November 12, 2014;

2



--------------------------------------------------------------------------------



Amendment No. 2 to Sixth Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated July 20, 2015 (collectively,
the “Prior Agreement”);
WHEREAS, Section 11.1(d) of the Prior Agreement permits the General Partner,
with the approval of the Limited Partners holding more than sixty-six and
two-thirds percent (66 2/3%) of the Common Percentage Interests of the Limited
Partners, to amend the Prior Agreement;
WHEREAS, Ashford OP Limited Partner LLC holds more than sixty-six and two-thirds
percent (66 2/3%) of the Common Percentage Interests of the Limited Partners,
and the General Partner and Ashford OP Limited Partner LLC desire to amend and
restate the Prior Agreement to make the revisions to the Prior Agreement set
forth below;
WHEREAS, the Company, which is the sole member of the General Partner and of
Ashford OP Limited Partner LLC, has directed the General Partner and Ashford OP
Limited Partner LLC to amend the Prior Agreement as set forth in this Agreement;
and
WHEREAS, the General Partner and Ashford OP Limited Partner LLC desire to so
amend and restate the Prior Agreement;
NOW, THEREFORE, in consideration of the foregoing, of the mutual covenants
between the parties hereto, and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby amend and restate the Prior Agreement and agree as follows:
ARTICLE I
DEFINED TERMS
Whenever used in this Agreement, the following terms shall have the meanings
respectively assigned to them in this Article I, unless otherwise expressly
provided herein or unless the context otherwise requires:
“Act” shall mean the Delaware Revised Uniform Limited Partnership Act, 6 Del C.
§ 17-101, et. seq., as amended, supplemented or restated from time to time, and
any successor to such statute.
“Additional Funds” has the meaning set forth in Section 4.4 hereof.
“Additional Limited Partner” shall mean a Person admitted to this Partnership as
a Limited Partner pursuant to and in accordance with Section 2.3 of this
Agreement.
“Additional Securities” means any additional REIT Shares (other than REIT Shares
issued in connection with a redemption pursuant to Section 7.4 hereof) or
rights, options, warrants or convertible or exchangeable securities containing
the right to subscribe for or purchase REIT Shares, as set forth in Section
4.3(a)(ii).

3



--------------------------------------------------------------------------------



“Adjustment Event” shall have the meaning set forth in Section 4.3(d) hereof.
“Affiliate” of another Person shall mean (a) any Person directly or indirectly
owning, controlling or holding with power to vote ten percent (10%) or more of
the outstanding voting securities of such other Person; (b) any Person ten
percent (10%) or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held with power to vote by such other Person;
(c) any Person directly or indirectly controlling, controlled by, or under
common control with, such other Person; (d) any officer, director, member or
partner of such other Person; and (e) if such other Person is an officer,
director, member or partner in a company, the company for which such Person acts
in any such capacity.
“Agreed Value” shall mean the fair market value of Contributed Property as
agreed to by the contributing partner and the Partnership, using such reasonable
method of valuation as they may adopt.
“Agreement” shall mean this Seventh Amended and Restated Agreement of Limited
Partnership of Ashford Hospitality Limited Partnership, as amended from time to
time.
“AINC” means Ashford Inc., a Delaware corporation.
“AINC Common Share” shall mean a shares of common stock of AINC.
“AMEX” shall mean the American Stock Exchange or any successor thereto.
“Articles of Organization” means the Certificate of Formation of the General
Partner filed with the Secretary of State of the State of Delaware, as amended
or restated from time to time.
“Ashford OP Limited Partner LLC” means Ashford OP Limited Partner LLC, a
Delaware limited liability company.
“Ashford Prime” means Ashford Hospitality Prime, Inc., a Maryland corporation.
“Bankruptcy Code” shall mean the United States Bankruptcy Code, as amended, 11
U.S.C. ss.ss. 101 ET SEQ., and as hereafter amended from time to time.
“Business Day” shall mean any day, other than a Saturday or Sunday, that is
neither a legal holiday nor a day on which banking institutions in New York, New
York are authorized or required by law, regulation or executive order to close.
“Capital Account” shall mean, as to any Partner, the account established and
maintained for such Partner pursuant to Section 5.3 hereof.
“Capital Account Limitation” shall have the meaning set forth in Section 7.9(b)
hereof.

4



--------------------------------------------------------------------------------



“Capital Contribution” shall mean the amount in cash or the Agreed Value of
Contributed Property (net of liabilities secured by the Contributed Property
that the Partnership is considered to assume or take subject to under Code
Section 752) contributed by each Partner (or its original predecessor in
interest) to the capital of the Partnership for its interest in the Partnership.
“Carrying Value” shall mean, with respect to any property, the adjusted basis of
such property for federal income tax purposes as of the time of determination
except as follows: (a) the initial Carrying Value of any property contributed by
a Partner to the Partnership shall be its Agreed Value, (b) the Carrying Value
of property distributed to a Partner shall the fair market value of such
property, as determined by the General Partner, and (c) the Carrying Value of
property shall be adjusted as provided by Exhibit B, items A.1., B.1(c), B.3.,
and B.4.
“Cash Amount” means an amount of cash per Common Partnership Unit equal to the
Value on the Valuation Date of the REIT Common Shares Amount.
“Cash Flow” shall mean the excess of cash revenues actually received by the
Partnership in respect of Partnership operations for any period, the amount of
any reduction in reserves of the Partnership, and to the extent determined by
the General Partner, the net proceeds received by the Partnership from
disposition of Company Property over Operating Expenses for such period.
“Certificate of Limited Partnership” means the certificate of limited
partnership of the Partnership filed with the Secretary of State of Delaware, as
amended or restated from time to time.
“Class B Common Partnership Interest” shall mean a partnership interest in the
Partnership, other than a Preferred Partnership Interest or a Common Partnership
Interest, and shall include any and all benefits to which the holder of such a
partnership interest may be entitled as provided in this Agreement or the Act,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement and the Act, provided that a Class B Common
Partnership Interest shall be treated as a Common Partnership Interest except as
provided in the definition of Class B Common Partnership Unit.
“Class B Common Partnership Unit” shall mean a fractional, undivided share of
the Class B Common Partnership Interests of all Partners issued hereunder, each
of which Class B Common Partnership Unit shall be treated as a Common
Partnership Unit for all purposes of this Agreement and shall be subject to the
same rights, privileges, qualifications, limitations and other characteristics
as a Common Partnership Unit and all references to Class B Common Partnership
Units in this Agreement shall be deemed to be references to Common Partnership
Units as well as Class B Common Partnership Units, except, in each case, (i) in
lieu of receiving distributions by the Partnership to holders of Common
Partnership Units, each holder of a Class B Common Partnership Unit shall be
entitled to the payment of the Class B Common Partnership Unit Return; (ii) the
Class B Common Partnership Unit Return shall have priority over the payment of
any cash distribution with

5



--------------------------------------------------------------------------------



respect to a Common Partnership Unit pursuant to Section 8.1(a) of this
Agreement (while still being junior in priority to the payment of any cash
distribution with respect to a Preferred Partnership Unit); and (iii) the Class
B Common Partnership Units are convertible, at the option of the Partnership or
any holder of Class B Common Partnership Units, in whole or in part, from time
to time, at any time after July 13, 2016, into an equivalent number of Common
Partnership Units.
“Class B Common Partnership Unit Return” shall mean, as to each Class B Common
Partnership Unit that has not yet then been converted into Common Partnership
Units: (i) for the period commencing on July 13, 2006 and ending on September
30, 2006 (the “Initial Period”), a cash distribution equal to $0.16606414; (ii)
for the three-year period commencing on October 1, 2006 and ending on the third
anniversary of such date, a cumulative quarterly cash distribution equal to
$0.19097376; and (iii) thereafter, a cumulative quarterly cash distribution
equal to $0.20163144.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and as
hereafter amended from time to time. Reference to any particular provision of
the Code shall mean that provision in the Code at the date hereof and any
succeeding provision of the Code.
“Commission” shall mean the U.S. Securities and Exchange Commission.
“Common Partnership Interest” shall mean a partnership interest in the
Partnership, other than a Preferred Partnership Interest, and includes any and
all benefits to which the holder of such a partnership interest may be entitled
as provided in this Agreement or the Act, together with all obligations of such
Person to comply with the terms and provisions of this Agreement and the Act.
“Common Partnership Unit” shall mean a fractional, undivided share of the Common
Partnership Interests of all Partners issued hereunder. At all times there shall
be maintained an economic equivalency of Common Partnership Units and REIT
Common Shares, except as otherwise provided herein.
“Common Partnership Unit Distribution” shall have the meaning set forth in
Section 4.3(d)(ii) hereof.
“Common Partnership Unit Distribution Period” shall mean any quarter or shorter
period with respect to which a distribution is to be made to the holders of the
Common Partnership Units.
“Common Partnership Unit Economic Balance” shall have the meaning set forth in
Section 5.5 hereof.
“Common Percentage Interest” shall mean the percentage interest in the Common
Partnership Units of each Partner, as determined by dividing the Common
Partnership Units owned by a Partner by the total number of Common Partnership
Units then outstanding,

6



--------------------------------------------------------------------------------



subject to Sections 4.3(d) and 4.3(e) which treat LTIP Units as Common
Partnership Units for this purpose.
“Company” means Ashford Hospitality Trust, Inc., a Maryland corporation.
“Constituent Person” shall have the meaning set forth in Section 7.9(f) hereof.
“Contributed Property” shall mean a Partner’s interest in property or other
consideration (excluding services and cash) contributed to the Partnership by
such Partner.
“Conversion Date” shall have the meaning set forth in Section 7.9(b) hereof.
“Conversion Factor” shall mean effective on and after November 12, 2014 the
amount determined by the formula set forth below; provided, however, that if the
Company (i) declares or pays a dividend on its outstanding REIT Common Shares in
REIT Common Shares or makes a distribution to all holders of its outstanding
REIT Common Shares in REIT Common Shares, (ii) subdivides its outstanding REIT
Common Shares, or (iii) combines its outstanding REIT Common Shares into a
smaller number of REIT Common Shares, the Conversion Factor shall be adjusted by
multiplying the Conversion Factor by a fraction, the numerator of which shall be
the number of REIT Common Shares issued and outstanding on the record date for
such dividend, distribution, subdivision or combination (assuming for such
purposes that such dividend, distribution, subdivision or combination has
occurred as of such time), and the denominator of which shall be the actual
number of REIT Common Shares (determined without the above assumption) issued
and outstanding on the record date for such dividend, distribution, subdivision
or combination:
 
(u ÷ T) - [(Z / FMV AHT) + ((w) x (FMV Inc./FMV AHT))] ÷ u




7



--------------------------------------------------------------------------------



where
w =
Number of AINC Common Shares then owned by the Company or Ashford OP Limited
Partner LLC directly as of the determination date.


 
Z =
Aggregate consideration received by the Company or Ashford OP Limited Partner
LLC for AINC Common Shares sold by the Company but whose proceeds have not been
distributed to the holders of REIT Common Shares and the value of any other
assets held directly by the Company or Ashford OP Limited Partner LLC (that are
not owned by the Partnership).
 
FMV Inc. =
Value (AINC) as of the determination date.
 
FMV AHT =
Value as of the determination date.
 
u =
the number of REIT Common Shares outstanding as of the determination date.
 
T =
the number of Common Partnership Units owned by the Company or Ashford OP
Limited Partner LLC as of the determination date.

Any adjustment to the Conversion Factor shall become effective immediately after
the effective date of such event retroactive to the record date, if any, for
such event; PROVIDED, HOWEVER, that if the General Partner receives a Notice of
Redemption after the record date, but prior to the effective date of such
dividend, distribution, subdivision or combination, the Conversion Factor shall
be determined as if the General Partner had received the Notice of Redemption
immediately prior to the record date for such dividend, distribution,
subdivision or combination.
“Conversion Notice” shall have the meaning set forth in Section 7.9(b) hereof.
“Conversion Right” shall have the meaning set forth in Section 7.9(a) hereof.
“Distribution Payment Date” shall mean the dates upon which the General Partner
makes distributions in accordance with Section 8.1 hereof.
“Economic Capital Account Balance” shall have the meaning set forth in
Section 5.5 hereof.
“Event of Bankruptcy” shall mean as to any Person the filing of a petition for
relief as to such Person as debtor or bankrupt under the Bankruptcy Code or
similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within ninety (90) days of the
filing thereof); insolvency of such Person as finally determined by a court of
competent jurisdiction; filing by such Person of a petition or application to
accomplish the same or for the appointment of a receiver or a trustee for such
Person or a substantial part of such Person’s assets; commencement of any
proceedings

8



--------------------------------------------------------------------------------



relating to such Person as a debtor under any other reorganization, arrangement,
insolvency, adjustment of debt or liquidation law of any jurisdiction, whether
now in existence or hereinafter in effect, either by such Person or by another,
but if such proceeding is commenced by another, only if such Person indicates
his approval of such proceeding, or such proceeding is contested by such Person
and has not been finally dismissed within ninety (90) days.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Exchange Date” means November 12, 2014.
“Forced Conversion” shall have the meaning set forth in Section 7.9(c) hereof.
“Forced Conversion Notice” shall have the meaning set forth in Section 7.9(c)
hereof.
“Full Distribution Amount” shall have the meaning set forth in Section 8.1(a)
hereof.
“General Partner” shall mean Ashford OP General Partner LLC and any Person who
becomes a substitute or additional General Partner as provided herein, and any
of their successors as General Partner, each in its capacity as a general
partner of the Partnership.
“General Partnership Interest” shall mean the interest of a General Partner in
the Partnership, provided that the General Partner shall have no interest in
profits or losses of the Partnership with respect to its General Partnership
Interest.
“Government Obligations” shall mean securities that are (i) direct obligations
of the United States of America, for the payment of which its full faith and
credit is pledged, or (ii) obligations of a Person controlled or supervised by
and acting as an agency or instrumentality of the United States of America, the
payment of which is unconditionally guaranteed as a full faith and credit
obligation by the United States of America, that are not callable or redeemable
at the option of the issuer thereof, and shall also include a depository receipt
issued by a bank or trust as custodian with respect to any such obligation held
by such custodian for the account of the holder of a depository receipt,
provided that (except as required by law) such custodian is not authorized to
make any deduction from the amount payable to the holder of such depository
receipt from any amount received by the custodian in respect of the Government
Obligation or the specific payment of interest on or principal of the Government
Obligation evidenced by such depository receipt.
“Indemnitee” shall mean (i) any Person made a party to a proceeding by reason of
its status as (A) the General Partner or (B) a director, officer, employee or
agent of the Partnership or the General Partner, and (ii) such other Persons
(including Affiliates of the General Partner or the Partnership) as the General
Partner may designate from time to time (whether before or after the event
giving rise to potential liability), in its sole and absolute discretion.

9



--------------------------------------------------------------------------------



“Ineligible Unit” shall have the meaning set forth in Section 5.5 hereof.
“Initial Contributed Assets” shall mean those properties and asset management
and consulting agreements identified as Initial Contributed Assets on Exhibit A
hereto.
“IRS” shall mean the Internal Revenue Service.
“Limited Partner” shall mean any Person named as a Limited Partner on Exhibit A
attached hereto and any Person who becomes a Substitute Limited Partner pursuant
to Section 9.6 hereof or an Additional Limited Partner pursuant to Section 2.3
hereof, in such Person’s capacity as a Limited Partner in the Partnership.
“Limited Partnership Interest” shall mean the interest of a Limited Partner in
the Partnership at any particular time, including the right of such Limited
Partner to any and all benefits to which such Limited Partner may be entitled as
provided in this Agreement and in the Act, together with the obligations of such
Limited Partner to comply with all the provisions of this Agreement and of the
Act.
“LTIP Unit” shall mean a Partnership Unit that is designated as an LTIP Unit and
which has the rights, preferences and other privileges designated in Sections
4.3(d) and 4.3(e) hereof and elsewhere in this Agreement in respect of LTIP
Unitholders. The allocation of LTIP Units among the Partners shall be set forth
on Exhibit A, as may be amended from time to time.
“LTIP Unitholder” shall mean a Partner that holds LTIP Units.
“NASDAQ” shall mean the NASDAQ Global Market or any successor thereto.
“Newly Issued Common Partnership Unit” shall mean with respect to any Common
Partnership Unit Distribution Period, a Common Partnership Unit issued during
such Common Partnership Unit Distribution Period, other than to Ashford OP
Limited Partner LLC.
“Notice of Redemption” shall mean the Notice of Exercise of Redemption Right
substantially in the form attached as Exhibit C hereto.
“NYSE” shall mean the New York Stock Exchange or any successor thereto.
“Offering” shall mean the offer and sale by the Company and the purchase by the
Underwriters (as defined in the Prospectus) of REIT Common Shares for sale to
the public, consummated August 29, 2003.
“Operating Expenses” shall mean (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner, including any salaries or other payments to
directors, officers or employees of the General Partner, and any accounting and
legal expense of the General Partner, which expenses, the Partners have agreed,
are expenses of the Partnership and not the General

10



--------------------------------------------------------------------------------



Partner, and (iii) to the extent not included in clause (ii) above, REIT
Expenses; PROVIDED, HOWEVER, that Operating Expenses shall not include any
administrative costs and expenses incurred by the General Partner that are
attributable to properties or partnership interests in a Subsidiary that are
owned by the General Partner or the Company directly.
“Original Limited Partner” shall mean Ashford OP Limited Partner LLC.
“Partner” shall mean the General Partner or any Limited Partner.
“Partnership” shall mean Ashford Hospitality Limited Partnership, a Delaware
limited partnership.
“Partnership Interest” shall mean a partnership interest in the Partnership and
includes any and all benefits to which the holder of such a partnership interest
may be entitled as provided in this Agreement or the Act, together with all
obligations of such Person to comply with the terms and provisions of this
Agreement and the Act.
“Partnership Record Date” shall mean the record date established by the General
Partner for the distribution of Cash Flow pursuant to Section 8.1 hereof, which
record date, as to Common Partnership Units, shall be the corresponding record
date established by the Company with respect to the REIT Common Shares and which
record date, as to a series of Preferred Partnership Units, shall be the
corresponding record date established by the Company with respect to the
corresponding series of REIT Preferred Shares.
“Partnership Unit” shall mean a Common Partnership Unit, a Class B Common
Partnership Unit, a Preferred Partnership Unit, an LTIP Unit, or any other
fractional, undivided share of the Partnership Interests that the General
Partner has authorized pursuant to this Agreement. The Partnership Units of the
Partners shall be set forth on Exhibit A, as may be amended from time to time.
“Person” shall mean any individual, partnership, corporation, limited liability
company, trust or other entity.
“Plan” shall mean the Ashford Hospitality Trust, Inc. Amended and Restated 2003
Stock Incentive Plan, as amended and/or one or more successor or additional
equity incentive plans or programs that the Company has adopted or may adopt, as
amended (each individually and all of them collectively, as the context
requires).
“Preferred Partnership Interest” shall mean a partnership interest in the
Partnership evidenced by a designated series of Preferred Partnership Units,
having a preference in payment of distributions or on liquidation as determined
by the General Partner for such series of Preferred Partnership Units and as set
forth in an amendment to this Agreement (which may be attached as an Exhibit
hereto), and includes all benefits to which the holder of such a partnership
interest may be entitled as provided in this Agreement or the Act, together with
all obligations of such Person to comply with the terms and provisions of this
Agreement and the Act.

11



--------------------------------------------------------------------------------



“Preferred Partnership Unit” shall mean a fractional, undivided share of
Preferred Partnership Interests of all Partners in the specified series issued
hereunder.
“Preferred Percentage Interest” with respect to a series of Preferred
Partnership Units, shall mean the percentage interest in the Preferred
Partnership Units of each Partner holding Preferred Partnership Units of such
specified series, as determined by dividing the Preferred Partnership Units of
such series owned by a Partner by the total number of Preferred Partnership
Units of that series then outstanding.
“Preferred Return” shall mean any payment made or to be made on any Preferred
Partnership Unit corresponding to any dividend paid or to be paid on the related
series of preferred stock issued by the Company, in accordance with Section 4.3
hereof.
“Prior Agreement” has the meaning assigned to such term in the Recitals.
“Property” shall mean any hotel property or other investment in which the
Partnership holds an ownership interest.
“Prospectus” shall mean the final prospectus, dated August 26, 2003, delivered
to purchasers of REIT Shares in the Offering.
“Redeeming Partner” shall have the meaning provided in Section 7.4(a) hereof.
“Redemption Right” shall have the meaning provided in Section 7.4(a) hereof.
“REIT” shall mean a real estate investment trust under Sections 856 through 860,
inclusive, of the Code.
“REIT Common Share” shall mean a share of the common stock of the Company.
“REIT Common Shares Amount” shall mean a whole number of REIT Common Shares
equal to the product of the number of Common Partnership Units offered for
redemption by a Redeeming Partner, multiplied by the Conversion Factor in effect
on the Specified Redemption Date (rounded down to the nearest whole number if
such product is not a whole number); provided, however, that if the Company at
any time issues to all holders of REIT Common Shares rights, options, warrants
or convertible or exchangeable securities entitling the stockholders to
subscribe for or purchase REIT Common Shares, or any other securities or
property (collectively, the “Rights”), which Rights have not expired pursuant to
their terms, then the REIT Common Shares Amount thereafter shall also include
such Rights that a holder of that number of REIT Common Shares would be entitled
to receive.
“REIT Expenses” means (i) costs and expenses relating to the formation and
continuity of existence of the Company and any Subsidiaries thereof (which
Subsidiaries shall, for purposes hereof, be included within the definition of
Company), including taxes, fees and assessments associated therewith, any and
all costs, expenses or fees payable to any director, officer, or employee of the
Company, (ii) costs and expenses relating to the

12



--------------------------------------------------------------------------------



public offering and registration of securities or private offering of securities
by the Company and all statements, reports, fees and expenses incidental
thereto, including underwriting discounts and selling commissions applicable to
any such offering of securities, (iii) costs and expenses associated with the
preparation and filing of any periodic reports by the Company under federal,
state or local laws or regulations, including filings with the Commission, (iv)
costs and expenses associated with compliance by the Company with laws, rules
and regulations promulgated by any regulatory body, including the Commission,
and (v) all other operating or administrative costs of the Company, including,
without limitation, insurance premiums, and legal, accounting and directors’
fees, incurred in the ordinary course of its business on behalf of or in
connection with the Partnership.
“REIT Preferred Share” shall mean a share of the preferred stock of the Company.
“REIT Share” shall mean a REIT Common Share or a REIT Preferred Share.
“Safe Harbor” means, the election described in the Safe Harbor Regulation,
pursuant to which a partnership and all of its partners may elect to treat the
fair market value of a partnership interest that is transferred in connection
with the performance of services as being equal to the liquidation value of that
interest.
“Safe Harbor Election” means the election by a partnership and its partners to
apply the Safe Harbor, as described in the Safe Harbor Regulation and Internal
Revenue Service Notice 2005-43.
“Safe Harbor Regulation” means Proposed Treasury Regulations Section 1.83-3(l).
“Series A Articles Supplementary” shall mean the Articles Supplementary
Establishing and Fixing the Rights and Preferences of a Series of Preferred
Stock, designating the rights and preferences of the 8.55% Series A Cumulative
Preferred Stock, filed as part of the Company’s charter with the State
Department of Assessments and Taxation of Maryland, on September 21, 2004.
“Series A Preferred Partnership Interests” shall mean a partnership interest in
the Partnership evidenced by the Series A Preferred Partnership Units, having a
preference in payment of distributions or on liquidation as set forth in Exhibit
F to this Agreement.
“Series A Preferred Partnership Units” shall mean the series of Preferred
Partnership Units established pursuant to this Agreement, representing a
fractional, undivided share of the Series A Preferred Partnership Interests of
all Partners issued under this Agreement.
“Series A Preferred Stock” shall mean the 8.55% Series A Cumulative Preferred
Stock of the Company, with such preferences, rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption as described in the Series A Articles Supplementary.

13



--------------------------------------------------------------------------------



“Series D Articles Supplementary” shall mean the Articles Supplementary
Establishing and Fixing the Rights and Preferences of a Series of Preferred
Stock, designating the rights and preferences of the 8.45% Series D Cumulative
Preferred Stock, filed as part of the Company’s charter with the State
Department of Assessments and Taxation of Maryland, on July 17, 2007, as amended
by the Articles of Amendment to Articles Supplementary Establishing and Fixing
the Rights and Preferences of a Series of Preferred Stock, filed as part of the
Company’s charter with the State Department of Assessments and Taxation of
Maryland, on September 20, 2010.
“Series D Preferred Partnership Interests” shall mean a partnership interest in
the Partnership evidenced by the Series D Preferred Partnership Units, having a
preference in payment of distributions or on liquidation as set forth in Exhibit
L to this Agreement.
“Series D Preferred Partnership Units” shall mean the series of Preferred
Partnership Units established pursuant to this Agreement, representing a
fractional, undivided share of the Series D Preferred Partnership Interests of
all Partners issued under this Agreement.
“Series D Preferred Stock” shall mean the Series D Cumulative Preferred Stock of
the Company, with such preferences, rights, voting powers, restrictions,
limitations as to distributions, qualifications and terms and conditions of
redemption as described in the Series D Articles Supplementary.
“Series E Articles Supplementary” shall mean the Articles Supplementary
Establishing and Fixing the Rights and Preferences of a Series of Preferred
Stock, designating the rights and preferences of the 9.000% Series D Cumulative
Preferred Stock, filed as part of the Company’s charter with the State
Department of Assessments and Taxation of Maryland, on April 15, 2011.
“Series E Preferred Partnership Interests” shall mean a partnership interest in
the Partnership evidenced by the Series E Preferred Partnership Units, having a
preference in payment of distributions or on liquidation as set forth in Exhibit
O to this Agreement.
“Series E Preferred Partnership Units” shall mean the series of Preferred
Partnership Units established pursuant to this Amendment, representing a
fractional, undivided share of the Series E Preferred Partnership Interests of
all Partners issued under this Agreement.
“Series E Preferred Stock” shall mean the Series E Cumulative Preferred Stock of
the Company, with such preferences, rights, voting powers, restrictions,
limitations as to distributions, qualifications and terms and conditions of
redemption as described in the Series E Articles Supplementary.
“Special Partnership Interest” shall mean a Common Partnership Interest, except
that, notwithstanding anything to the contrary in Section 7.4, the General
Partner shall not have the right, directly or indirectly, to satisfy any
Redemption Right exercised by a Limited Partner with respect to the Special
Partnership Interest through the issuance of the REIT Common Shares Amount as
set forth in Section 7.4(b).

14



--------------------------------------------------------------------------------



“Special Partnership Unit” shall mean a Common Partnership Unit, except that,
notwithstanding anything to the contrary in Section 7.4, the General Partner
shall not have the right, directly or indirectly, to satisfy any Redemption
Right exercised by a Limited Partner with respect to a Special Partnership Unit
through the issuance of the REIT Common Shares Amount as set forth in Section
7.4(b).
“Specified Redemption Date” shall mean, with respect to a given Partner and
Notice of Redemption, the later of any date so specified in the Notice of
Redemption and the third (3rd) Business Day after receipt by the General Partner
of the Notice of Redemption, provided that no Specified Redemption Date may
occur with respect to any Partnership Unit before one year after such
Partnership Unit is issued by the Partnership.
“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity of which a majority of (i) the voting power of the voting equity
securities, or (ii) the outstanding equity interests, are owned, directly or
indirectly, by such Person.
“Substitute General Partner” has the meaning set forth in Section 9.2.
“Substitute Limited Partner” shall mean any Person admitted to the Partnership
as a Limited Partner pursuant to Section 9.6 hereof.
“Surviving Partner” has the meaning set forth in Section 9.1(c) hereof.
“Target Balance” shall have the meaning set forth in Section 5.5 hereof.
“Transaction” has the meaning set forth in Section 9.1(b) hereof.
“Transfer” has the meaning set forth in Section 9.5(a) hereof.
“Treasury Regulations” means the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the Code.
“Unit Transaction” shall have the meaning set forth in Section 7.9(f) hereof.
“Unvested Incentive Units” shall have the meaning set forth in Section 4.3(e)(i)
hereof.
“Valuation Date” shall mean the date of receipt by the General Partner of a
Notice of Redemption or, if such date is not a Business Day, the first Business
Day thereafter.
“Value” shall mean, with respect to a REIT Common Share, the average of the
daily market price for the ten (10) consecutive trading days immediately
preceding the Valuation Date. The market price for each such trading day shall
be: (i) if the REIT Common Shares are listed or admitted to trading on any
securities exchange or the NASDAQ National Market System, the closing price,
regular way, on such day, or if no such sale takes place on such day, the
average of the closing bid and asked prices on such day; (ii) if the REIT Common
Shares are not listed or admitted to trading on any securities exchange or the
NASDAQ

15



--------------------------------------------------------------------------------



National Market System, the last reported sale price on such day or, if no sale
takes place on such day, the average of the closing bid and asked prices on such
day, as reported by a reliable quotation source designated by the General
Partner; or (iii) if the REIT Common Shares are not listed or admitted to
trading on any securities exchange or the NASDAQ National Market System and no
such last reported sale price or closing bid and asked prices are available, the
average of the reported high bid and low asked prices on such day, as reported
by a reliable quotation source designated by the General Partner, or if there
shall be no bid and asked prices on such day, the average of the high bid and
low asked prices, as so reported, on the most recent day (not more than ten (10)
days prior to the date in question) for which prices have been so reported;
provided, however, that if there are no bid and asked prices reported during the
ten (10) days prior to the date in question, the Value of the REIT Common Shares
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate. If the REIT Common Shares Amount includes rights that a
holder of REIT Common Shares would be entitled to receive, and the General
Partner acting in good faith determines that the value of such rights is not
reflected in the Value of the REIT Common Shares determined as aforesaid, then
the Value of such rights shall be determined by the General Partner acting in
good faith on the basis of such quotations and other information as it
considers, in its reasonable judgment, appropriate.
“Value (AINC)” shall mean, with respect to an AINC Common Share, the average of
the daily market price for the ten (10) consecutive trading days immediately
preceding the Valuation Date. The market price for each such trading day shall
be: (i) if the AINC Common Shares are listed or admitted to trading on any
securities exchange or the NASDAQ National Market System, the closing price,
regular way, on such day, or if no such sale takes place on such day, the
average of the closing bid and asked prices on such day; (ii) if the AINC Common
Shares are not listed or admitted to trading on any securities exchange or the
NASDAQ National Market System, the last reported sale price on such day or, if
no sale takes place on such day, the average of the closing bid and asked prices
on such day, as reported by a reliable quotation source designated by the
General Partner; or (iii) if the AINC Common Shares are not listed or admitted
to trading on any securities exchange or the NASDAQ National Market System and
no such last reported sale price or closing bid and asked prices are available,
the average of the reported high bid and low asked prices on such day, as
reported by a reliable quotation source designated by the General Partner, or if
there shall be no bid and asked prices on such day, the average of the high bid
and low asked prices, as so reported, on the most recent day (not more than ten
(10) days prior to the date in question) for which prices have been so reported;
provided, however, that if there are no bid and asked prices reported during the
ten (10) days prior to the date in question, the Value of the AINC Common Shares
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate.
“Vested LTIP Units” shall have the meaning set forth in Section 4.3(e)(i)
hereof.

16



--------------------------------------------------------------------------------



“Vesting Agreement” shall mean each or any, as the context implies, LTIP Unit
Award Agreement entered into by a LTIP Unitholder upon acceptance of an award of
LTIP Units under the Plan (as such agreement may be amended, modified or
supplemented from time to time).
ARTICLE II    
PARTNERSHIP CONTINUATION; ADMISSION OF LIMITED PARTNERS; NAME; PLACE OF BUSINESS
AND REGISTERED AGENT
Section 2.1    CONTINUATION. The Partners hereby agree to continue the
Partnership pursuant to the provisions of the Act and upon the terms and
conditions set forth in this Agreement. Except as expressly provided herein, the
rights and obligations of the Partners and the administration and termination of
the Partnership shall be governed by the Act. The Partnership Interest of each
Partner shall be personal property for all purposes.
Section 2.2    CERTIFICATE OF LIMITED PARTNERSHIP; OTHER FILINGS. The General
Partner shall prepare (or caused to be prepared), execute, acknowledge, record
and file at the expense of the Partnership, a Certificate of Limited Partnership
and all requisite fictitious name statements and notices in such places and
jurisdictions as may be required by the Act or necessary to cause the
Partnership to be treated as a limited partnership under, and otherwise to
comply with, the laws of each state or other jurisdiction in which the
Partnership conducts business.
Section 2.3    ADDITIONAL LIMITED PARTNERS. The General Partner shall in timely
fashion amend this Agreement and, if required by the Act, the Certificate of
Limited Partnership filed for record to reflect the admission pursuant to the
terms of this Agreement of a Person as a Limited Partner.
Section 2.4    NAME, OFFICE AND REGISTERED AGENT. The name of the Partnership
shall be Ashford Hospitality Limited Partnership. The principal place of
business of the Partnership shall be at 14185 Dallas Parkway, Suite 1100,
Dallas, Texas 75254. The General Partner may at any time change the location of
such office, provided the General Partner gives notice to the Partners of any
such change. The name and address of the Partnership’s statutory agent for
service of process on the Partnership in Texas is Ashford OP General Partner
LLC, 14185 Dallas Parkway, Suite 1100, Dallas, Texas 75254. The name and address
of the Partnership’s statutory agent for service of process on the Partnership
in Delaware is Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, Delaware 19808.
ARTICLE III    
BUSINESS AND TERM OF PARTNERSHIP
Section 3.1    BUSINESS. The purpose and nature of the business of the
Partnership is to conduct any business that may lawfully be conducted by a
limited partnership organized pursuant to the Act; provided, however, that such
business shall be limited to and conducted in such a manner as to permit the
Company at all times to be qualified as a REIT under the

17



--------------------------------------------------------------------------------



Code, unless the board of directors of the Company determines to cease to
qualify as a REIT. To consummate the foregoing and to carry out the obligations
of the Partnership in connection therewith or incidental thereto, the General
Partner shall have the authority, in accordance with and subject to the
limitations set forth elsewhere in this Agreement, to make, enter into, perform
and carry out any arrangements, contracts or agreements of every kind for any
lawful purpose, without limit as to amount or otherwise, with any corporation,
association, partnership, limited liability company, firm, trustee, syndicate,
individual or any political or governmental division, subdivision or agency,
domestic or foreign, and generally to make and perform agreements and contracts
of every kind and description and to do any and all things necessary or
incidental to the foregoing for the protection and enhancement of the assets of
the Partnership.
Section 3.2    TERM. The Partnership shall continue in perpetuity and shall have
perpetual existence, unless earlier dissolved pursuant to law or the provisions
of this Agreement. The existence of the Partnership as a separate legal entity
shall continue until the cancellation of the Certificate of Limited Partnership
pursuant to the Act.
ARTICLE IV    
CAPITAL CONTRIBUTIONS
Section 4.1    GENERAL PARTNER. The General Partner has not contributed, and
shall not be required to contribute, cash or other assets to the capital of the
Partnership.
Section 4.2    LIMITED PARTNERS. The Limited Partners have contributed cash and
their respective ownership interests in the Contributed Property to the
Partnership as identified on Exhibit A attached hereto. The Agreed Values of the
Limited Partners’ proportionate ownership interest in the Contributed Properties
as of the date of contribution are set forth on Exhibit A attached hereto.
Section 4.3    ADDITIONAL CAPITAL CONTRIBUTIONS AND ISSUANCES OF ADDITIONAL
PARTNERSHIP INTERESTS. Except as provided in this Section 4.3 or in Section 4.4,
the Partners have and shall have no preemptive or other right or obligation to
make any additional Capital Contributions or loans to the Partnership. The
General Partner or Ashford OP Limited Partner LLC may contribute additional
capital or property to the Partnership, from time to time, and receive
additional Partnership Interests in respect thereof, in the manner contemplated
in this Section 4.3.
(a)    ISSUANCES OF ADDITIONAL PARTNERSHIP INTERESTS.
(i)    GENERAL. The General Partner is hereby authorized to cause the
Partnership to issue such additional Partnership Interests in the form of Common
Partnership Units and Preferred Partnership Units for any Partnership purpose at
any time or from time to time, to the Partners or to other Persons for such
consideration and on such terms and conditions as shall be established by the
General Partner in its sole and absolute discretion,

18



--------------------------------------------------------------------------------



and to admit any Person as a Limited Partner upon its execution of a counterpart
signature page to this Agreement, or as otherwise provided in this Agreement,
all without the approval of any of the Limited Partners. Any additional
Partnership Interest issued as provided in the prior sentence may be issued in
one or more classes, or one or more series of any of such classes, with such
designations, preferences and relative, participating, optional or other special
rights, powers and duties, including rights, powers and duties senior to Limited
Partnership Interests, all as shall be determined by the General Partner in its
sole and absolute discretion and without the approval of any Limited Partner and
all as may be set forth in an Exhibit to this Agreement, each of which Exhibit
shall be incorporated into and become part of this Agreement upon adoption by
the General Partner, including, without limitation, (i) the allocations of items
of Partnership income, gain, loss, deduction and credit to each such class or
series of Partnership Interests; (ii) the right of each such class or series of
Partnership Interests to share in Partnership distributions; (iii) the rights of
each class or series of Partnership Interests upon dissolution and liquidation
of the Partnership and (iv) the right to vote; PROVIDED, HOWEVER, that no
additional Partnership Interests shall be issued to the General Partner or
Ashford OP Limited Partner LLC unless:
(ii)    (1) (A) The additional Partnership Interests are issued in connection
with an issuance of REIT Shares of or other interests in the Company, all such
that the economic interests are substantially similar to the designations,
preferences and other rights of the additional Partnership Interests issued to
the General Partner or Ashford OP Limited Partner LLC by the Partnership in
accordance with this Section 4.3 and (B) the Company shall make, directly or
through one or more Affiliates, a Capital Contribution to the Partnership in an
amount equal to the proceeds raised or other property received by the Company,
directly or through one or more Affiliates, in connection with the issuance of
such stock or other interests in the Company, (2) the additional Partnership
Interests are issued in exchange for property owned by the Company, the General
Partner or Ashford OP Limited Partner LLC, as the case may be, with a fair
market value, as determined by the General Partner, in good faith, equal to the
value of the Partnership Interests or in connection with issuances by the
Company of Additional Securities pursuant to the Plan, or (3) the additional
Partnership Interests are issued to all Partners in proportion to their
respective Common Percentage Interests or Preferred Percentage Interests, as
applicable.
Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Common Partnership Units or Preferred Partnership
Units for less than fair market value, so long as the General Partner concludes
in good faith that such issuance is in the best interests of the Company and the
Partnership.

19



--------------------------------------------------------------------------------



(b)    UPON ISSUANCE OF ADDITIONAL SECURITIES. After the Offering, the Company
shall not issue any additional REIT Shares (other than REIT Shares issued in
connection with a redemption pursuant to Section 7.4 hereof) or rights, options,
warrants or convertible or exchangeable securities containing the right to
subscribe for or purchase REIT Shares (collectively, “Additional Securities”)
other than to all holders of REIT Shares, unless (A) the General Partner shall
cause the Partnership to issue to the Company or its Affiliates, Partnership
Interests or rights, options, warrants or convertible or exchangeable securities
of the Partnership having designations, preferences and other rights, all such
that the economic interests are substantially similar to those of the Additional
Securities, and (B) the Company contributes, directly or through one or more
Affiliates, the proceeds or other property received from the issuance of such
Additional Securities and from any exercise of rights contained in such
Additional Securities to the Partnership. For the avoidance of doubt, the
Company may in any event issue Additional Securities pursuant to the Plan.
Without limiting the foregoing, the Company may issue Additional Securities for
less than fair market value, and as a result the General Partner is expressly
authorized to cause the Partnership to issue to the Company or its Affiliates
corresponding Partnership Interests, so long as (x) the Company concludes in
good faith that such issuance is in the best interests of the Company and the
Partnership, and (y) the Company, directly or through one or more Affiliates,
contributes all proceeds or other property received from such issuance to the
Partnership. For example, if the Company issues REIT Common Shares for a cash
purchase price and contributes, directly or through one or more Affiliates, all
of the proceeds of such issuance to the Partnership as required hereunder, the
Company or its Affiliates shall be issued a number of additional Common
Partnership Units equal to the product of (A) the number of such REIT Common
Shares issued by the Company, the proceeds of which were so contributed,
multiplied by (B) a fraction, the numerator of which is 100%, and the
denominator of which is the Conversion Factor in effect on the date of such
contribution.
(c)    CERTAIN DEEMED CONTRIBUTIONS OF PROCEEDS OF ISSUANCE OF REIT SHARES. In
connection with any and all issuances of REIT Shares, the Company, directly or
through one or more Affiliates, shall contribute all of the proceeds raised in
connection with such issuance to the Partnership as Capital Contributions,
PROVIDED THAT if the proceeds actually received and contributed by the Company
or its Affiliates are less than the gross proceeds of such issuance as a result
of any underwriter’s discount or other expenses paid or incurred in connection
with such issuance, then the Company, directly or through one or more
Affiliates, shall be deemed to have made Capital Contributions to the
Partnership in the aggregate amount of the gross proceeds of such issuance and
the Partnership shall be deemed simultaneously to have paid such offering
expenses in connection with the required issuance of additional Partnership
Units to the Company or its Affiliates for such Capital Contributions pursuant
to Section 4.3(a) hereof. Notwithstanding the foregoing and Section 4.3(b), the
Company shall not be required to contribute the proceeds raised in connection
with the issuance of

20



--------------------------------------------------------------------------------



REIT Shares in June 2013 and July 2013, directly or through one or more
Affiliates, to the Partnership as a Capital Contribution provided such funds are
used to effect the planned spin-off of Ashford Prime; and, provided further,
that upon a determination, if any, by the Company not to effect the planned
spin-off of Ashford Prime, the Company shall contribute such proceeds as
provided in Section 4.3(b) and Section 4.3(c).
(d)    LTIP UNITS. The General Partner may from time to time issue LTIP Units to
Persons who provide services to the Partnership, for such consideration as the
General Partner may determine to be appropriate, and admit such Persons as
Limited Partners. The Capital Accounts of such LTIP Unitholders shall be
credited with the amount of their respective Capital Contributions pursuant to
Section 5.3. Except to the extent a Capital Contribution is made with respect to
an LTIP Unit, an LTIP Unit is intended to qualify as a “profits interest” in the
Partnership. Subject to the provisions of Sections 4.3(d) and 4.3(e) and the
special provisions of Sections 5.5, 7.9 and 7.10, LTIP Units shall be treated as
Common Partnership Units, with all of the rights, privileges and obligations
attendant thereto. For purposes of computing the Common Percentage Interests,
holders of LTIP Units shall be treated as Common Partnership Unitholders and
LTIP Units shall be treated as Common Partnership Units. In particular, the
Partnership shall comply with the following procedures:
(i)    If an Adjustment Event (as defined below) occurs, then the General
Partner shall make a corresponding adjustment to the LTIP Units to maintain a
one-for-one conversion and economic equivalence ratio between Common Partnership
Units and LTIP Units. The following shall be “Adjustment Events”: (A) the
Partnership makes a distribution on all outstanding Common Partnership Units in
Partnership Units, (B) the Partnership subdivides the outstanding Common
Partnership Units into a greater number of Partnership Units or combines the
outstanding Common Partnership Units into a smaller number of Partnership Units,
or (C) the Partnership issues any Partnership Units in exchange for its
outstanding Common Partnership Units by way of a reclassification or
recapitalization of its Common Partnership Units. If more than one Adjustment
Event occurs, the adjustment to the LTIP Units need be made only once using a
single formula that takes into account each and every Adjustment Event as if all
Adjustment Events occurred simultaneously. For the avoidance of doubt, the
following shall not be Adjustment Events: (x) the issuance of Partnership Units
in a financing, reorganization, acquisition or other similar business
transaction, (y) the issuance of Partnership Units pursuant to any employee
benefit or compensation plan or distribution reinvestment plan, or (z) the
issuance of any Partnership Units to Ashford OP Limited Partner LLC in respect
of a capital contribution to the Partnership of proceeds from the sale of
securities by the Company. If the Partnership takes an action affecting the
Common Partnership Units other than actions specifically described

21



--------------------------------------------------------------------------------



above as “Adjustment Events” and in the opinion of the General Partner such
action would require an adjustment to the LTIP Units to maintain the one-to-one
correspondence described above, the General Partner shall have the right to make
such adjustment to the LTIP Units, to the extent permitted by law and by the
Plan, in such manner and at such time as the General Partner, in its sole
discretion, may determine to be appropriate under the circumstances. If an
adjustment is made to the LTIP Units as provided in this Section 4.3 the
Partnership shall promptly file in the books and records of the Partnership an
officer’s certificate setting forth such adjustment and a brief statement of the
facts requiring such adjustment, which certificate shall be conclusive evidence
of the correctness of such adjustment absent manifest error. Promptly after
filing of such certificate, the Partnership shall mail a notice to each LTIP
Unitholder setting forth the adjustment to his or her LTIP Units and the
effective date of such adjustment; and
(ii)    Subject to the provisions of Section 10.4, the LTIP Unitholders shall,
in respect of each Distribution Payment Date, when, as and if authorized and
declared by the General Partner out of assets legally available for that
purpose, be entitled to receive distributions in an amount per LTIP Unit equal
to the distributions per Common Partnership Unit (the “Common Partnership Unit
Distribution”), paid to holders of record on the same Partnership Record Date
established by the General Partner with respect to such Distribution Payment
Date. The term “Newly Issued Common Partnership Unit” shall be deemed to include
LTIP Units issued during a Common Partnership Unit Distribution Period and
Section 8.1(a) shall apply in full to LTIP Units. During any Common Partnership
Unit Distribution Period, so long as any LTIP Units are outstanding, except upon
liquidation of the Partnership and as provided in the following sentence and
Section 10.4, no distributions (whether in cash or in kind) shall be authorized,
declared or paid on Common Partnership Units, unless equal distributions have
been or contemporaneously are authorized, declared and paid on the LTIP Units
for such Common Partnership Unit Distribution Period.
The LTIP Units shall rank pari passu with the Common Partnership Units as to the
payment of regular and special periodic or other distributions and distribution
of assets upon liquidation, dissolution or winding up, provided upon liquidation
the amount distributed with respect to a LTIP Unit shall be limited to the
related Capital Account balance as provided by Section 10.4. As to the payment
of distributions and as to distribution of assets upon liquidation, dissolution
or winding up, any class or series of Partnership Units or Partnership Interests
which by its terms specifies that it shall rank junior to, on a parity with, or
senior to the Common Partnership Units shall also rank junior to, or pari passu
with, or senior to, as the case may be, the LTIP Units. Subject to the terms of
any Vesting Agreement, a LTIP Unitholder shall be entitled to transfer his or
her LTIP Units to the same extent, and subject to

22



--------------------------------------------------------------------------------



the same restrictions as holders of Common Partnership Units are entitled to
transfer their Common Partnership Units pursuant to Article IX.
(e)    TERMS OF LTIP UNITS. LTIP Units shall be subject to the following special
provisions:
(i)    VESTING AGREEMENTS. LTIP Units may, in the sole discretion of the General
Partner, be issued subject to vesting, forfeiture and additional restrictions on
transfer pursuant to the terms of a Vesting Agreement. The terms of any Vesting
Agreement may be modified by the General Partner from time to time in its sole
discretion, subject to any restrictions on amendment imposed by the relevant
Vesting Agreement or by the Plan, if applicable. LTIP Units that have vested
under the terms of a Vesting Agreement are referred to as “Vested LTIP Units”;
all other LTIP Units shall be treated as “Unvested Incentive Units.”
(ii)    FORFEITURE. Unless otherwise specified in the Vesting Agreement, upon
the occurrence of any event specified in a Vesting Agreement as resulting in the
right of the Partnership to repurchase LTIP Units at a specified purchase price
or some other forfeiture of any LTIP Units, then if the Partnership exercises
such right to repurchase or forfeiture in accordance with the applicable Vesting
Agreement, then the relevant LTIP Units shall immediately, and without any
further action, be treated as cancelled and no longer outstanding for any
purpose. Unless otherwise specified in the Vesting Agreement, no consideration
or other payment shall be due with respect to any LTIP Units that have been
forfeited, other than any distributions declared with respect to a Partnership
Record Date prior to the effective date of the forfeiture. In connection with
any repurchase or forfeiture of LTIP Units, the balance of the portion of the
Capital Account of the LTIP Unitholder that is attributable to all of his or her
LTIP Units shall be reduced by the amount, if any, by which it exceeds the
Target Balance contemplated by Section 5.5, calculated with respect to the LTIP
Unitholder’s remaining LTIP Units, if any, with such reduction being
accomplished by an allocation of gross deductions or losses to the applicable
LTIP Unitholder.
(iii)    ALLOCATIONS. LTIP Units shall generally be treated as Common
Partnership Units for purposes of Article V, but LTIP Unitholders shall also be
entitled to certain special allocations of gain under Section 5.5.
(iv)    REDEMPTION. The Redemption Right provided to Limited Partners under
Section 7.4 shall not apply with respect to LTIP Units unless and until they are
converted to Common Partnership Units as provided in clause (vi) below and
Section 7.9.
(v)    LEGEND. Any certificate evidencing an LTIP Unit shall bear an appropriate
legend indicating that additional terms, conditions and

23



--------------------------------------------------------------------------------



restrictions on transfer, including without limitation any Vesting Agreement,
apply to the LTIP Unit.
(vi)    CONVERSION TO COMMON PARTNERSHIP UNITS. Vested LTIP Units are eligible
to be converted into Common Partnership Units under Section 7.9.
(vii)    VOTING. LTIP Units shall have the voting rights provided in Section
7.10.
(viii)    ISSUANCE. An LTIP Unit shall be considered issued to an LTIP
Unitholder upon the later to occur of: (i) execution by such Person of a
counterpart signature page to this Agreement, unless such Person is already a
Limited Partner, (ii) execution by such LTIP Unitholder and the Partnership of a
Vesting Agreement with respect to such LTIP Unit, if applicable, and (iii)
payment to the Partnership of the Capital Contribution, if any, provided for in
the related Vesting Agreement.
Section 4.4    ADDITIONAL FUNDING. If the General Partner determines that it is
in the best interests of the Partnership to provide for additional Partnership
funds (“Additional Funds”) for any Partnership purpose, the General Partner may
(i) cause the Partnership to obtain such funds from outside borrowings, or (ii)
elect to have the General Partner provide such Additional Funds to the
Partnership through loans or otherwise.
Section 4.5    INTEREST. No interest shall be paid on the Capital Contribution
of any Partner.
Section 4.6    RETURN OF CAPITAL. Except as expressly provided in this
Agreement, no Partner shall be entitled to demand or receive the return of its
Capital Contribution.
Section 4.7    PERCENTAGE INTEREST. If the number of outstanding Common
Partnership Units increases or decreases during a taxable year, the General
Partner shall adjust each holder of Common Partnership Units’ Percentage
Interest, as reflected on Exhibit A, to a percentage equal to the number of
Common Partnership Units held by such Partner divided by the aggregate number of
outstanding Common Partnership Units.
ARTICLE V    
PROFITS, LOSSES AND ACCOUNTING
Section 5.1    ALLOCATION OF PROFITS AND LOSSES. Except as otherwise provided
herein or in Exhibit B, profits earned and losses incurred by the Partnership
shall be allocated among the Partners as follows:

24



--------------------------------------------------------------------------------



(a)    Profits for each year shall be allocated among the Partners, and shall be
credited to the respective Capital Accounts of the Partners, in the following
order and priority:
(i)    First, items of gross income to the holders of Preferred Partnership
Units in the amount necessary so that the cumulative amount of gross income
allocated to holders of Preferred Partnership Units pursuant to this
Section 5.1(a)(i) is equal to the cumulative amount of distributions of
Preferred Return (as defined, for each series of Preferred Partnership Units, in
the exhibit to this Agreement setting forth the terms of such Preferred
Partnership Units) distributed to holders of Preferred Partnership Units;
(ii)    Second, to the Partners to the extent of losses, in the proportions and
in the reverse order in which losses were allocated to them pursuant to Section
5.1(b), until the cumulative amounts allocated to each Partner pursuant to this
Section 5.1(a)(ii) are equal to the cumulative losses so allocated to such
Partner;
(iii)    Third, to the holders of Class B Common Partnership Units in accordance
with their Common Percentage Interests until the holders of Class B Common
Partnership Units have been allocated an amount equal to the total amount
distributed to such holders pursuant to Section 8.1(a) for such year; and
(iv)    Fourth, any remaining profits shall be allocated to the holders of
Common Partnership Units, other than the holders of Class B Common Partnership
Units, in accordance with their Common Percentage Interests (calculated without
giving effect to the Class B Partnership Units then outstanding).
(b)    Losses for each year shall be allocated among the Partners, and shall be
debited to the respective Capital Accounts of the Partners, in the following
order and priority:
(iii)    First, to the holders of Common Partnership Units pro rata in
accordance with, and to the extent of, the positive balances in their Adjusted
Capital Account Balances (as defined in Exhibit B hereto) attributable to Common
Partnership Units;
(iv)    Second, to the holders of Preferred Partnership Units pro rata in
accordance with, and to the extent of, the positive balances in their Adjusted
Capital Account Balances (as defined in Exhibit B hereto) attributable to
Preferred Partnership Units; and

25



--------------------------------------------------------------------------------



(v)    Thereafter any remaining losses will be allocated to the holders of
Common Partnership Units in accordance with their Common Percentage Interests.
(c)    If the Partnership issues additional Partnership Units pursuant to the
provisions of this Agreement, the General Partner is hereby authorized to make
revisions to this Section 5.1 as it determines are necessary or desirable to
reflect the terms of the issuance of such additional Partnership Units,
including, without limitation, making preferential allocations to certain
classes of Partnership Units. For purposes of determining the profits and losses
or any other items allocable to any period, profits and losses, and any such
other items shall be determined on a daily, monthly, or other basis, as
determined by the General Partner using any permissible method under Code
Section 706 and the Treasury Regulations thereunder.
(d)    Notwithstanding the provisions of Section 5.1(a) and Section 5.1(b), upon
liquidation of the Partnership or upon redemption of any redeemable Preferred
Partnership Units, items of gross income and/or items of deduction or loss shall
be allocated to the holder of the Preferred Partnership Units and/or the Common
Partnership Units, such that the Capital Accounts attributable to the Preferred
Partnership Units equal, after all allocations of profit and loss are completed,
the amount to be distributed to the Preferred Partnership Units.
Section 5.2    ACCOUNTING.
(f)    The books of the Partnership shall be kept on the accrual basis and in
accordance with generally accepted accounting principles consistently applied.
(g)    The fiscal year of the Partnership shall be the calendar year.
(h)    The terms “profits” and “losses,” as used herein, shall mean all items of
income, gain, expense or loss as determined utilizing federal income tax
accounting principles and shall also include each Partner’s share of income
described in Section 705(a)(1)(B) of the Code, any expenditures described in
Section 705(a)(2)(B) of the Code, any expenditures described in Section 709(a)
of the Code which are not deducted or amortized in accordance with Section
709(b) of the Code, losses not deductible pursuant to Sections 267(a) and 707(b)
of the Code and adjustments made pursuant to Exhibit B attached hereto.
(i)    The General Partner shall be the Tax Matters Partner of the Partnership
within the meaning of Section 6231(a)(7) of the Code. As Tax Matters Partner,
the General Partner shall have the right and obligation to take all actions
authorized and required, respectively, by the Code for the Tax Matters Partner.
The General Partner shall have the right to retain professional assistance in
respect of any audit of the Partnership by the IRS, and all out-of-pocket
expenses and fees

26



--------------------------------------------------------------------------------



incurred by the General Partner on behalf of the Partnership as Tax Matters
Partner shall constitute Operating Expenses of the Partnership. If the General
Partner receives notice of a final Partnership adjustment under
Section 6223(a)(2) of the Code, the General Partner shall either (i) file a
court petition for judicial review of such final adjustment within the period
provided under Section 6226(a) of the Code, a copy of which petition shall be
mailed to each Limited Partner on the date such petition is filed, or (ii) mail
a written notice to each Limited Partner, within such period, that describes the
General Partner’s reasons for determining not to file such a petition. For each
taxable year beginning on or after January 1, 2018, the General Partner (or such
other Person as may be designated by the General Partner from time to time) to
be the “partnership representative” as that term is defined in section 6223(a)
of the Code, as added by the Bipartisan Budget Act of 2015 (the “Partnership
Representative”), and each Partner shall take all actions necessary to cause
such Person to be so designated in accordance with any procedures prescribed
therefor. The Partnership Representative shall inform each other Partner of all
significant matters that may come to his, her or its attention in his, her or
its capacity as Partnership Representative by giving notice thereof after
becoming aware thereof and, within that time, shall forward to each other
Partner copies of all significant written communications he, she or it may
receive in that capacity. Any Partner who is designated as Partnership
Representative shall not take any action contemplated by sections 6222 through
6232 of the Code without the consent of Partners whose aggregate Common
Percentage Interests exceed 50%, and may not in any case take any action left to
the determination of an individual Partner under sections 6222 through 6231 of
the Code.
(j)    Except as specifically provided herein, all elections required or
permitted to be made by the Partnership under the Code shall be made by the
General Partner in its sole discretion.
(k)    Any Partner shall have the right to a private audit of the books and
records of the Partnership, provided such audit is made at the expense of the
Partner desiring it, and it is made during normal business hours.
(l)    The Partners agree that the Partnership shall be authorized and directed
to make the Safe Harbor Election and the Partnership and each Partner (including
any person to whom a Partnership Interest is transferred in connection with the
performance of services) agrees to comply with all requirements of the Safe
Harbor with respect to all Partnership Interests transferred in connection with
the performance of services while the Safe Harbor Election remains effective.
The General Partner, as the Tax Matters Partner, shall be authorized to (and
shall) prepare, execute, and file the Safe Harbor Election.
Section 5.3    PARTNERS’ CAPITAL ACCOUNTS.
(a)    There shall be maintained a Capital Account for each Partner in
accordance with this Section 5.3 and the principles set forth in Exhibit B
attached

27



--------------------------------------------------------------------------------



hereto and made a part hereof. The amount of cash and the Agreed Value of
property contributed to the Partnership by each Partner, net of liabilities
assumed by the Partnership or securing property contributed by such Partner,
shall be credited to its Capital Account, and from time to time, but not less
often than annually, the share of each Partner in profits, losses and Carrying
Value of distributions (net of liabilities secured by the distributed property
that such Partner is considered to assume or take subject to) shall be credited
or debited to its Capital Account. The determination of Partners’ Capital
Accounts, and any adjustments thereto, shall be made consistent with tax
accounting and other principles set forth in Section 704(b) of the Code and
applicable Treasury Regulations thereunder and Exhibit B attached hereto.
(b)    Except as otherwise specifically provided in this Agreement, as required
by the Act or other law, or in a deficit restoration obligation agreement or in
a guarantee of a Partnership liability, signed by a Limited Partner, no Limited
Partner shall be required to make any further contribution to the capital of the
Partnership to restore a loss, to discharge any liability of the Partnership or
for any other purpose, nor shall any Limited Partner personally be liable for
any liabilities of the Partnership or of the General Partner. All Limited
Partners hereby waive their right of contribution which they may have against
other Partners in respect of any payments made by them under any guarantee of
Partnership debt. Set forth in Exhibit Q attached hereto is the form of Notice
of Exercise of Limited Deficit Restoration Obligation and Limited Deficit
Restoration Obligation Agreement (“Notice and Agreement”) whereby a Limited
Partner may agree to restore, to a limited extent as determined by the Limited
Partner, the amount of any deficit in its Capital Account as provided in such
Notice and Agreement and such Notice and Agreement shall be considered a
“deficit restoration obligation agreement” for purposes of this Section 5.3(b).
After completion and execution of a Notice and Agreement, the executing Limited
Partner may deliver an original of such completed and executed Notice and
Agreement to the General Partner, which after execution by the General Partner,
shall be effective as of the date set forth in the Notice and Agreement, subject
to the restrictions applicable to the effective date of an amendment to this
Agreement as set forth in Section 1.761-1(c) of the Treasury Regulations. The
General Partner shall execute such Notice and Agreement upon receipt and return
a copy to the executing Limited Partner.
(c)    Immediately following the transfer of any Partnership Interest, the
Capital Account of the transferee Partner attributable to the transferred
interest shall be equal to the Capital Account of the transferor Partner
attributable to the transferred interest.
(d)    For purposes of computing the amount of any item of income, gain,
deduction or loss to be reflected in the Partners’ Capital Accounts, the
determination, recognition and classification of any such item shall be the same
as its determination, recognition and classification for federal income tax
purposes, taking into account any adjustments required pursuant to Section
704(b) of the Code

28



--------------------------------------------------------------------------------



and the applicable Treasury Regulations thereunder as more fully described in
Exhibit B attached hereto.
(e)    The provisions of the Agreement relating to the maintenance of Capital
Accounts are intended to comply with Treasury Regulations Section 1.704-1(b),
and shall be interpreted and applied in a manner consistent with such Treasury
Regulations. If the General Partner shall determine that it is prudent to modify
the manner in which the Capital Accounts, or any debits or credits thereto
(including, without limitation, debits or credits relating to liabilities which
are secured by contributed or distributed property or which are assumed by the
Partnership, the General Partner, or the Limited Partners) are computed in order
to comply with such Treasury Regulations, the General Partner may make such
modification, provided that it is not likely to have a material effect on the
amounts distributable to any Person upon the dissolution of the Partnership. The
General Partner also shall (i) make any adjustments that are necessary or
appropriate to maintain equality between the Capital Accounts of the Partners
and the amount of Partnership capital reflected on the Partnership’s balance
sheet, as computed for book purposes, in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(q) and (ii) make appropriate modifications if
unanticipated events might otherwise cause this Agreement not to comply with
Treasury Regulations Section 1.704-1(b) or 1.704-2.
Section 5.4    SECTION 754 ELECTIONS. The General Partner shall elect, pursuant
to Section 754 of the Code, to adjust the basis of the Partnership’s assets for
(i) all Transfers of Partnership Interests, and (ii) any distribution of
Partnership property as described in Section 734 of the Code, if such election
would benefit any Partner or the Partnership.
Section 5.5    SPECIAL ALLOCATION OF GAIN TO LTIP UNITHOLDERS. Notwithstanding
the provisions of Section 5.1 above, but subject to the prior allocation of
income, gain, deduction and loss under the terms of the Agreement in respect of
any class of Partnership Interests ranking senior to the LTIP Units with respect
to return of capital or any preferential or priority return, any gains realized
in connection with the actual or hypothetical sale of all or substantially all
of the assets of the Partnership, including but not limited to, gain realized in
connection with an adjustment to the Carrying Value of Partnership assets under
Section 704(b) of the Code, shall first be allocated to the LTIP Unitholders
until the Economic Capital Account Balances of such Limited Partners, to the
extent attributable to their ownership of LTIP Units, are equal to (i) the
Common Partnership Unit Economic Balance, multiplied by (ii) the number of their
LTIP Units. For this purpose, the “Economic Capital Account Balances” of the
LTIP Unitholders will be equal to their Capital Account balances, plus the
amount of their shares of any Partner Minimum Gain or Partnership Minimum Gain,
in each case to the extent attributable to their ownership of LTIP Units. For
clarification, each Limited Partner will have only one Capital Account as to all
Partnership Interests it owns, but solely for determining the Economic Capital
Account Balance of LTIP Units of an LTIP Unitholder its Capital Account will be
separately computed for each group

29



--------------------------------------------------------------------------------



of LTIP Units having the same issue date. Similarly, the “Common Partnership
Unit Economic Balance” shall mean (i) the Capital Account Balance of Ashford OP
Limited Partner LLC, plus the amount of Ashford OP Limited Partner LLC’s share
of any Partner Minimum Gain or Partnership Minimum Gain, in either case to the
extent attributable to Ashford OP Limited Partner LLC’s ownership of Common
Partnership Units and computed on a hypothetical basis after taking into account
all allocations under Article V through the date on which any allocation is made
under this Section 5.5, divided by (ii) the number of Ashford OP Limited Partner
LLC’s Partnership Common Partnership Units (with respect to each holder, the
“Target Balance”). Any such allocations shall be made among the LTIP Unitholders
in proportion to the amounts required to be allocated to each under this Section
5.5, provided, however, that no amounts will be allocated with respect to any
particular LTIP Unit (each, an “Ineligible Unit”) until all special allocations
pursuant to Part A of Exhibit B with respect to such LTIP Unit have been
reversed to the extent required by paragraph 10 of Part A of Exhibit B. If,
notwithstanding the foregoing, not all LTIP Units (including Ineligible Units)
are fully booked up, an LTIP Unitholder may determine how gains shall be
allocated among such LTIP Unitholder’s LTIP Units (other than Ineligible Units);
provided, however, if such LTIP Unitholder does not make such a determination,
gains shall generally be allocated so that the Economic Capital Account Balance
of the maximum amount of Vested LTIP Units held by such LTIP Unitholder is equal
to the Common Partnership Unit Economic Balance on a per LTIP Unit basis;
provided, further, that such gains may only be allocated to LTIP Units that are
held by such LTIP Unitholder on the date of the allocation under this
Section 5.5. The parties agree that the intent of this Section 5.5 is to make
the Capital Account balances of the LTIP Unitholders with respect to their LTIP
Units economically equivalent to the Capital Account balance of Ashford OP
Limited Partner LLC (on a per-Partnership Unit basis) with respect to its Common
Partnership Units.
ARTICLE VI    
POWERS, DUTIES, LIABILITIES, COMPENSATION AND VOTING OF GENERAL PARTNER
Section 6.1    POWERS OF GENERAL PARTNER. The General Partner’s discretion and
authority are subject to the limitations imposed by law, and by the General
Partner’s Articles of Organization and operating agreement. Subject to the
foregoing and to other limitations imposed by this Agreement, the General
Partner shall have full, complete and exclusive discretion to manage and control
the business and affairs of the Partnership and make all decisions affecting the
business and assets of the Partnership. Without limiting the generality of the
foregoing (but subject to the restrictions specifically contained in this
Agreement), the General Partner shall have the power and authority to take the
following actions on behalf of the Partnership:
(m)    to acquire, purchase, own, manage, operate, lease and dispose of any real
property and any other property or assets that the General Partner determines
are necessary or appropriate or in the best interests of conducting the business
of the Partnership in each case not inconsistent with the Company’s
qualification as a REIT;

30



--------------------------------------------------------------------------------



(n)    to construct buildings and make other improvements (including
renovations) on or to the properties owned or leased by the Partnership;
(o)    to borrow money for the Partnership, issue evidences of indebtedness in
connection therewith, refinance, guarantee, increase the amount of, modify,
amend or change the terms of, or extend the time for the payment of, any
indebtedness or obligation of or to the Partnership, and secure such
indebtedness by mortgage, deed of trust, pledge or other lien on the
Partnership’s assets;
(p)    to pay, either directly or by reimbursement, for all Operating Expenses
to third parties or to the General Partner (as set forth in this Agreement);
(q)    to lease all or any portion of any of the Partnership’s assets, whether
or not the terms of such leases extend beyond the termination date of the
Partnership and whether or not any portion of the Partnership’s assets so leased
are to be occupied by the lessee, or, in turn, subleased in whole or in part to
others, for such consideration and on such terms as the General Partner may
determine;
(r)    to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership’s assets;
(s)    to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business;
(t)    to make or revoke any election permitted or required of the Partnership
by any taxing authority;
(u)    to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types as the General
Partner shall determine from time to time;
(v)    to determine whether or not to apply any insurance proceeds for any
Property to the restoration of such Property or to distribute the same;
(w)    to retain providers of services of any kind or nature in connection with
the Partnership business and to pay therefor such reasonable remuneration as the
General Partner may deem proper;
(x)    to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon

31



--------------------------------------------------------------------------------



the General Partner, including, without limitation, management agreements,
franchise agreements, agreements with federal, state or local liquor licensing
agencies and agreements with operators of restaurants and bars;
(y)    to maintain accurate accounting records and to file promptly all federal,
state and local income tax returns on behalf of the Partnership;
(z)    to form or acquire an interest in, and contribute property to, any
further limited or general partnerships, joint ventures or other relationships
that it deems desirable (including, without limitation, the acquisition of
interests in, and the contributions of property to, the Partnership’s
Subsidiaries and any other Person in which it has an equity interest from time
to time);
(aa)    to distribute Partnership cash or other Partnership assets in accordance
with this Agreement;
(bb)    to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities or any other valid Partnership purpose;
(cc)    to authorize, issue, sell, redeem or otherwise purchase any Partnership
Interests or any securities (including secured and unsecured debt obligations of
the Partnership, debt obligations of the Partnership convertible into any class
or series of Partnership Interests, or options, rights, warrants or appreciation
rights relating to any Partnership Interests) of the Partnership;
(dd)    subject to the provisions of Section 9.1, to merge, consolidate or
combine the Partnership with or into another Person (to the extent permitted by
applicable law);
(ee)    to do any and all acts and things necessary or prudent to ensure that
the Partnership will not be classified as a “publicly traded partnership” for
purposes of Section 7704 of the Code;
(ff)    to issue additional Partnership Interests pursuant to Section 4.3
hereof;
(gg)    to pay cash to redeem Partnership Units held by a Limited Partner in
connection with a Limited Partner’s exercise of its Redemption Right under
Section 7.4 hereof;
(hh)    to amend and restate Exhibit A hereto to reflect accurately at all times
the Capital Contributions, Common Percentage Interests and Preferred Percentage
Interests of the Partners as the same are adjusted from time to time to the
extent necessary to reflect redemptions, Capital Contributions, the issuance of
Partnership Units, the admission of any Additional Limited Partner or any
Substitute Limited Partner or otherwise, which amendment and restatement,
notwithstanding

32



--------------------------------------------------------------------------------



anything in this Agreement to the contrary, shall not be deemed an amendment to
this Agreement, as long as the matter or event being reflected in Exhibit A
hereto otherwise is authorized by this Agreement;
(ii)    to take whatever action the General Partner deems appropriate to
maintain the economic equivalency of Common Partnership Units and REIT Common
Shares and Preferred Partnership Units and REIT Preferred Shares, respectively;
and
(jj)    to take such other action, execute, acknowledge, swear to or deliver
such other documents and instruments, and perform any and all other acts the
General Partner deems necessary or appropriate for the formation, continuation
and conduct of the business and affairs of the Partnership (including, without
limitation, all actions consistent with qualification of the Company as a REIT)
and to possess and enjoy all of the rights and powers of a general partner as
provided by the Act.
Each of the Limited Partners agrees that the General Partner is authorized to
execute, deliver and perform the above-mentioned agreements and transactions on
behalf of the Partnership without any further act, approval or vote of the
Partners, (except as provided in Section 7.10, Section 9.1 or Article XI),
notwithstanding any other provisions of the Act or any applicable law, rule or
regulation to the fullest extent permitted under the Act or other applicable
law, rule or regulation. The execution, delivery or performance by the General
Partner or the Partnership of any agreement authorized or permitted under this
Agreement shall not constitute a breach by the General Partner of any duty that
the General Partner may owe the Partnership or the Limited Partners or any other
persons under this Agreement or of any duty stated or implied by law or equity.
Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to third parties, the General
Partner shall not have any obligations hereunder except to the extent that
Partnership funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed to authorize or require the
General Partner, in its capacity as such, to expend its individual funds for
payment to third parties or to undertake any individual liability or obligation
on behalf of the Partnership.
Section 6.2    DELEGATION OF AUTHORITY. The General Partner may delegate,
including by appointment of officers of the Partnership, any or all of its
powers, rights and obligations hereunder, and may appoint, employ, contract or
otherwise deal with any Person for the transaction of the business of the
Partnership, which Person may, under supervision of the General Partner, perform
any acts or services for the Partnership as the General Partner may approve.
Section 6.3    DUTIES OF GENERAL PARTNER.

33



--------------------------------------------------------------------------------



(a)    The General Partner, subject to the limitations contained elsewhere in
this Agreement, shall manage or cause to be managed the affairs of the
Partnership in a prudent and businesslike manner and shall devote sufficient
time and effort to the Partnership affairs.
(b)    In carrying out its obligations, the General Partner shall:
(iii)    Render annual reports to all Partners with respect to the operations of
the Partnership;
(iv)    Mail to all persons who were Partners at any time during the
Partnership’s prior fiscal year an annual report of the Partnership, including
all necessary tax information, and any other information regarding the
Partnership and its operations during the prior fiscal year deemed by the
General Partner to be material;
(v)    Maintain complete and accurate records of all business conducted by the
Partnership and complete and accurate books of account (containing such
information as shall be necessary to record allocations and distributions), and
make such books of account available for inspection and audit by any Limited
Partner (at the sole expense of such Limited Partner) to the extent provided in
Section 7.1(b); and
(vi)    Cause to be filed such certificates and do such other acts as may be
required by law to qualify and maintain the Partnership as a limited partnership
under the laws of the State of Delaware.
(c)    The General Partner shall take such actions as it deems necessary to
maintain the economic equivalency of Common Partnership Units and REIT Common
Shares and Preferred Partnership Units and REIT Preferred Shares, respectively,
required by this Agreement.
Section 6.4    LIABILITIES OF GENERAL PARTNER; INDEMNIFICATION.
(a)    The General Partner shall not be liable for the return of all or any part
of the Capital Contributions of the Limited Partners. Any returns shall be made
solely from the assets of the Partnership according to the terms of this
Agreement.
(b)    Notwithstanding anything to the contrary set forth in this Agreement,
none of the General Partner or the Company nor any of their officers, directors,
agents or employees nor officers, agents or employees of the Partnership shall
be liable or accountable in damages or otherwise to the Partnership, any
Partners or any assignees who are bound by this Agreement, or any of their
successors or assigns, for any losses sustained, liabilities incurred or
benefits not derived as a result of errors in judgment or mistakes of fact or
law or any act or omission if the General

34



--------------------------------------------------------------------------------



Partner, the Company or such officers, directors, agents or employees acted in
good faith. The General Partner shall not be responsible for any misconduct or
negligence on the part on any agent appointed by it in good faith pursuant to
Section 6.2 hereof. The Limited Partners expressly acknowledge that the General
Partner is acting on behalf of the Partnership, the General Partner, the General
Partner’s members and the Company’s stockholders collectively, and that,
notwithstanding any duty otherwise existing at law or in equity to the fullest
extent permitted by law, the General Partner is under no obligation to consider
the separate interests of the Limited Partners (including, without limitation,
the tax consequences to Limited Partners or their assignees) in deciding whether
to cause the Partnership to take (or decline to take) any actions. In the event
of a conflict between the interests of the members of the General Partner or
stockholders of the Company on one hand and the Limited Partners on the other,
the General Partner shall endeavor in good faith to resolve the conflict in a
manner not adverse to either the stockholders of the Company or the Limited
Partners; provided, however, that notwithstanding any duty otherwise existing at
law or in equity, to the fullest extent permitted by law, for so long as the
Company owns a controlling interest, directly or indirectly, in the Partnership,
any such conflict that cannot be resolved in a manner not adverse to either the
stockholders of the Company or the Limited Partners shall be resolved in favor
of the stockholders of the Company. The General Partner shall not be liable for
monetary damages for losses sustained, liabilities incurred, or benefits not
derived by Limited Partners in connection with such decisions, provided that the
General Partner has acted in good faith.
(c)    The Partnership shall indemnify each Indemnitee to the fullest extent
permitted by law and save and hold it harmless from and against, and in respect
of, any and all losses, claims, damages, liabilities (joint or several),
expenses (including legal fees and expenses), judgments, fines, settlements, and
other amounts arising from any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative, that relate to
the operations of the Partnership in which any Indemnitee may be involved, or is
threatened to be involved, as a party or otherwise; provided, however, that this
indemnification shall not apply if: (A) the act or omission of the Indemnitee
was material to the matter giving rise to the proceeding and either was
committed in bad faith or was the result of active and deliberate dishonesty;
(B) the Indemnitee actually received an improper personal benefit in money,
property or services; or (C) in the case of any criminal proceeding, the
Indemnitee had reasonable cause to believe that the act or omission was
unlawful. The termination of any proceeding by judgment, order or settlement
does not create a presumption that the Indemnitee did not meet the requisite
standard of conduct set forth in this Section 6.4(c). The termination of any
proceeding by conviction or upon a plea of nolo contendere or its equivalent, or
an entry of an order of probation prior to judgment, creates a rebuttable
presumption that the Indemnitee acted in a manner contrary to that specified in
this Section 6.4(c). Any indemnification pursuant to this Section 6.4 shall be
made only out of the assets of the Partnership, and any insurance proceeds from
the liability policy covering the General Partner and any Indemnitee.

35



--------------------------------------------------------------------------------



(d)    The Partnership shall reimburse an Indemnitee for reasonable expenses
incurred by an Indemnitee who is a party to a proceeding in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.4 has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.
(e)    The indemnification provided by this Section 6.4 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.
(f)    The Partnership may purchase and maintain insurance on behalf of the
Indemnitees, and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.
(g)    For purposes of this Section 6.4, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by the Indemnitee of its duties to the Partnership also
imposes duties on, or otherwise involves services by, the Indemnitee to the plan
or participants or beneficiaries of the plan; excise taxes assessed on an
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall constitute fines within the meaning of this Section 6.4; and actions taken
or omitted by the Indemnitee with respect to an employee benefit plan in the
performance of its duties for a purpose reasonably believed by the Indemnitee to
be in the interest of the participants and beneficiaries of the plan shall be
deemed to be for a purpose which is not opposed to the best interests of the
Partnership.
(h)    In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
(i)    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 6.4 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
(j)    Any amendment, modification or repeal of this Section 6.4 or any
provision of this Section 6.4 shall be prospective only and shall not in any way
affect the limitations on the General Partner’s liability to the Partnership and

36



--------------------------------------------------------------------------------



the Limited Partners under this Section 6.4 as in effect immediately prior to
such amendment, modification or repeal with respect to matters occurring, in
whole or in part, prior to such amendment, modification or repeal, regardless of
when claims relating to such matters may arise or be asserted. The provisions of
this Section 6.4 are for the benefit of the Indemnitees, their heirs,
successors, assigns and administrators and shall not be deemed to create any
rights for the benefit of any other Persons.
(k)    Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the Company to continue to
qualify as a REIT, or (ii) to prevent the Company from incurring any taxes under
Section 857 or Section 4981 of the Code, is expressly authorized under this
Agreement and is deemed approved by all of the Limited Partners. Further, any
provision of this Agreement that might jeopardize the Company’s REIT status
shall, to the fullest extent permitted by law, be (i) void and of no effect, or
(ii) reformed, as necessary, to avoid the Company’s loss of REIT status.
Section 6.5    COMPENSATION OF GENERAL PARTNER; REIMBURSEMENT. The General
Partner, as such, shall not receive any compensation for services rendered to
the Partnership. Notwithstanding the preceding sentence, the General Partner
shall be entitled, in accordance with the provisions of Section 6.7 below, to
pay reasonable compensation to its Affiliates and other entities in which it may
be associated for services performed. The General Partner shall be reimbursed on
a monthly basis, or such other basis as the General Partner may determine in its
sole and absolute discretion, for all REIT Expenses.
Section 6.6    RELIANCE ON ACT OF GENERAL PARTNER. No financial institution or
any other person, firm or corporation dealing with the General Partner or the
Partnership shall be required to ascertain whether the General Partner is acting
in accordance with this Agreement, but such financial institution or such other
person, firm or corporation shall be protected in relying solely upon the
assurance of and the execution of any instrument or instruments by the General
Partner.
Section 6.7    OUTSIDE SERVICES; DEALINGS WITH AFFILIATES; OUTSIDE ACTIVITIES.
(a)    Notwithstanding any provision of this Article VI to the contrary, the
General Partner may employ such agents, accountants, attorneys and others as it
shall deem advisable, including its directors, officers, members, and its
Affiliates and entities with which the General Partner, any Limited Partner or
their respective Affiliates may be associated, the Company’s directors, officers
and stockholders, and may pay them reasonable compensation from Partnership
funds for services performed, which compensation shall be reasonably believed by
the

37



--------------------------------------------------------------------------------



General Partner to be comparable to and competitive with fees charged by
unrelated Persons who render comparable services which could reasonably be made
available to the Partnership. The General Partner shall not be liable for the
neglect, omission or wrongdoing of any such Person so long as it appointed such
Person in good faith.
(b)    The Partnership may lend or contribute to its Subsidiaries or other
Persons in which it has an equity investment Partnership funds on terms and
conditions established in the sole and absolute discretion of the General
Partner. The foregoing authority shall not create any right or benefit in favor
of any Subsidiary or any other Person.
(c)    The Partnership may transfer assets to joint ventures, other
partnerships, corporations or other business entities in which it is or thereby
becomes a participant upon such terms and subject to such conditions as are
consistent with this Agreement and applicable law.
(d)    Except as expressly permitted by this Agreement, neither the General
Partner nor any of its Affiliates nor any Limited Partner shall sell, transfer
or convey any property to, or purchase any property from, the Partnership,
directly or indirectly, except pursuant to transactions that are on terms that
are fair and reasonable to the Partnership.
(e)    Subject to the Articles of Organization and any agreements entered into
by the General Partner or its Affiliates with the Partnership or a Subsidiary,
any officer, director, employee, agent, trustee, Affiliate or member of the
General Partner shall be entitled to and may have business interests and engage
in business activities in addition to those relating to the Partnership,
including business interests and activities substantially similar or identical
to those of the Partnership. Neither the Partnership nor any of the Limited
Partners shall have any rights by virtue of this Agreement in any business
ventures of such person.
(f)    If the Company exercises its rights under its Articles of Incorporation
to redeem REIT Common Shares, then the General Partner shall cause the
Partnership to purchase from the Company a number of Common Partnership Units
determined based on the application of the Conversion Factor on the same terms
as those on which the Company redeemed such REIT Common Shares.
Section 6.8    ADDITIONAL LOANS TO THE PARTNERSHIP. If additional funds are
required by the Partnership for any purpose relating to the business of the
Partnership or for any of its obligations, expenses, costs, or expenditures,
including operating deficits, the Partnership may borrow such funds as are
needed from time to time from any Person (including, without limitation, the
General Partner or any Affiliate of the General Partner; provided, however, that
the terms of any loan from the General Partner or any Affiliate of the General
Partner shall be substantially equivalent to the terms that could be obtained
from a third party on an arm’s-length basis) on such terms as the General
Partner and such other Person may agree.

38



--------------------------------------------------------------------------------



Section 6.9    CONTRIBUTION OF ASSETS. The Company, directly or through one or
more of its Affiliates, shall contribute to the capital of the Partnership from
time to time each asset it owns from time to time during the existence of the
Partnership, but it is not required to so contribute:
(a)    its interests in the General Partner or Ashford OP Limited Partner LLC;
(b)    its direct or indirect interest in any entity in a chain of entities of
which the Company is the sole beneficial owner, so long as all of the assets or
other ownership interests in the entity in that chain furthest removed from the
General Partner are contributed directly or indirectly to the Partnership; or
(c)    any equity interest in any entity of which the Company is the sole
beneficial owner that is created or used solely by the General Partner in
connection with any borrowing transaction in whole or in part for the benefit of
the Partnership.
ARTICLE VII    
RIGHTS, PROHIBITIONS AND REPRESENTATIONS WITH RESPECT TO LIMITED PARTNERS
Section 7.1    RIGHTS OF LIMITED PARTNERS.
(f)    The Partnership may engage the Limited Partners or persons or firms
associated with them for specific purposes and may otherwise deal with such
Partners on terms and for compensation to be agreed upon by any such Partner and
the Partnership; provided, however, that no Limited Partner shall be entitled to
participate in the management or control of the business of the Partnership.
(g)    Each Limited Partner shall be entitled to have the Partnership books kept
at the principal place of business of the Partnership and at all times, during
reasonable business hours and at such Limited Partner’s sole expense, upon
written demand shall be entitled to inspect and copy any of them for any purpose
reasonably related to the Limited Partner’s interest as a Limited Partner and
demand in writing true and full information of all things affecting the
Partnership and a formal accounting of Partnership affairs whenever
circumstances render it just and reasonable and reasonably related to the
Limited Partner’s interest as a Limited Partner; provided, however, that any
such demand shall state the purpose of such demand and provided further for such
period of time as the General Partner determines in its sole and absolute
discretion to be reasonable, the General Partner may keep confidential from the
Limited Partners any information that (i) the General Partner believes to be in
the nature of trade secrets or other information the disclosure of which the
General Partner in good faith believes is not in the best interest of the
Partnership or could damage the Partnership or its business or (ii) the
Partnership

39



--------------------------------------------------------------------------------



or the General Partner is required by law or by agreements with unaffiliated
third parties to keep confidential.
(h)    No Limited Partner shall be liable for any debts, liabilities, contracts
or obligations of the Partnership solely as a result of being a limited partner
of the Partnership. A Limited Partner shall be liable to the Partnership only to
make payments of its Capital Contribution, if any, and any other payments
provided for in the Agreement or pursuant to any separate deficit restoration
agreement executed by the Limited Partner for benefit of the Partnership. After
its Capital Contribution is fully paid, no Limited Partner shall, except as
otherwise required by the Act or pursuant to any separate deficit restoration
agreement executed by the Limited Partner for the benefit of the Partnership, be
required to make any further Capital Contributions or other payments or lend any
funds to the Partnership.
Section 7.2    PROHIBITIONS WITH RESPECT TO THE LIMITED PARTNERS. No Limited
Partner shall have the right:
(d)    To take part in the control or management of the Partnership business, to
transact business for or on behalf of the Partnership or to sign for or to bind
the Partnership, such powers being vested solely in the General Partner as set
forth herein;
(e)    To have such Partner’s Capital Contributions repaid except to the extent
provided in this Agreement;
(f)    To require partition of Partnership property or to compel any sale or
appraisement of Partnership assets or sale of a deceased Partner’s interests
therein, notwithstanding any provisions of law to the contrary; or
(g)    To sell or assign all or any portion of such Partner’s Limited
Partnership Interest in the Partnership or to constitute the vendee or assignee
thereunder a Substitute Limited Partner, except as provided in Article IX
hereof.
Section 7.3    OWNERSHIP BY LIMITED PARTNER OF CORPORATE GENERAL PARTNER OR
AFFILIATE. No Limited Partner shall at any time, either directly or indirectly,
own any shares or other interest in the General Partner or in any Affiliate
thereof if such ownership by itself or in conjunction with other shares or other
interests owned by other Limited Partners would, in the opinion of counsel for
the Partnership, jeopardize the classification of the Partnership as a
partnership or the Company as a REIT for federal income tax purposes. The
General Partner shall be entitled to make such reasonable inquiry of the Limited
Partners as is required to establish compliance by the Limited Partners with the
provisions of this Section 7.3 and the Limited Partners shall promptly and fully
respond to such inquiries.
Section 7.4    REDEMPTION RIGHT.

40



--------------------------------------------------------------------------------



(a)    Subject to Section 7.4(b) and Section 7.4(c), and the provisions of any
agreements between the Partnership and one or more Limited Partners, each
Limited Partner, other than Ashford Prime OP Limited Partner LLC, shall have the
right (the “Redemption Right”) to require the Partnership to redeem on a
Specified Redemption Date all or a portion of the Common Partnership Units held
by such Limited Partner (the “Redeeming Partner”) at a redemption price per
Common Partnership Unit equal to and in the form of the Cash Amount to be paid
by the Partnership on the Specified Redemption Date. The Redemption Right shall
be exercised pursuant to a Notice of Redemption delivered to the Partnership
(with a copy to the General Partner) by the Redeeming Partner. A Limited Partner
may not exercise the Redemption Right for less than one thousand (1,000) Common
Partnership Units or, if such Limited Partner holds less than one thousand
(1,000) Common Partnership Units, all of the Common Partnership Units held by
such Partner. Neither the Redeeming Partner nor any permitted or purported
assignee of any Limited Partner shall have any right, with respect to any Common
Partnership Units so redeemed, to receive any distributions paid after the
Specified Redemption Date except as provided in Section 7.4(b). Each Redeeming
Partner agrees to provide such representations and related indemnities regarding
good and unencumbered title, and to execute such documents, as the General
Partner may reasonably require in connection with any redemption.
(b)    Notwithstanding the provisions of Section 7.4(a), if a Limited Partner
elects to exercise the Redemption Right, the General Partner at the direction of
the Company, directly or indirectly through one or more Affiliates, may, in its
sole and absolute discretion, elect to assume directly and satisfy a Redemption
Right by paying to the Redeeming Partner either (i) the Cash Amount, as provided
for in Section 7.4(a), or (ii) the REIT Common Shares Amount, as elected by the
General Partner, as directed by the Company (in its sole and absolute
discretion), on the Specified Redemption Date, provided that if the General
Partner has not affirmatively notified the Redeeming Partner on or before one
Business Day before the Specified Redemption Date that either the Partnership,
the General Partner or its Affiliates will pay the Cash Amount then the General
Partner shall be deemed to have elected, directly or through one or more
Affiliates, to pay the REIT Common Shares Amount to the Redeeming Partner on the
Specified Redemption Date, and the Company agrees that it will provide such REIT
Common Shares on the Specified Redemption Date, subject to the other provisions
of this Section 7.4. On any such election of the General Partner to assume and
satisfy a Redemption Right, the Company, directly or indirectly through one or
more of its Affiliates, shall acquire the Common Partnership Units offered for
redemption by the Redeeming Partner and shall be treated for all purposes of
this Agreement as the owner of such Common Partnership Units. Unless the General
Partner, as directed by the Company (in its sole and absolute discretion), shall
exercise its right to assume and satisfy the Redemption Right, or unless the
General Partner has been deemed to assume the Redemption Right as provided in
this Section 7.4(b), neither the General Partner nor the Company itself shall
have any obligation to the Redeeming Partner or to the Partnership with respect

41



--------------------------------------------------------------------------------



to the Redeeming Partner’s exercise of the Redemption Right. If the General
Partner, as directed by the Company, shall exercise its right, or shall be
deemed to have elected, to satisfy the Redemption Right in the manner described
in the first sentence of this Section 7.4(b), except as provided in the
following paragraph, the Partnership shall have no obligation to pay any amount
to the Redeeming Partner with respect to such Redeeming Partner’s exercise of
the Redemption Right, and each of the Redeeming Partner, the Partnership, and
the Company shall treat the transaction between the Company and the Redeeming
Partner for federal income tax purposes as a sale of the Redeeming Partner’s
Common Partnership Units to the Company or its Affiliates; provided that if the
Redeeming Partner is redeeming all of its Common Partnership Units, the
Partnership shall redeem any fractional Common Partnership Unit (constituting
less than one Common Partnership Unit) owned by the Redeeming Partner by paying
the Cash Amount with respect to such fractional Common Partnership Unit to such
Redeeming Partner. Each Redeeming Partner agrees to provide such representations
and related indemnities regarding good title, and to execute such documents, as
the Company may reasonably require in connection with the issuance of REIT
Common Shares upon exercise of the Redemption Right. If the Redemption Right is
satisfied by the delivery of REIT Common Shares, the Redeeming Partner shall be
deemed to become a holder of REIT Common Shares as of the close of business on
the Specified Redemption Date or on such later date permitted by this Section
7.4(b) that the Company delivers REIT Common Shares, as the case may be.
Notwithstanding anything to the contrary in Section 7.4(a) or this Section
7.4(b), and in addition to the right of the Company to deliver REIT Common
Shares in satisfaction of the Redemption Right, as provided above, should the
General Partner, as directed by the Company elect, or be deemed to elect, to
satisfy a Redemption Right by paying the Redeeming Partner the REIT Common
Shares Amount, and it is necessary to obtain Company stockholder approval in
order for it to issue sufficient REIT Common Shares to satisfy such Redemption
Right in full, then the Company shall have one hundred twenty (120) days beyond
the Specified Redemption Date in which to obtain such stockholder approval and
to pay the REIT Common Shares Amount, and the redemption date shall be required
to occur by ten (10) days after stockholder approval of the issuance of the REIT
Common Shares has been obtained, if it is obtained. If such stockholder approval
is not obtained within one hundred and thirty (130) days after such Common
Partnership Units are presented for redemption or the stockholders have voted
against the issuance of the REIT Common Shares and payment of the REIT Common
Shares, the Partnership will distribute to the Redeeming Partner any
distributions pursuant to Section 8.1 that were not made after the Specified
Redemption Date with respect to the Common Partnership Units redeemed because of
the provisions of Section 7.4(a), the Partnership shall pay to the Redeeming
Partner the Cash Amount no later than the earlier of (i) ten (10) days after
stockholders have voted against the issuance of the REIT Common Shares, or (ii)
one hundred and thirty (130) days after such Common Partnership Units are
presented for redemption, together with interest on such Cash Amount from the

42



--------------------------------------------------------------------------------



Specified Redemption Date to the date of payment at the rate equal to the lesser
of (i) the Company’s annual dividend rate on REIT Common Shares for the twelve
(12) month period prior to the Valuation Date and based upon the Cash Amount for
Common Partnership Units redeemed, or (ii) eight percent (8%).
(c)    Notwithstanding the provisions of Section 7.4(a) and Section 7.4(b), a
Limited Partner shall not be entitled to receive REIT Common Shares if the
delivery of REIT Common Shares to such Partner on the Specified Redemption Date
(or such later date permitted by Section 7.4(b), as applicable) by the Company
pursuant to Section 7.4(b) would be prohibited under the Articles of
Incorporation of the Company, as amended or restated from time to time. Without
limiting the effect of the preceding sentence, no Person shall be permitted to
receive REIT Common Shares if as a result of, and after giving effect to, such
exercise any Person would Beneficially Own (as defined in the Articles of
Incorporation of the Company, as amended or restated from time to time) more
than 9.8% of the total number of issued and outstanding REIT Common Shares,
unless waived by the board of directors of the Company in its sole discretion.
To the extent any attempted redemption for REIT Common Shares would be a
violation of this Section 7.4(c), it shall, to the fullest extent permitted by
law, be null and void ab initio. The Cash Amount shall be paid in such
instances, in accordance with the terms set forth in Section 7.4(a) or
Section 7.4(b).
(d)    Each Limited Partner covenants and agrees with the General Partner that
all Common Partnership Units delivered for redemption shall be delivered to the
Partnership, the Company or its Affiliates, as the case may be, free and clear
of all liens and, notwithstanding anything herein contained to the contrary,
neither the General Partner, the Company (nor any of its Affiliates) nor the
Partnership shall be under any obligation to acquire Common Partnership Units
which are or may be subject to any liens. Each Limited Partner further agrees
that, if any state or local property transfer tax is payable as a result of the
transfer of its Common Partnership Units to the General Partner, Partnership or
the Company, such Limited Partner shall assume and pay such transfer tax.
(e)    REIT Common Shares issued pursuant to Section 7.4(b) may contain such
legends regarding restrictions on transfer as the Company in good faith
determines to be necessary or advisable in order to (1) comply with restrictions
on transfer under the Securities Act and applicable state securities laws and
(2) protect the ability of the Company to continue to qualify as a REIT.
Section 7.5    WARRANTIES AND REPRESENTATIONS OF THE LIMITED PARTNERS. Each
Limited Partner that has contributed Initial Contributed Assets hereby warrants
and represents to and for the benefit of the General Partner and the Partnership
that, as of August 29, 2003 such Limited Partner owned good, valid and
marketable title to the ownership interests in the Initial Contributed Assets
being contributed to the capital of the Partnership by such Limited Partner (the
“Ownership Interests”) and that such

43



--------------------------------------------------------------------------------



Ownership Interests were free and clear of all mortgages, pledges, liens,
security interests, encumbrances and restrictions of any nature whatsoever. Each
Limited Partner further warrants and represents to and for the benefit of the
General Partner and the Partnership that such Limited Partner had all necessary
power and authority to transfer the Ownership Interests to the Partnership
without the consent or authorization of, or notice to, any third party, except
those third parties from whom such consents or authorizations were obtained.
Section 7.6    INDEMNIFICATION BY LIMITED PARTNERS. Each Limited Partner that
has contributed Initial Contributed Assets hereby agrees to indemnify the
General Partner and the Partnership and hold the General Partner, its officers
and directors and the Partnership and its partners and each of their respective
representatives, successors and assigns harmless from and against any and all
claims, demands, losses, liabilities, damages and expenses (including reasonable
attorneys’ fees) arising out of or in connection with (i) the inaccuracy of the
warranties and representations made by such Limited Partner under Section 7.5
above, or (ii) the ownership of the Ownership Interests by such Limited Partner
and any activities, obligations or liabilities of, or related to, the Initial
Contributed Assets to which such Ownership Interest relates for all periods
prior to the date of this Agreement.
Section 7.7    NOTICE OF SALE OR REFINANCING. The General Partner shall notify
the Limited Partners no less than thirty (30) days prior to any sale,
refinancing, reduction (other than scheduled periodic amortization of principal)
of debt or other event that will reduce the amount of any nonrecourse
liabilities of the Partnership that a Limited Partner may include in the tax
basis of his or its Partnership Interests.
Section 7.8    BASIS ANALYSIS AND LIMITED PARTNER GUARANTEES.
(d)    Upon the request of any Limited Partner but subject to the General
Partner’s agreement, which may be withheld in the General Partner’s sole
discretion, the General Partner may, prior to the end of each calendar year,
beginning in 2003, cause accountants to prepare and provide to the Limited
Partners a study analyzing each refinancing, reduction (other than scheduled
periodic amortization of principal) of debt or other event that occurred during
that year that reduced the amount of any nonrecourse liabilities of the
Partnership that a Limited Partner may include in the tax basis of its
Partnership Interests.
(e)    Upon the request of the General Partner, or upon a Limited Partner’s own
election but subject to the General Partner’s agreement, which may be withheld
in the General Partner’s sole discretion, a Limited Partner (the “Initiating
Limited Partner”) from time to time, may, but shall not be required to,
guarantee or otherwise provide credit support for Partnership indebtedness or a
deficit restoration obligation as such Limited Partner may elect; provided,
however, that the Limited Partner shall be entitled to take such action only if
the General Partner determines that any such action would not have a material
adverse effect on the tax position of the General Partner. All Partners are
entitled to notice of any such guarantee or credit support, and shall have the
right to provide guarantees or credit support on the same

44



--------------------------------------------------------------------------------



terms and conditions as the Initiating Limited Partner does, and all Limited
Partners interested in providing such guarantee or credit support shall
cooperate with the General Partner and each other in considering any guarantee
or credit support proposal, and the General Partner will cooperate in permitting
or obtaining any consents for such guarantees or credit support.
Section 7.9    CONVERSION OF LTIP UNITS.
(a)    An LTIP Unitholder shall have the right (the “Conversion Right”), at his
or her option, at any time to convert all or a portion of his or her Vested LTIP
Units into Common Partnership Units; provided, however, that a holder may not
exercise the Conversion Right for less than one thousand (1,000) Vested LTIP
Units or, if such holder holds less than one thousand Vested LTIP Units, all of
the Vested LTIP Units held by such holder. LTIP Unitholders shall not have the
right to convert Unvested Incentive Units into Common Partnership Units until
they become Vested LTIP Units; provided, however, that when a LTIP Unitholder is
notified of the expected occurrence of an event that will cause his or her
Unvested Incentive Units to become Vested LTIP Units, such LTIP Unitholder may
give the Partnership a Conversion Notice conditioned upon and effective as of
the time of vesting and such Conversion Notice, unless subsequently revoked by
the LTIP Unitholder, shall be accepted by the Partnership subject to such
condition. The General Partner shall have the right at any time to cause a
conversion of Vested LTIP Units into Common Partnership Units. In all cases, the
conversion of any LTIP Units into Common Partnership Units shall be subject to
the conditions and procedures set forth in this Section 7.9.
(b)    A holder of Vested LTIP Units may convert such LTIP Units into an equal
number of fully paid and non-assessable Common Partnership Units, giving effect
to all adjustments (if any) made pursuant to Sections 4.3(d), 4.3(e) and 5.5.
Notwithstanding the foregoing, in no event may a holder of Vested LTIP Units
convert a number of Vested LTIP Units that exceeds (x) the Economic Capital
Account Balance of such LTIP Unitholder, to the extent attributable to its
ownership of LTIP Units, divided by (y) the Common Partnership Unit Economic
Balance, in each case as determined as of the effective date of conversion (the
“Capital Account Limitation”).
In order to exercise his or her Conversion Right, a LTIP Unitholder shall
deliver a notice (a “Conversion Notice”) in the form attached as Exhibit M (with
a copy to the General Partner) not less than 3 Business Days nor more than 10
Business Days prior to a date for conversion (the “Conversion Date”) specified
in such Conversion Notice; provided, however, that if the General Partner has
not given to the LTIP Unitholders notice of a proposed or upcoming Unit
Transaction (as defined below) at least thirty (30) days prior to the effective
date of such Unit Transaction, then LTIP Unitholders shall have the right to
deliver a Conversion Notice until the earlier of (x) the tenth (10th) day after
such notice from the General Partner of a Unit

45



--------------------------------------------------------------------------------



Transaction or (y) the third Business Day immediately preceding the effective
date of such Unit Transaction. A Conversion Notice shall be provided in the
manner provided in Section 14.5. Each LTIP Unitholder covenants and agrees with
the Partnership that all Vested LTIP Units to be converted pursuant to this
Section 7.9 shall be free and clear of all liens. Notwithstanding anything
herein to the contrary, a holder of LTIP Units may deliver a Redemption Notice
pursuant to Section 7.4 relating to those Common Partnership Units that will be
issued to such holder upon conversion of such LTIP Units into Common Partnership
Units in advance of the Conversion Date; provided, however, that the redemption
of such Common Partnership Units by the Partnership shall in no event take place
until on or after the Conversion Date. For clarity, it is noted that the
objective of this paragraph is to put a LTIP Unitholder in a position where, if
he or she so wishes, the Common Partnership Units into which his or her Vested
LTIP Units will be converted can be redeemed by the Partnership simultaneously
with such conversion, with the further consequence that, if the General Partner
elects to assume the Partnership’s redemption obligation with respect to such
Common Partnership Units under Section 7.4(b) by delivering to such holder REIT
Common Shares rather than cash, then such holder can have such REIT Common
Shares issued to him or her simultaneously with the conversion of his or her
Vested LTIP Units into Common Partnership Units. The General Partner shall
cooperate with a LTIP Unitholder to coordinate the timing of the different
events described in the foregoing sentence.
(c)    The Partnership, at any time at the election of the General Partner, may
cause any number of Vested LTIP Units held by a LTIP Unitholder to be converted
(a “Forced Conversion”) into an equal number of Common Partnership Units, giving
effect to all adjustments (if any) made pursuant to Sections 4.3(d), 4.3(e) and
5.5; provided, however, that the Partnership may not cause a Forced Conversion
of any LTIP Units that would not at the time be eligible for conversion at the
option of such LTIP Unitholder pursuant to Section 7.9(b). In order to exercise
its right of Forced Conversion, the Partnership shall deliver a notice (a
“Forced Conversion Notice”) in the form attached as Exhibit N to the applicable
LTIP Unitholder not less than 10 nor more than 60 days prior to the Conversion
Date specified in such Forced Conversion Notice. A Forced Conversion Notice
shall be provided in the manner provided in Section 14.5.
(d)    A conversion of Vested LTIP Units for which the holder thereof has given
a Conversion Notice or the Partnership has given a Forced Conversion Notice
shall occur automatically after the close of business on the applicable
Conversion Date without any action on the part of such LTIP Unitholder, as of
which time such LTIP Unitholder shall be credited on the books and records of
the Partnership with the issuance as of the opening of business on the next day
of the number of Common Partnership Units issuable upon such conversion. After
the conversion of LTIP Units as aforesaid, the Partnership shall deliver to such
LTIP Unitholder, upon his or her written request, a certificate of the General
Partner certifying the number of Common Partnership Units and remaining LTIP
Units, if

46



--------------------------------------------------------------------------------



any, held by such person immediately after such conversion. The assignee of any
Limited Partner pursuant to Article IX hereof may exercise the rights of such
Limited Partner pursuant to this Section 7.9 and such Limited Partner shall be
bound by the exercise of such rights by the assignee.
(e)    For purposes of making future allocations under Section 5.5 and applying
the Capital Account Limitation, the portion of the Economic Capital Account
Balance of the applicable LTIP Unitholder that is treated as attributable to his
or her LTIP Units shall be reduced, as of the date of conversion, by the product
of the number of LTIP Units converted and the Common Partnership Unit Economic
Balance.
(f)    If the Partnership, the General Partner or the Company shall be a party
to any transaction (including without limitation a merger, consolidation, unit
exchange, self tender offer for all or substantially all Common Partnership
Units or other business combination or reorganization, or sale of all or
substantially all of the Partnership’s assets, but excluding any transaction
which constitutes an Adjustment Event) in each case as a result of which Common
Partnership Units shall be exchanged for or converted into the right, or the
holders of such Partnership Units shall otherwise be entitled, to receive cash,
securities or other property or any combination thereof (each of the foregoing
being referred to herein as a “Unit Transaction”), then the General Partner may,
immediately prior to the Unit Transaction, exercise its right to cause a Forced
Conversion with respect to the maximum number of LTIP Units then eligible for
conversion, taking into account any allocations that occur in connection with
the Unit Transaction or that would occur in connection with the Unit Transaction
if the assets of the Partnership were sold at the Unit Transaction price or, if
applicable, at a value determined by the General Partner in good faith using the
value attributed to the Partnership Units in the context of the Unit Transaction
(in which case the Conversion Date shall be the effective date of the Unit
Transaction).
In anticipation of such Forced Conversion and the consummation of the Unit
Transaction, the Partnership shall use commercially reasonable efforts to cause
each LTIP Unitholder to be afforded the right to receive in connection with such
Unit Transaction in consideration for the Common Partnership Units into which
his or her LTIP Units will be converted the same kind and amount of cash,
securities and other property (or any combination thereof) receivable upon the
consummation of such Unit Transaction by a holder of the same number of Common
Partnership Units, assuming such holder of Common Partnership Units is not a
Person with which the Partnership consolidated or into which the Partnership
merged or which merged into the Partnership or to which such sale or transfer
was made, as the case may be (a “Constituent Person”), or an Affiliate of a
Constituent Person. If holders of Common Partnership Units have the opportunity
to elect the form or type of consideration to be received upon consummation of
the Unit Transaction, prior to such Unit Transaction the General Partner shall
give written notice to each LTIP Unitholder

47



--------------------------------------------------------------------------------



of such election, and shall use commercially reasonable efforts to afford the
LTIP Unitholders the right to elect, by written notice to the General Partner,
the form or type of consideration to be received upon conversion of each LTIP
Unit held by such holder into Common Partnership Units in connection with such
Unit Transaction. If a LTIP Unitholder fails to make such an election, such
holder (and any of its transferees) shall receive upon conversion of each LTIP
Unit held him or her (or by any of his or her transferees) the same kind and
amount of consideration that a holder of a Common Partnership Unit would receive
if such Common Partnership Unit holder failed to make such an election.
Subject to the rights of the Partnership, the General Partner and the Company,
under any Vesting Agreement and the Plan, the Partnership shall use commercially
reasonable effort to cause the terms of any Unit Transaction to be consistent
with the provisions of this Section 7.9(f) and to enter into an agreement with
the successor or purchasing entity, as the case may be, for the benefit of any
LTIP Unitholders whose LTIP Units will not be converted into Common Partnership
Units in connection with the Unit Transaction that will (i) contain provisions
enabling the holders of LTIP Units that remain outstanding after such Unit
Transaction to convert their LTIP Units into securities as comparable as
reasonably possible under the circumstances to the Common Partnership Units and
(ii) preserve as far as reasonably possible under the circumstances the
distribution, special allocation, conversion, and other rights set forth in this
Agreement for the benefit of the LTIP Unitholders.
Section 7.10    VOTING RIGHTS OF LTIP UNITS. LTIP Unitholders shall (a) have
those voting rights required from time to time by applicable law, if any, (b)
have the same voting rights as a holder of Common Partnership Units, with the
LTIP Units voting as a single class with the Common Partnership Units and having
one vote per LTIP Unit; and (c) have the additional voting rights that are
expressly set forth below. So long as any LTIP Units remain outstanding, the
Partnership shall not, without the affirmative vote of the holders of at least a
majority of the LTIP Units outstanding at the time, given in person or by proxy,
either in writing or at a meeting (voting separately as a class), amend, alter
or repeal, whether by merger, consolidation or otherwise, the provisions of this
Agreement applicable to LTIP Units so as to materially and adversely affect any
right, privilege or voting power of the LTIP Units or the LTIP Unitholders as
such, unless such amendment, alteration, or repeal affects equally, ratably and
proportionately the rights, privileges and voting powers of the holders of
Common Partnership Units; but subject, in any event, to the following
provisions:
(a)    With respect to any Unit Transaction, so long as the LTIP Units are
treated in accordance with Section 7.9(f) hereof, the consummation of such Unit
Transaction shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting powers of the LTIP Units or the LTIP
Unitholders as such; and

48



--------------------------------------------------------------------------------



(b)    Any creation or issuance of any Partnership Units or of any class or
series of Partnership Interest including without limitation additional Common
Partnership Units, LTIP Units or Preferred Partnership Units, whether ranking
senior to, junior to, or on a parity with the LTIP Units with respect to
distributions and the distribution of assets upon liquidation, dissolution or
winding up, shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting powers of the LTIP Units or the LTIP
Unitholders as such.
The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into Common
Partnership Units.
ARTICLE VIII    
DISTRIBUTIONS AND PAYMENTS TO PARTNERS
Section 8.1    DISTRIBUTIONS OF CASH FLOW.
(h)    The General Partner shall cause the Partnership to distribute on a
quarterly basis such portion of the Cash Flow of the Partnership as the General
Partner shall determine in its sole discretion. Except as provided in Section
10.4, such distributions shall be made to the Partners who are Partners on the
applicable Partnership Record Date as follows:
first, to the holders of the Preferred Partnership Units, an amount equal to the
unpaid portion of the Preferred Return due to the holders of the Preferred
Partnership Units on the applicable Partnership Record Date, as determined
pursuant to the applicable exhibit hereto setting forth the terms of such
Preferred Partnership Units;
second, to all Partners who are Partners on the applicable Partnership Record
Date and who beneficially own Class B Common Partnership Units, the Class B
Common Partnership Unit Return, including any accrued accumulated but previously
unpaid Class B Common Partnership Return, if any; and
third, to all Partners who are Partners on the applicable Partnership Record
Date and who beneficially own Common Partnership Units (other than Class B
Common Partnership Units), in accordance with their respective Common Percentage
Interests;
provided, however, if for any Common Partnership Unit Distribution Period, a
Newly Issued Common Partnership Unit is outstanding on the Partnership Record
Date for such period, there shall not be distributed in respect of such Newly
Issued Common Partnership Unit the amount (the “Full Distribution Amount”) that
would

49



--------------------------------------------------------------------------------



otherwise be distributed in respect of such Partnership Unit in accordance with
its respective Common Percentage Interest, but rather, the General Partner shall
cause to be distributed with respect to each such Newly Issued Common
Partnership Unit an amount equal to the Full Distribution Amount multiplied by a
fraction, the numerator of which equals the number of days such Newly Issued
Common Partnership Unit has been outstanding during the Common Partnership Unit
Distribution Period and the denominator of which equals the total number of days
in such Common Partnership Unit Distribution Period.
Any Cash Flow not distributed to the holders of Partnership Units by operation
of this provision shall be retained by the Partnership and applied toward future
distributions or payment of Partnership expenses.
(i)    In no event may a Partner receive a distribution of Cash Flow with
respect to a Partnership Unit if such Partner is entitled to receive a dividend
out of the Company’s share of such Cash Flow with respect to a REIT Share for
which all or part of such Partnership Unit has been exchanged.
(j)    If the Partnership issues additional Partnership Units pursuant to the
provisions of this Agreement, the General Partner is hereby authorized to make
such revisions to this Article VIII as it determines are necessary or desirable
to reflect the issuance of such additional Partnership Units, including without
limitation, making preferential distributions to certain classes of Partnership
Units.
(k)    Notwithstanding any other provision in this Agreement, the transactions,
distributions and Common Partnership Unit recapitalization provided in Exhibit P
are authorized and approved and all actions taken in connection with such
transactions, distributions and Common Partnership Unit recapitalization are
ratified.
Section 8.2    REIT DISTRIBUTION REQUIREMENTS. Unless the General Partner
determines that such a distribution would not be in the best interests of the
Partnership, the General Partner shall cause the Partnership to distribute
sufficient amounts to enable the Company (i) to meet its distribution
requirement for qualification as a REIT as set forth in Section 857(a)(1) of the
Code, and (ii) to avoid the excise tax imposed by Section 4981 of the Code.
Section 8.3    NO RIGHT TO DISTRIBUTIONS IN KIND. No Partner shall be entitled
to demand property other than cash in connection with any distribution by the
Partnership but each Partner may be compelled to accept a distribution of assets
in kind whether pro rata or non-pro rata as to each asset, in the sole
discretion of the General Partner.

50



--------------------------------------------------------------------------------



Section 8.4    WITHDRAWALS. No Partner shall be entitled to make withdrawals
from its Capital Account, or withdraw as a Limited Partner, except as expressly
provided herein.
Section 8.5    AMOUNTS WITHHELD.
(g)    Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law including,
without limitation, pursuant to Sections 1441, 1442, 1445 and 1446 of the Code.
To the extent that the Partnership is required to withhold and pay over to any
taxing authority any amount resulting from the allocation or distribution of
income to any Partner or assignee (including by reason of Section 1446 of the
Code), either (i) if the actual amount to be distributed to the Partner equals
or exceeds the amount required to be withheld by the Partnership, the amount
withheld shall be treated as a distribution of cash in the amount of such
withholding to such Partner, or (ii) if the actual amount to be distributed to
the Partner is less than the amount required to be withheld by the Partnership,
the actual amount shall be treated as a distribution of cash in the amount of
such withholding and the additional amount required to be withheld shall be
treated as a loan (a “Partnership Loan”) from the Partnership to the Partner on
the day the Partnership pays over such amount to a taxing authority. A
Partnership Loan shall be repaid through withholding by the Partnership with
respect to subsequent distributions to the applicable Partner or assignee. If a
Limited Partner (a “Defaulting Limited Partner”) fails to pay any amount owed to
the Partnership with respect to the Partnership Loan within fifteen (15) days
after demand for payment thereof is made by the Partnership on the Limited
Partner, the General Partner, in its sole and absolute discretion, may elect to
make the payment to the Partnership on behalf of such Defaulting Limited
Partner. In such event, on the date of payment, the General Partner shall be
deemed to have extended a loan (a “General Partner Loan”) to the Defaulting
Limited Partner in the amount of the payment made by the General Partner and
shall succeed to all rights and remedies of the Partnership against the
Defaulting Limited Partner as to that amount. Without limitation, the General
Partner shall have the right to receive any distributions that otherwise would
be made by the Partnership to the Defaulting Limited Partner until such time as
the General Partner Loan has been paid in full, and any such distributions so
received by the General Partner shall be treated as having been received by the
Defaulting Limited Partner and immediately paid to the General Partner.
Any amounts treated as a Partnership Loan or a General Partner Loan pursuant to
this Section 8.5(a) shall bear interest at the lesser of (i) the base rate on
corporate loans at large United States money center commercial banks, as
published from time to time in The Wall Street Journal, or (ii) the maximum
lawful rate of interest on such obligation, such interest to accrue from the
date the Partnership or

51



--------------------------------------------------------------------------------



the General Partner, as applicable, is deemed to extend the loan until such loan
is repaid in full.
(h)    All amounts withheld pursuant to the Code or any provisions of any state
or local tax law and Section 8.5(a) with respect to any allocation, payment or
distribution to any Partner shall be treated as amounts paid or distributed to
such Partner pursuant to Section 8.1 hereof for all purposes under this
Agreement.
(i)    Notwithstanding any other provision of this Agreement, the Partnership,
and the General Partner on behalf of the Partnership, shall not make any
distribution or other payment to a Partner in respect of it Partnership Interest
to the extent that such distribution would violate the Act or other applicable
law.
Section 8.6    DISTRIBUTION OF UNITS OF ASHFORD HOSPITALITY ADVISORS LLC. On or
after October 8, 2014 the General Partner is authorized at the direction of the
Company to distribute to the holders of Common Partnership Units, including for
this purpose LTIP Units, and each such holder shall accept, one common unit of
Ashford Hospitality Advisors LLC for each Common Partnership Unit, including for
this purpose LTIP Units, outstanding on that date. Thereafter, it is
contemplated that a portion of the common units of Ashford Hospitality Advisors
LLC will be exchanged by the holders thereof for shares of common stock of
Ashford Inc. Until Ashford OP Limited Partner LLC exchanges common units of
Ashford Hospitality Advisors LLC for shares of common stock of Ashford Inc., in
order to exercise the Redemption Right, a Redeeming Partner must deliver to the
General Partner with each Common Partnership Unit to be redeemed one common unit
of Ashford Hospitality Advisors LLC.
Section 8.7    DISTRIBUTION OF UNITS OF ASHFORD HOSPITALITY PRIME LIMITED
PARTNERSHIP. On or after July 20, 2015 the General Partner is authorized at the
direction of the Company to distribute to the holders of Common Partnership
Units, including for avoidance of doubt LTIP Units and Class B Common
Partnership Units, and each such holder shall accept, 0.0409311214 common units
of Ashford Hospitality Prime Limited Partnership for each Common Partnership
Unit, including for avoidance of doubt LTIP Units and Class B Common Partnership
Units, outstanding on that date.
ARTICLE IX    
TRANSFERS OF INTERESTS
Section 9.1    GENERAL PARTNER.
(l)    Other than to an Affiliate of the General Partner, the General Partner
may not transfer any of its General Partnership Interest or withdraw as General
Partner except (i) the General Partner may grant a security interest in or
pledge its General Partnership Interest in the Partnership to secure debt for
borrowed money, or any guaranty thereof, now existing or hereinafter incurred,
(ii) as provided

52



--------------------------------------------------------------------------------



in Section 9.1(b) or (iii) in connection with a transaction described in Section
9.1(c).
(m)    Except as otherwise provided in Section 6.7 or Section 9.1(c), the
General Partner, the Company or their Subsidiaries shall not engage in any
merger, consolidation or other combination with or into another Person or in any
sale of all or substantially all of its assets, or any reclassification, or
recapitalization or change of outstanding REIT Common Shares (other than a
change in par value, or from par value to no par value, or as a result of a
subdivision or combination as described in the definition of “Conversion
Factor”) (each of the foregoing being herein referred to as a “Transaction”),
unless the Transaction also includes a merger of the Partnership or sale of
substantially all of the assets of the Partnership or other transaction as a
result of which all Limited Partners will receive for each Common Partnership
Unit an amount of cash, securities or other property equal to the product of the
Conversion Factor and the greatest amount of cash, securities or other property
paid to a holder of one REIT Common Share in consideration of one REIT Common
Share as a result of the Transaction; provided, however, that if, in connection
with the Transaction, a purchase, tender or exchange offer shall have been made
to and accepted by the holders of more than fifty percent (50%) of the
outstanding REIT Common Shares, the holders of Common Partnership Units shall
receive the greatest amount of cash, securities or other property which a
Limited Partner would have received had it exercised the Redemption Right and
the General Partner at the direction of the Company had exercised its election
to satisfy the Redemption Right by the issuance of REIT Common Shares
immediately prior to the expiration of such purchase, tender or exchange offer.
(n)    Notwithstanding Section 9.1(b), the General Partner, the Company or their
Subsidiaries may merge into or consolidate with another entity if immediately
after such merger or consolidation (i) substantially all of the assets of the
successor or surviving entity (the “Surviving Partner”), other than Partnership
Units held by the General Partner, the Company or their Subsidiaries, are
contributed to the Partnership as a Capital Contribution in exchange for
Partnership Units with a fair market value equal to the value of the assets so
contributed as determined by the Surviving Partner in good faith and (ii) the
Surviving Partner or one of its Subsidiaries expressly agrees to assume all
obligations of the General Partner hereunder. Upon such contribution and
assumption, the Surviving Partner shall have the right and duty to amend this
Agreement as set forth in this Section 9.1(c). The Surviving Partner shall in
good faith arrive at a new method for the calculation of the Cash Amount and
Conversion Factor for a Common Partnership Unit after any such merger or
consolidation so as to approximate the existing method for such calculation as
closely as reasonably possible. Such calculation shall take into account, among
other things, the kind and amount of securities, cash and other property that
was receivable upon such merger or consolidation by a holder of REIT Shares or
options, warrants or other rights relating thereto, and which a holder of Common
Partnership Units could have acquired had such Common Partnership Units been

53



--------------------------------------------------------------------------------



redeemed immediately prior to such merger or consolidation. Such amendment to
this Agreement shall provide for adjustment to such method of calculation, which
shall be as nearly equivalent as may be practicable to the adjustments provided
for with respect to the Conversion Factor. The above provisions of this Section
9.1(c) shall similarly apply to successive mergers or consolidations permitted
hereunder.
Section 9.2    ADMISSION OF A SUBSTITUTE OR ADDITIONAL GENERAL PARTNER. A Person
shall be admitted as a Substitute or Additional General Partner of the
Partnership only if the transaction giving rise to such substitution or
admission is otherwise permitted under this Agreement and the following terms
and conditions are satisfied:
(f)    the Person to be admitted as a Substitute or Additional General Partner
shall have accepted and agreed to be bound by all the terms and provisions of
this Agreement by executing a counterpart thereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner, and a certificate evidencing the admission
of such Person as a General Partner shall have been filed for recordation and
all other actions required by the Act in connection with such admission shall
have been performed;
(g)    if the Person to be admitted as a Substitute or Additional General
Partner is a corporation or a partnership, it shall have provided the
Partnership with evidence satisfactory to counsel for the Partnership of such
Person’s authority to become a General Partner and to be bound by the terms and
provisions of this Agreement; and
(h)    counsel for the Partnership shall have rendered an opinion (relying on
such opinions from counsel of the state or any other jurisdiction as may be
necessary) that the admission of the Person to be admitted as a Substitute or
Additional General Partner is in conformity with the Act and that none of the
actions taken in connection with the admission of such Person as a Substitute or
Additional General Partner will cause the termination of the Partnership under
Section 708 of the Code, or will cause it to be classified as other than a
partnership for federal income tax purposes, or will result in the loss of any
Limited Partner’s limited liability status.
Section 9.3    EFFECT OF BANKRUPTCY, WITHDRAWAL, DEATH OR DISSOLUTION OF A
GENERAL PARTNER.
(a)    Upon the occurrence of an Event of Bankruptcy as to a General Partner
(and its automatic removal pursuant to Section 9.4(a) hereof) or the withdrawal
or dissolution of a General Partner (except that, if a General Partner is on the
date of such occurrence a partnership, the withdrawal, death, dissolution, Event
of Bankruptcy as to or removal of a general partner or the last remaining
partner in such partnership shall be deemed not to be a dissolution of such
General Partner if the business of such General Partner is continued within
ninety (90) days by the remaining general partners or all remaining partners of
such partnership), the

54



--------------------------------------------------------------------------------



Partnership shall be dissolved and wound up unless the Partnership is continued
pursuant to Section 9.3(b).
(b)    Following the occurrence of an Event of Bankruptcy as to a General
Partner or the withdrawal or dissolution of a General Partner (except that, if a
General Partner is on the date of such occurrence a partnership, the withdrawal,
death, dissolution, Event of Bankruptcy as to or removal of a general partner or
the last remaining partner in such partnership shall be deemed not be a
dissolution of such General Partner if the business of such General Partner is
continued within ninety (90) days by all remaining general partners or all
remaining partners of such partnership), Limited Partners holding at least a
majority of the Limited Partnership Interests, within ninety (90) days after
such occurrence, may elect to continue the business of the Partnership by
selecting, subject to Section 9.2 and any other applicable provisions of this
Agreement, a Substitute General Partner by majority consent of the Limited
Partners. If the Limited Partners elect to continue the Partnership and admit a
Substitute General Partner, the relationship between the Partners and any Person
who has acquired an interest of a Partner in the Partnership shall continue to
be governed by this Agreement.
Section 9.4    REMOVAL OF A GENERAL PARTNER.
(j)    Upon the occurrence of an Event of Bankruptcy as to, or the dissolution
of, a General Partner, such General Partner shall be deemed to be removed
automatically; provided, however, that if a General Partner is on the date of
such occurrence a partnership, the withdrawal, death, dissolution, Event of
Bankruptcy as to or removal of a general partner or the last remaining limited
partner in such partnership shall be deemed not to be a dissolution of the
General Partner if the business of such General Partner is continued within
ninety (90) days by the remaining general partners or all remaining members of
such Partnership.
(k)    If a General Partner has been removed pursuant to this Section 9.4(a) and
the Partnership is not continued pursuant to Section 9.3(b), the Partnership
shall be dissolved.
(l)    A General Partner may not be removed by the Limited Partners with or
without cause.
Section 9.5    RESTRICTIONS ON TRANSFER OF LIMITED PARTNERSHIP INTERESTS.
(a)    Except as otherwise provided in this Article IX, no Limited Partner may
offer, sell, assign, hypothecate, pledge or otherwise transfer its Limited
Partnership Interest, in whole or in part, whether voluntarily or by operation
of law or at judicial sale or otherwise (collectively, a “Transfer”) or withdraw
or retire from the Partnership, without the written consent of the General
Partner, which consent may be withheld in the sole and absolute discretion of
the General Partner; provided,

55



--------------------------------------------------------------------------------



however, the consent required by this Section 9.5(a) shall not be required in
the event of a Transfer on or after the first anniversary of August 19, 2003 by
a Limited Partner that was a limited partner as of August 19, 2003 to any of its
partners. The General Partner may require, as a condition of any Transfer, that
the transferor assume all costs incurred by the Partnership in connection
therewith. In no event may a Partner have any rights to distributions pursuant
to Act § 17-604.
(b)    No Limited Partner may effect a Transfer of its Limited Partnership
Interest if, (i) in the opinion of legal counsel for the Partnership, such
proposed Transfer would require the registration of the Limited Partnership
Interest under the Securities Act of 1933, as amended, or would otherwise
violate any applicable federal or state securities or “Blue Sky” law (including
investment suitability standards) or (ii) the assignee is not an Accredited
Investor within the meaning of Rule 501 of the Securities Act of 1933, as
amended.
(c)    No Transfer by a Limited Partner of its Partnership Units may be made to
any Person if (i) in the opinion of legal counsel for the Partnership, the
Transfer would result in the Partnership’s being treated as an association
taxable as a corporation (other than a qualified REIT subsidiary within the
meaning of Section 856(i) of the Code), (ii) such transfer is effectuated
through an “established securities market” or a “secondary market” (or the
substantial equivalent thereof) within the meaning of Section 7704 of the Code,
(iii) the Transfer would create a risk that the Company would not be taxed as a
REIT for federal income tax purposes or (iv) assuming the Partnership Units
subject to the Transfer were redeemed for REIT Shares, the redemption would
create a risk that the Company would not be taxed as a REIT for federal income
tax purposes.
(d)    Subject to the other provisions of this Section 9.5, Section 9.5(a) shall
not prevent any donative Transfer by an individual Limited Partner to his
immediate family members or any trust in which the individual or his immediate
family members own, collectively, one hundred percent (100%) of the beneficial
interests, provided that the transferor assumes all costs of the Partnership in
connection therewith and any such transferee shall not have the rights of a
Substitute Limited Partner (unless and until admitted as a Substitute Limited
Partner pursuant to this Section 9.5 and Section 9.6 of this Agreement).
(e)    Any Transfer in contravention of any of the provisions of this Article IX
shall be void and ineffectual and shall not be binding upon, or recognized by,
the Partnership. Except as required by operation of law Transfers of Partnership
Interests and Partnership Units shall be made on the books of the Partnership
only upon receipt of proper transfer instructions from the registered holder of
the Partnership Interests and Partnership Units and upon compliance with the
other provisions of this Article IX.
Section 9.6    ADMISSION OF SUBSTITUTE LIMITED PARTNER.

56



--------------------------------------------------------------------------------



(f)    Subject to the other provisions of this Article IX (including, without
limitation, the provisions of Section 9.5(a) regarding consent of the General
Partner), an assignee of the Limited Partnership Interest of a Limited Partner
(including, without limitation, any purchaser, transferee, donee, or other
recipient of any disposition of such Limited Partnership Interest) shall be
deemed admitted as a Limited Partner of the Partnership only upon the
satisfactory completion of the following:
(i)    the assignee has obtained the prior written consent of the General
Partner as to its admission as a Substitute Limited Partner, which consent may
be given or denied in the exercise of the General Partner’s sole and absolute
discretion; provided, however, that this Section 9.6(a)(i) shall not apply in
the case of assignee resulting from a Transfer by a Limited Partner that was a
partner on August 19, 2003 to any of its partners;
(ii)    the assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof,
including a revised Exhibit A, and such other documents or instruments as the
General Partner may require in order to effect the admission of such Person as a
Limited Partner;
(iii)    to the extent required, an amended certificate of limited partnership
evidencing the admission of such Person as a Limited Partner shall have been
signed, acknowledged and filed for record in accordance with the Act;
(iv)    the assignee shall have delivered a letter containing the representation
and warranty set forth in Section 9.12 and the agreement set forth in Section
9.12;
(v)    if the assignee is a corporation, partnership or trust, the assignee
shall have provided the General Partner with evidence satisfactory to counsel
for the Partnership of the assignee’s authority to become a Limited Partner
under the terms and provisions of this Agreement;
(vi)    the assignee shall have executed a power of attorney containing the
terms and provisions set forth in Article XII; and
(vii)    the assignee shall have paid all reasonable legal fees of the
Partnership and the General Partner and all filing and publication costs
incurred in connection with its substitution as a Limited Partner.
(g)    For the purpose of allocating profits and losses and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the certificate described in Section 9.6(a)(iii) or, if no
such filing

57



--------------------------------------------------------------------------------



is required, the later of the date specified in the transfer documents, or the
date on which the General Partner has received all necessary instruments of
transfer and substitution.
(h)    The General Partner shall as promptly as practicable take all action
required to effectuate the admission of the Person seeking to become a
Substitute Limited Partner, including preparing the documentation required by
this Section 9.6 and making all official filings and publications.
Section 9.7    RIGHTS OF ASSIGNEES OF PARTNERSHIP INTERESTS.
(g)    Subject to the provisions of Sections 9.5 and 9.6 hereof, except as
required by operation of law, the Partnership shall not be obligated for any
purposes whatsoever to recognize the assignment by any Limited Partner of his
Partnership Interest until the Partnership has received notice thereof. If the
General Partner, in its sole and absolute discretion, does not consent (subject
to the proviso in Section 9.6(a)(i)) to the admission of any transferee of any
Partnership Interest as a Substitute Limited Partner in connection with a
Transfer permitted by Section 9.5, such transferee shall be considered an
assignee for the purposes of this Agreement. An assignee shall be entitled to
all the rights of an assignee of a partnership interest under the Act, including
the right to receive distributions attributable to the Partnership Units
assigned, but such assignee shall not be entitled to effect a consent or vote on
any matter presented to the Limited Partners for approval or, except as waived
by the General Partner, effect a Redemption Right with respect to such
Partnership Units (such right to consent or vote or effect a Redemption Right,
to the extent provided in this Agreement or under the Act, fully remaining with
the transferor Limited Partner).
(h)    Any Person who is the assignee of all or any portion of a Limited
Partner’s Limited Partnership Interest, but does not become a Substitute Limited
Partner and desires to make a further assignment of such Limited Partnership
Interest, shall be notified that such Limited Partnership Interest is subject to
Article IX, and, to the fullest extent permitted by applicable law, shall be
subject to all of the provisions of this Article IX to the same extent and in
the same manner as any Limited Partner desiring to make an assignment of its
Limited Partnership Interest.
Section 9.8    EFFECT OF BANKRUPTCY, DEATH, INCOMPETENCE OR TERMINATION OF A
LIMITED PARTNER. The occurrence of an Event of Bankruptcy as to a Limited
Partner, the death of a Limited Partner or a final adjudication that a Limited
Partner is incompetent (which term shall include, but not be limited to,
insanity) shall not, in and of itself, cause the dissolution of the Partnership,
and the business of the Partnership shall continue. If an order for relief in a
bankruptcy proceeding is entered against an individual Limited Partner, the
trustee or receiver of his estate or, if he dies, his executor, administrator or
trustee, or, if he is finally adjudicated incompetent, his committee, guardian
or conservator, shall have the rights of such Limited Partner for the purpose of
settling or managing his estate property and such power as the bankrupt,
deceased or incompetent

58



--------------------------------------------------------------------------------



Limited Partner possessed to assign all or any part of his Partnership Interest
and to join with the assignee in satisfying conditions precedent to the
admission of the assignee as a Substitute Limited Partner.
Section 9.9    JOINT OWNERSHIP OF INTERESTS. A Partnership Interest may be
acquired by two (2) individuals as joint tenants with right of survivorship (but
not as tenants in common), provided that such individuals either are married or
are related and share the same home as tenants in common. The written consent or
vote of both owners of any such jointly held Partnership Interest shall be
required to constitute the action of the owners of such Partnership Interest;
provided, however, that the written consent of only one (1) joint owner will be
required if the Partnership has been provided with evidence satisfactory to
counsel for the Partnership that the actions of a single joint owner can bind
both owners under the applicable laws of the state of residence of such joint
owners. Upon the death of one (1) owner of a Partnership Interest held in a
joint tenancy with a right of survivorship, the Partnership Interest shall
become owned solely by the survivor as a Limited Partner and not as an assignee.
The Partnership need not recognize the death of one (1) of the owners of a
jointly held Partnership Interest until it shall have received notice of such
death. Upon notice to the General Partner from either owner that the tenancy
satisfying the first sentence of this Section 9.9 has been destroyed, the
General Partner shall cause the Partnership Interest to be divided into two (2)
equal Partnership Interests, which shall thereafter be owned separately by each
of the former owners.
Section 9.10    TRANSFEREES. Any Partnership Interests owned by the Partners and
transferred pursuant to this Article IX shall be and remain subject to all of
the provisions of this Agreement.
Section 9.11    ABSOLUTE RESTRICTION. Notwithstanding any provision of this
Agreement to the contrary, unless waived in writing by the General Partner, the
sale or exchange of any interest in the Partnership will not be permitted if the
interest sought to be sold or exchanged, when added to the total of all other
interests sold or exchanged within the period of twelve (12) consecutive months
ending with the proposed date of the sale or exchange, would result in the
termination of the Partnership under Section 708 of the Code, if such
termination would materially and adversely affect the Partnership or any
Partner.
Section 9.12    INVESTMENT REPRESENTATION. Each Limited Partner hereby
represents and warrants to the General Partner and to the Partnership that the
acquisition of his Partnership Interest is made as a principal for his account
for investment purposes only and not with a view to the resale or distribution
of such Partnership Interest. Each Limited Partner agrees that he will not sell,
assign or otherwise transfer his Partnership Interest or any fraction thereof,
whether voluntarily or by operation of law or at judicial sale or otherwise, to
any Person who does not similarly represent and warrant and similarly agree not
to sell, assign or transfer such Partnership Interest or fraction thereof to any
Person who does not similarly represent, warrant and agree.
ARTICLE X    
TERMINATION OF THE PARTNERSHIP

59



--------------------------------------------------------------------------------



Section 10.1    TERMINATION. The Partnership shall be dissolved upon (i) an
Event of Bankruptcy as to the General Partner or the dissolution or withdrawal
of the General Partner (unless within ninety (90) days thereafter Limited
Partners holding a majority of the Limited Partnership Interests elect to
continue the Partnership and to elect one or more persons to serve as the
General Partner or General Partners of the Partnership in accordance with
Section 9.2), (ii) ninety (90) days following the sale of all or substantially
all of the Partnership’s assets (provided that if the Partnership receives an
installment obligation as consideration for such sale or other disposition, the
Partnership shall continue, unless sooner dissolved under the provisions of this
Agreement, until such time as such obligation is paid in full), (iii) the
expiration of the term specified in Section 3.2, (iv) the redemption of all
Limited Partnership Interests (other than any of such interests held by the
General Partner or Ashford OP Limited Partner LLC), or (v) the election by the
General Partner (but only in accordance with and as permitted by applicable law)
that the Partnership should be dissolved. Upon dissolution of the Partnership
(unless the business of the Partnership is continued as set forth above), the
General Partner (or its trustee, receiver, successor or legal representative)
shall proceed with the winding up of the Partnership, and its assets shall be
applied and distributed as herein provided.
Section 10.2    PAYMENT OF DEBTS. Upon a winding up of the Partnership, the
assets shall first be applied to the satisfaction of the creditors of the
Partnership (other than Partners who are creditors in light of any loans or
advances that may have been made by Partners to the Partnership), including the
expenses of liquidation, whether by payment or the making of reasonable
provision for payment thereof. A reasonable time shall be allowed for the
orderly liquidation of the assets of the Partnership and the satisfaction of
liabilities to creditors so as to enable the General Partner to minimize any
losses resulting from liquidation.
Section 10.3    DEBTS TO PARTNERS. After the application of Section 10.2 the
remaining assets shall next be applied to the repayment of any loans made by any
Partner to the Partnership.
Section 10.4    REMAINING DISTRIBUTION.
(f)    After the application of Section 10.3, the remaining assets shall then be
distributed first, to the holders of the Preferred Partnership Units as provided
in the exhibit hereto setting forth the terms of such Preferred Partnership
Units, and second, to the holders of the Common Partnership Units in accordance
with their positive Capital Account balances, determined after taking into
account all Capital Account adjustments for all prior periods and the
Partnership taxable year during which the liquidation occurs.
(g)    If the Partnership is liquidated within the meaning of Section
1.704-1(b)(2)(ii)(g), distributions shall be made pursuant to Section 10.4(a) in
compliance with Section 1.704-1(b)(2)(ii)(b)(2) of the Treasury Regulations,
except as provided in Section 10.4(c). In the discretion of the General Partner,
a pro rata

60



--------------------------------------------------------------------------------



portion of the distributions that would otherwise be made to the Partners
pursuant to Section 10.4(a) may be:
(viii)    distributed to a trust established for the benefit of the Partners for
the purposes of liquidating Partnership assets, collecting amounts owed to the
Partnership, and paying any contingent or unforeseen liabilities or obligations
of the Partnership or the Partners arising out of or in connection with the
Partnership. The assets of any such trust shall be distributed to the Partners
from time to time, in the reasonable discretion of the General Partner, in the
same proportions as the amount distributed to such trust by the Partnership
would otherwise have been distributed to the Partners pursuant to Section
10.4(a); or
(ix)    in furtherance of satisfaction of the Partnership’s creditors, pursuant
to Section 10.2, withheld to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership, provided that such withheld
amounts shall be distributed to the Partners pursuant to Section 10.4 as soon as
practicable.
(h)    Notwithstanding any other provisions of this Article X, if the
Partnership is liquidated within the meaning of Section 1.704-1(b)(2)(ii)(g) of
the Treasury Regulations but no event resulting in the termination of the
Partnership pursuant to Section 10.1 has occurred, the Property shall not be
liquidated, the Partnership’s liabilities shall not be paid or discharged, and
the Partnership’s affairs shall not be wound up. Instead, solely for federal
income tax purposes, the Partnership shall be deemed to have contributed all its
Property and liabilities to a new partnership in exchange for an interest in
such new partnership and, immediately thereafter, the Partnership will be deemed
to liquidate by distributing interests in the new partnership to the Partners.
Section 10.5    RESERVE. Notwithstanding the provisions of Sections 10.3 and
10.4, the General Partner may retain such amount as it deems necessary as a
reserve for any contingent liabilities or obligations of the Partnership in
furtherance of satisfaction of the Partnership’s creditors, pursuant to Section
10.2, which reserve, after the passage of a reasonable period of time, shall be
distributed pursuant to the provisions of this Article X.
Section 10.6    FINAL ACCOUNTING. Each of the Partners shall be furnished with a
statement examined by the Partnership’s independent accountants, which shall set
forth the assets and liabilities of the Partnership as of the date of the
complete liquidation. Upon the compliance by the General Partner with the
foregoing distribution plan, the Limited Partners shall cease to be such, and
the General Partner, as the sole remaining Partner of the Partnership, shall
execute and cause to be filed a certificate of cancellation of the Certificate
of Limited Partnership and any and all other documents necessary with respect to
termination and cancellation of the Partnership.

61



--------------------------------------------------------------------------------



ARTICLE XI    
AMENDMENTS
Section 11.1    AUTHORITY TO AMEND.
(c)    This Agreement may be amended by the General Partner without the approval
of any other Partner if such amendment (i) is solely for the purpose of
clarification or is of an inconsequential nature and (ii) does not change the
substance hereof and the Partnership has obtained an opinion of counsel to that
effect.
(d)    This Agreement may be amended by the General Partner without the approval
of any other Partner if such amendment is to reflect the admission, substitution
or withdrawal of Limited Partners; to create, issue or reflect the creation or
issuance of additional Partnership Interests or to amend the calculation of the
Cash Amount and the Conversion Factor pursuant to a transaction described in
Section 9.1(c). For avoidance of doubt, the General Partner may amend Exhibit A
without the approval of any Limited Partner as provided in Section 6.1(v).


(e)    This Agreement may be amended by the General Partner without the approval
of any other Partner if such amendment is, in the opinion of counsel for the
Partnership, necessary or appropriate to satisfy requirements of the Code with
respect to partnerships or REITs or of any federal or state securities laws or
regulations. Any amendment made pursuant to this Section 11.1(c) may be made
effective as of the date of this Agreement.
(f)    Notwithstanding any contrary provision of this Agreement, any amendment
to this Agreement or other act which would (i) adversely affect the limited
liabilities of the Limited Partners, (ii) impose on the existing Limited
Partners any obligation to make additional Capital Contributions to the
Partnership, (iii) except as provided in Section 11.1(b), change the method of
allocation of profit and loss as provided in Article V or the distribution
provisions of Articles VIII and X hereof, (iv) seek to impose personal liability
on a Limited Partner without that Limited Partner’s consent, or (v) affect the
operation of the Conversion Factor of the Redemption Right shall require the
consent and approval of Limited Partners holding more than sixty-six and
two-thirds percent (66 2/3%) of the Common Percentage Interests of the Limited
Partners.
(g)    Except as otherwise specifically provided in this Section 11.1,
amendments to this Agreement shall require the approval of the General Partner
and Limited Partners holding more than fifty percent (50%) of the Common
Percentage Interests of the Limited Partners.
Section 11.2    NOTICE OF AMENDMENTS. A copy of any amendment to be approved by
the Partners pursuant to Sections 11.1(d) or 11.1(e) shall be mailed in advance

62



--------------------------------------------------------------------------------



to such Partners. Partners shall be notified as to the substance of any
amendment pursuant to Sections 11.1(a), (b) or (c), and upon request shall be
furnished a copy thereof.
Section 11.3    IMPLEMENTATION OF AMENDMENT. Upon obtaining such approvals
required by this Agreement and without any further action or execution by any
other Person, including any Limited Partner, (i) any amendment, restatement,
modification or waiver of this Agreement may be implemented and reflected in a
writing executed solely by the General Partner, and (ii) each of the Partners
and any other party to or bound by this Agreement shall be deemed a party to and
bound by such amendment, restatement, modification or waiver of this Agreement.
ARTICLE XII    
POWER OF ATTORNEY
Section 12.1    POWER. Each of the Limited Partners irrevocably constitutes and
appoints the General Partner as such Limited Partner’s true and lawful attorney
in such Limited Partner’s name, place and stead to make, execute, swear to,
acknowledge, deliver and file:
(m)    Any certificates or other instruments which may be required to be filed
by the Partnership under the laws of the State of Delaware or of any other state
or jurisdiction in which the General Partner shall deem it advisable to file;
(n)    Any documents, certificates or other instruments, including, but not
limited to, (i) any and all amendments and modifications of this Agreement or of
the instruments described in Section 12.1(a) which may be required or deemed
desirable by the General Partner to effectuate the provisions of any part of
this Agreement, (ii) all instruments relating to the admission, withdrawal,
removal or substitution of any Partner, and (iii) by way of extension and not
limitation, to do all such other things as shall be necessary to continue and to
carry on the business of the Partnership; and
(o)    All documents, certificates or other instruments that may be required to
effectuate the dissolution, winding up and termination of the Partnership, to
the extent such dissolution, winding up and termination is authorized hereby.
The power of attorney granted hereby shall not constitute a waiver of, or be
used to avoid, the rights of the Partners to approve certain amendments to this
Agreement pursuant to Sections 11.1(d) and 11.1(e) or be used in any other
manner inconsistent with the status of the Partnership as a limited partnership
or inconsistent with the provisions of this Agreement. Each such Limited Partner
hereby agrees to be bound by any representation made by the General Partner,
acting in good faith pursuant to such power of attorney; and each such Limited
Partner hereby waives any and all defenses which may be available to contest,
negate or disaffirm the action of the General Partner taken in good faith under
such power of attorney.

63



--------------------------------------------------------------------------------



Section 12.2    SURVIVAL OF POWER. It is expressly intended by each of the
Partners that the foregoing power of attorney is coupled with an interest, is
irrevocable and shall survive the death, incompetence, dissolution, liquidation
or adjudication of insanity or bankruptcy or insolvency of each such Partner.
The foregoing power of attorney shall survive the delivery of an assignment by
any of the Partners of such Partner’s entire interest in the Partnership, except
that where an assignee of such entire interest has become a Substitute Limited
Partner, then the foregoing power of attorney of the assignor Partner shall
survive the delivery of such assignment for the sole purpose of enabling the
General Partner to execute, acknowledge and file any and all instruments
necessary to effectuate such substitution.
ARTICLE XIII    
CONSENTS, APPROVALS, VOTING AND MEETINGS
Section 13.1    METHOD OF GIVING CONSENT OR APPROVAL. Any consent or approval
required by this Agreement may be given as follows:
(i)    by a written consent given by the consenting Partner and received by the
General Partner at or prior to the doing of the act or thing for which the
consent is solicited, provided that such consent shall not have been nullified
by:
(i)    Notice to the General Partner of such nullification by the consenting
Partner prior to the doing of any act or thing, the doing of which is not
subject to approval at a meeting called pursuant to Section 13.2, or
(ii)    Notice to the General Partner of such nullification by the consenting
Partner prior to the time of any meeting called pursuant to Section 13.2 to
consider the doing of such act or thing, or
(iii)    The negative vote by such consenting Partner at any meeting called
pursuant to Section 13.2 to consider the doing of such act or thing;
(j)    by the affirmative vote by the consenting Partner for the doing of the
act or thing for which the consent is solicited at any meeting called pursuant
to Section 13.2 to consider the doing of such act or thing; or
(k)    by the failure of the Partner to respond or object to a request from the
General Partner for such Partner’s consent within thirty (30) days from its
receipt of such request (or such shorter period of time as the General Partner
may indicate in such request in order to ensure that the General Partner has
sufficient time to respond, if required, to any third party with respect to the
subject matter of such request).
Section 13.2    MEETINGS OF LIMITED PARTNERS. Any matter requiring the consent
or vote of all or any of the Partners may be considered at a meeting of the
Partners held not less than five (5) nor more than sixty (60) days after notice
thereof shall have been

64



--------------------------------------------------------------------------------



given by the General Partner to all Partners. Such notice (i) may be given by
the General Partner, in its discretion, at any time, or (ii) shall be given by
the General Partner within fifteen (15) days after receipt from Limited Partners
holding more than fifty percent (50%) of the Common Percentage Interests of the
Limited Partners of a request for such meeting.
Section 13.3    OPINION. Except for consents obtained pursuant to Sections 13.1
or 13.2, no Limited Partner shall exercise any consent or voting rights unless
either (a) at the time of the giving of consent or casting of any vote by the
Partners hereunder, counsel for the Partnership or counsel employed by the
Limited Partners shall have delivered to the Partnership an opinion satisfactory
to the Partners to the effect that such conduct (i) is permitted by the Act,
(ii) will not impose personal liability on a Limited Partner without that
Limited Partner’s consent, and (iii) will not adversely affect the
classification of the Partnership as a partnership for federal income tax
purposes, or (b) irrespective of the delivery or non-delivery of such opinion of
counsel, Limited Partners holding more than seventy-five percent (75%) of the
Common Percentage Interests of the Limited Partners determine to exercise their
consent or voting rights.
Section 13.4    SUBMISSIONS TO PARTNERS. The General Partner shall give the
Partners notice of any proposal or other matter required by any provision of
this Agreement, or by law, to be submitted for consideration and approval of the
Partners. Such notice shall include any information required by the relevant
provision or by law.
ARTICLE XIV    
MISCELLANEOUS
Section 14.1    GOVERNING LAW. The Partnership and this Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware.
Section 14.2    AGREEMENT FOR FURTHER EXECUTION. At any time or times upon the
request of the General Partner, the Limited Partners hereby agree to sign, swear
to, acknowledge and deliver all further documents and certificates required by
the laws of Delaware, or any other jurisdiction in which the Partnership does,
or proposes to do, business, or which may be reasonable, necessary, appropriate
or desirable to carry out the provisions of this Agreement or the Act. This
Section 14.2 shall not prejudice or affect the rights of the Limited Partners to
approve certain amendments to this Agreement pursuant to Sections 11.1(d) and
11.1(e).
Section 14.3    ENTIRE AGREEMENT. This Agreement and the Exhibits attached
hereto contain the entire understanding among the parties to this Agreement and
supersede any prior understandings or agreements among them respecting the
within subject matter. There are no representations, agreements, arrangements or
understandings, oral or written, between or among the parties hereto relating to
the subject matter of this Agreement which are not fully expressed in this
Agreement; provided that an LTIP Unit may be subject to a Vesting Agreement and
a Limited Partner may enter into a deficit restoration obligation agreement.

65



--------------------------------------------------------------------------------



Section 14.4    SEVERABILITY. This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations of the jurisdictions in which the Partnership
does business. If any provision of this Agreement, or the application thereof to
any person or circumstance, shall, for any reason and to any extent, be invalid
or unenforceable, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected thereby, but
rather shall be enforced to the greatest extent permitted by law.
Section 14.5    NOTICES. Notices to Partners or to the Partnership shall be
deemed to have been given when personally delivered or mailed, by prepaid
registered or certified mail, addressed as set forth in Exhibit A attached
hereto, unless a notice of change of address has previously been given in
writing by the addressee to the addressor, in which case such notice shall be
addressed to the address set forth in such notice of change of address.
Section 14.6    TITLES AND CAPTIONS. All titles and captions are for convenience
only, do not form a substantive part of this Agreement, and shall not restrict
or enlarge any substantive provisions of this Agreement.
Section 14.7    COUNTERPARTS. This Agreement may be executed in multiple
counterparts, each one of which shall constitute an original executed copy of
this Agreement.
Section 14.8    TERMS. All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural, as the identity
of the person or persons may require. Any reference to the Code or other
statutes or laws include all amendments, modifications or replacements of the
specific sections and provisions concerned. Unless otherwise specified, all
references to “Section”, “Article” or “Exhibit” contained in this Agreement
refer to sections, articles or exhibits of this Agreement. Unless the context of
this Agreement clearly requires otherwise, the use of the word “including” is
not limiting and the use of the word “or” has the inclusive meaning of both “or”
and “and.”
Section 14.9    SURVIVAL OF RIGHTS. Subject to the provisions hereof limiting
transfers, this Agreement shall be binding upon and inure to the benefit of the
Partners and the Partnership and their respective legal representatives,
successors, transferees and assigns.



66



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have hereunto set their hands as of the day and
year first above written.
GENERAL PARTNER:
Ashford OP General Partner LLC,
a Delaware limited liability company
By: /s/ DAVID A. BROOKS    
David A. Brooks, Vice President




LIMITED PARTNER:




Ashford OP Limited Partner LLC,
a Delaware limited liability company
as a Limited Partner of Ashford Hospitality Limited Partnership
By: /s/ DAVID A. BROOKS    
David A. Brooks, Vice President




--------------------------------------------------------------------------------



The undersigned has executed this Agreement not as a Partner of the Partnership
but to agree to the provisions of this Agreement imposing obligations on, and
granting rights to, the Company.
ASHFORD HOSPITALITY TRUST, INC.
By: /s/ DAVID A. BROOKS    
David A. Brooks, Chief Operating Officer
and General Counsel






--------------------------------------------------------------------------------



EXHIBIT A
[Begins on Next Page]



Exhibit A



--------------------------------------------------------------------------------



EXHIBIT B
FEDERAL INCOME TAX MATTERS


For purposes of interpreting and implementing Article V of the Partnership
Agreement, the following rules shall apply and shall be treated as part of the
terms of the Partnership Agreement:
A.    SPECIAL ALLOCATION PROVISIONS.
1.    To the extent an adjustment to the adjusted tax basis of any Partnership
asset pursuant to Code Section 734(b) or Section 743(b) is required pursuant to
Section 1.704-1(b)(2)(iv)(m)(2) or Section 1.704-1(b)(2)(iv)(m)(4) of the
Treasury Regulations to be taken into account in determining Capital Accounts as
the result of a distribution to a Partner in complete liquidation of its
Partnership Interest, the amount of such adjustment to the Capital Accounts
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis) and such gain or
loss shall be specially allocated to the Partners in accordance with their
interests in the Partnership if Section 1.704-1(b)(2)(iv)(m)(2) of the Treasury
Regulations applies, or to the Partnership to whom such distribution was made if
Section 1.704-1(b)(2)(iv)(m)(4) of the Treasury Regulations applies.
2.    If a Partner transfers any part or all of its Partnership Interest or if
Common Percentage Interests or Preferred Percentage Interests vary during a
taxable year of the Partnership, the General Partner, in its sole and absolute
discretion, shall determine which method authorized under the Code (including
Section 706 of the Code) and the Treasury Regulations shall be used to allocate
the distributive shares.
3.    To the extent required by law, income, gain, loss and deduction
attributable to property contributed to the Partnership by a Partner shall be
shared among the Partners so as to take into account any variation between the
basis of the property and the fair market value of the property at the time of
contribution in accordance with the requirements of Section 704(c) of the Code
and the applicable Treasury Regulations thereunder as more fully described in
Part B hereof. Treasury Regulations under Section 704(c) of the Code allow
partnerships to use any reasonable method for accounting for Book-Tax
Differences for contributions of property so that a contributing partner
receives the tax benefits and burdens of any built-in gain or loss associated
with contributed property. The Partnership shall account for Book-Tax
Differences using a method specifically approved in the Treasury Regulations,
such as the traditional method. An allocation of remaining built-in gain under
Section 704(c) will be made when Section 704(c) property is sold.
4.    If the Partnership is entitled to a deduction for interest imputed under
any provision of the Code on any loan or advance from a Partner (whether such
interest is currently deducted, capitalized or amortized), such deduction shall
be allocated solely to such Partner.
5.    To the extent any payments in the nature of fees made to a Partner or
reimbursements of expenses to any Partner are finally determined by the Internal
Revenue Service to be distributions

Exhibit B – Page 1



--------------------------------------------------------------------------------



to a Partner for federal income tax purposes, there will be a gross income
allocation to such Partner in the amount of such distribution.
6.    (a) Notwithstanding any provision of the Partnership Agreement to the
contrary and subject to the exceptions set forth in Section 1.704-2(f)(2)-(5) of
the Treasury Regulations, if there is a net decrease in Partnership Minimum Gain
during any Partnership fiscal year, each Partner shall be specially allocated
items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Partner’s share of the net decrease
in Partnership Minimum Gain determined in accordance with Section 1.704-2(g)(2)
of the Treasury Regulations. Allocations pursuant to the previous sentence shall
be made in proportion to the respective amounts required to be allocated to each
Partner pursuant thereto. The items to be so allocated shall be determined in
accordance with Section 1.704-2(f) of the Treasury Regulations. This paragraph
6(a) is intended to comply with the minimum gain chargeback requirement in such
Section of the Treasury Regulations and shall be interpreted consistently
therewith. To the extent permitted by such Section of the Treasury Regulations
and for purposes of this paragraph 6(a) only, each Partner’s Adjusted Capital
Account Balance shall be determined prior to any other allocations pursuant to
Article V of the Partnership Agreement with respect to such fiscal year and
without regard to any net decrease in Partner Minimum Gain during such fiscal
year.
(b)    Notwithstanding any provision of the Partnership Agreement to the
contrary, except paragraph 6(a) of this Exhibit B and subject to the exceptions
set forth in Section 1.704-2(i)(4) of the Treasury Regulations, if there is a
net decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership
fiscal year, each Partner who has a share of the Partner Nonrecourse Debt
Minimum Gain, determined in accordance with Section 1.704-2(i)(3) of the
Treasury Regulations, shall be specially allocated items of Partnership income
and gain for such year (and, if necessary, subsequent years) in an amount equal
to such Partner’s share of the net decrease in Partner Nonrecourse Debt Minimum
Gain, determined in accordance with Section 1.704-2(i)(5) of the Treasury
Regulations. Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be so allocated shall be determined in accordance
with Section 1.704-2(i)(4) of the Treasury Regulations. This paragraph 6(b) is
intended to comply with the minimum gain chargeback requirement in such Section
of the Treasury Regulations and shall be interpreted consistently therewith.
Solely for purposes of this paragraph 6(b), each Partner’s Adjusted Capital
Account Balance shall be determined prior to any other allocations pursuant to
Article V of the Partnership Agreement with respect to such fiscal year, other
than allocations pursuant to paragraph 6(a) hereof.
7.    If any Partners unexpectedly receive any adjustments, allocations or
distributions described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) or 1.704-1(b)(2)(ii)(d)(6), items of Partnership income
and gain shall be specially allocated to such Partners in an amount and manner
sufficient to eliminate the deficits in their Adjusted Capital Account Balances
created by such adjustments, allocations or distributions as quickly as
possible, provided that an allocation pursuant to this paragraph 7 shall be made
only if and to the extent that the Partner would have a deficit balance in its
Adjusted Capital Account Balance after all

Exhibit B – Page 2



--------------------------------------------------------------------------------



other allocations provided for Article V of the Partnership Agreement and this
Exhibit B have been tentatively made as if this paragraph 7 were not in this
Exhibit B.
8.    No loss shall be allocated to any Partner to the extent that such
allocation would result in a deficit in its Adjusted Capital Account Balance
while any other Partner continues to have a positive Adjusted Capital Account
Balance; in such event, losses shall first be allocated to any Partners with
positive Adjusted Capital Account Balances, and in proportion to such balances,
to the extent necessary to reduce their positive Adjusted Capital Account
Balances to zero. Any excess shall be allocated to the General Partner.
9.    If any Partner has a deficit balance in its Adjusted Capital Account
Balance at the end of any fiscal year or other period, such Partner shall be
specially allocated items of Partnership gross income and gain in the amount of
such excess as quickly as possible; provided, however, that an allocation
pursuant to this paragraph 9 shall be made only if and to the extent that such
Partner would have a deficit balance in its Adjusted Capital Account Balance
after all other allocations provided in this Part A have been tentatively made
as if paragraph 7 and this paragraph 9 were not in this Exhibit B.
10.    Any special allocations of items pursuant to this Part A shall be taken
into account in computing subsequent allocations so that the net amount of any
items so allocated and the profits, losses and all other items allocated to each
such Partner pursuant to Article V of the Partnership Agreement shall, to the
extent possible, be equal to the net amount that would have been allocated to
each such Partner pursuant to the provisions of Article V of the Partnership
Agreement if such special allocations had not occurred.
11.    Nonrecourse Deductions for any fiscal year or other period shall be
specially allocated to the Partners in the manner set forth in Section
5.1(b)(iii) of the Partnership Agreement.
12.    Any Partner Nonrecourse Deduction for any fiscal year or other period
shall be specially allocated to the Partner who bears the economic risk of loss
with respect to the Partner Nonrecourse Debt to which such Partner Nonrecourse
Deductions are attributable in accordance with Section 1.704-2(i) of the
Treasury Regulations. If more than one Partner bears the economic risk of loss
(in accordance with Section 1.704-2(i) of the Treasury Regulations) with respect
to a Partner Nonrecourse Debt, Partner Nonrecourse Deductions attributable
thereto shall be allocated between or among such Partners in accordance with the
ratios in which they share such economic risk of loss.
13.    If the Partnership disposes of all or substantially all of its assets in
a transaction that will lead to a liquidation of the Partnership pursuant to
Article X, then any profits or losses realized in connection with such
transaction and thereafter (and, if necessary, constituent items of income,
gain, loss and deduction) shall be specially allocated for such taxable year of
the Partnership (and to the extent permitted by Section 761(c) of the Code, for
the immediately preceding taxable year of the Partnership) among the Partners as
required so as to cause liquidating distributions pursuant to Section 10.4(a) of
the Partnership Agreement to be made in the same amounts and proportions as
would have resulted had such distributions instead been made pursuant to Article
VIII of the Partnership Agreement.

Exhibit B – Page 3



--------------------------------------------------------------------------------



B.    CAPITAL ACCOUNT ADJUSTMENTS AND TAX ALLOCATIONS.
1.    For purposes of computing the amount of any item of income, gain,
deduction or loss to be reflected in the Partners’ Capital Accounts, the
determination, recognition and classification of any such item shall be the same
as its determination, recognition and classification for federal income tax
purposes; provided, however, that:
(a)    Any income, gain or loss attributable to the taxable disposition of any
property shall be determined by the Partnership as if the adjusted basis of such
property as of such date of disposition was equal in amount to the Carrying
Value.
(b)    The computation of all items of income, gain, loss and deduction shall be
made by the Partnership and, as to those items described in Section 705(a)(1)(B)
or Section 705(a)(2)(B) of the Code, without regard to the fact that such items
are not includable in gross income or are neither currently deductible nor
capitalizable for federal income tax purposes.
(c)    In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing the Partnership’s taxable income or
loss, there shall be taken into account Depreciation for a fiscal year or other
period.
(d)    The Partnership shall be treated as owning directly its proportionate
share (as determined by the General Partner based upon the provisions of the
applicable partnership or limited liability agreement of a Subsidiary of the
Partnership) of all property owned by (i) a Subsidiary of the Partnership that
is classified as a partnership for U.S. federal income tax purposes and (ii) any
other partnership, limited liability company, unincorporated business or other
entity classified as a partnership for U.S. federal income tax purposes of which
the Partnership or a Subsidiary of the Partnership is, directly or indirectly, a
partner, member or other equity holder.
2.    A transferee of a Partnership Interest will succeed to the Capital Account
relating to the Partnership Interest transferred.
3.    Upon (i) an issuance of additional Partnership Interests in exchange for
more than a de minimis capital contribution to the Partnership, (ii) an issuance
of additional Partnership Interests (other than a de minimis interest) as
consideration for the provision of services to or for the benefit of the
Partnership by an existing Partner acting in a partner capacity or by a new
Partner acting in a partner capacity or in anticipation of being a Partner, or
(iii) the distribution by the Partnership to a Partner of more than a de minimis
amount of property as consideration for an interest in the Partnership, the
Capital Accounts of all Partners (and the Carrying Values of all Partnership
properties) shall, immediately prior to such event, be adjusted (consistent with
the provisions hereof) upward or downward to reflect any unrealized gain or
unrealized loss attributable to each Partnership property (as if such unrealized
gain or unrealized loss had been recognized upon an actual sale of such property
at the fair market value thereof, immediately prior to such issuance, and had
been allocated to the Partners, at such time, pursuant to Article V of the
Partnership Agreement). In determining such unrealized gain or unrealized loss
attributable to the properties, the fair market value of Partnership properties
shall be determined by the General Partner using such reasonable methods of
valuation as it may adopt.

Exhibit B – Page 4



--------------------------------------------------------------------------------



4.    Immediately prior to the distribution of any Partnership property, the
Capital Accounts of all Partners shall be adjusted (consistent with the
provisions hereof and Section 704 of the Code) upward or downward to reflect any
unrealized gain or unrealized loss attributable to the Partnership property
distributed (as if such unrealized gain or unrealized loss had been recognized
upon an actual sale of each such property, immediately prior to such
distribution, and had been allocated to the Partners, at such time, pursuant to
Article V of the Partnership Agreement). In determining such unrealized gain or
unrealized loss attributable to property, the fair market value of Partnership
property distributed shall be determined by the General Partner using such
reasonable methods of valuation as it may adopt.
5.    In accordance with Section 704(c) of the Code and the Treasury Regulations
thereunder, income, gain, loss and deduction with respect to any property shall,
solely for tax purposes, and not for Capital Account purposes, be allocated
among the Partners so as to take account of any variation between the adjusted
basis of such property to the Partnership for federal income tax purposes and
its Carrying Value. The General Partner shall make any elections or other
decisions relating to such allocations.
6.    If the Carrying Value of any Partnership asset is adjusted as described in
paragraph 3 above, subsequent allocations of income, gain, loss and deduction
with respect to such asset shall take account of any variation between the
adjusted basis for federal income tax purposes of such asset and its Carrying
Value immediately after such adjustment in the same manner as under Section
704(c) of the Code and the Treasury Regulations thereunder.
7.    Any elections or other decisions relating to such allocations shall be
made by the General Partner in any manner that reasonably reflects the purpose
and intention of the Partnership Agreement and this Exhibit B.
C.    DEFINITIONS. For the purposes of this Exhibit B, the following terms shall
have the meanings indicated unless the context clearly indicates otherwise:
“ADJUSTED CAPITAL ACCOUNT BALANCE”: means the balance in the Capital Account of
a Partner as of the end of the relevant fiscal year of the Partnership, after
giving effect to the following: (i) credit to such Capital Account any amounts
the Partner is obligated to restore, pursuant to the terms of the Partnership
Agreement or otherwise, or is deemed obligated to restore pursuant to the
penultimate sentences of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the
Treasury Regulations, and (ii) debit to such capital account the items described
in Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Treasury Regulations.
“DEPRECIATION”: means, for each fiscal year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable for
federal income tax purposes with respect to property for such fiscal year or
other period, except that (a) with respect to any property the Carrying Value of
which differs from its adjusted tax basis for federal income tax purposes and
which difference is being eliminated by use of the remedial allocation method
pursuant to Section 1.704-3(d) of the Treasury Regulations, Depreciation for
such fiscal year or other period shall be the amount of book basis recovered for
such fiscal year or other period under the rules prescribed by Section
1.704-3(d)(2) of the Treasury Regulations, and (b) with respect to

Exhibit B – Page 5



--------------------------------------------------------------------------------



any other property the Carrying Value of which differs from its adjusted tax
basis at the beginning of such fiscal year or other period, Depreciation shall
be an amount which bears the same ratio to such beginning Carrying Value as the
federal income tax depreciation, amortization or other cost recovery deduction
for such fiscal year or other period bears to such beginning adjusted tax basis;
provided, that if the adjusted tax basis of any property at the beginning of
such fiscal year or other period is zero, Depreciation with respect to such
property shall be determined with reference to such beginning value using any
reasonable method selected by the General Partner.
“NONRECOURSE DEDUCTIONS”: shall have the meaning set forth in Section
1.704-2(b)(1) of the Treasury Regulations. The amount of Nonrecourse Deductions
for a Partnership fiscal year equals the excess, if any, of the net increase, if
any, in the amount of Partnership Minimum Gain during that fiscal year over the
aggregate amount of any distributions during that fiscal year of proceeds of a
Nonrecourse Liability, that are allocable to an increase in Partnership Minimum
Gain, determined according to the provisions of Section 1.704-2(c) of the
Treasury Regulations.
“NONRECOURSE LIABILITY”: shall have the meaning set forth in Section
1.704-2(b)(3) of the Treasury Regulations.
“PARTNER NONRECOURSE DEBT MINIMUM GAIN”: means an amount, with respect to each
Partner Nonrecourse Debt, determined in accordance with Section 1.704-2(i) of
the Treasury Regulations.
“PARTNER NONRECOURSE DEBT”: shall have the meaning set forth in Section
1.704-2(b)(4) of the Treasury Regulations.
“PARTNER NONRECOURSE DEDUCTIONS”: shall have the meaning set forth in Section
1.704-2(i)(2) of the Treasury Regulations. For any Partnership taxable year, the
amount of Partner Nonrecourse Deductions with respect to a Partner Nonrecourse
Debt equal the net increase during the year, if any, in the amount of Partner
Nonrecourse Debt Minimum Gain reduced (but not below zero) by proceeds of the
liability that are both attributable to the liability and allocable to an
increase in the Partner Nonrecourse Debt Minimum Gain.
“PARTNERSHIP AGREEMENT”: shall mean this Seventh Amended and Restated Limited
Partnership Agreement of Ashford Hospitality Limited Partnership, as amended.
“PARTNERSHIP MINIMUM GAIN”: shall have the meaning set forth in Sections
1.704-2(b)(2) and 1.704-2(d) of the Treasury Regulations.
For purposes of this Exhibit B, all other capitalized terms will have the same
definition as in the Partnership Agreement.



Exhibit B – Page 6



--------------------------------------------------------------------------------



EXHIBIT C
NOTICE OF EXERCISE OF REDEMPTION RIGHT
The undersigned hereby irrevocably (i) presents for redemption on ______ (such
date being at least 3 Business Days after the date set forth below) _________
Partnership Units (as defined in the Partnership Agreement defined below) in
Ashford Hospitality Limited Partnership, in accordance with the terms of the
Seventh Amended and Restated Agreement of Limited Partnership of Ashford
Hospitality Limited Partnership, as amended (the “Partnership Agreement”), and
the Redemption Right (as defined in the Partnership Agreement) referred to
therein, (ii) surrenders such Partnership Units and all right, title and
interest therein, and (iii) directs that the Cash Amount or REIT Shares (both as
defined in the Partnership Agreement) deliverable upon exercise of the
Redemption Right be delivered to the address specified below, and if REIT Shares
are to be delivered, such REIT Shares be registered or placed in the name(s) and
at the addresses specified below.
Dated:            
Name of Limited Partner:


                        
(Signature of Limited Partner)
        
(Street Address)
    
    
(City State Zip Code)


IF REIT Shares are to be issued, issue to:


    
(Name)
    
(Social Security or Identifying Number)



Exhibit C – Page 1



--------------------------------------------------------------------------------








Exhibit C – Page 2



--------------------------------------------------------------------------------



EXHIBIT D
DESIGNATION OF INTERESTS ISSUED TO SEA TURTLE INN LIMITED PARTNERS
Pursuant to Section 4.3(a)(i) of the Agreement, the General Partner has caused
the Partnership to issued additional Partnership Interests in the form of
106,675 Common Partnership Units to Huron Jacksonville Limited Partnership. The
Common Partnership Interests issued to Huron Jacksonville Limited Partnership
shall be governed by the terms of the Agreement subject to the following:
1.    Additional Definition:
“Sea Turtle Inn Limited Partners” means Huron/Jax Investment Limited
Partnership, a Florida limited partnership, PW/Jacksonville Limited Partnership,
an Illinois limited partnership, CN/Jacksonville Limited Partnership, an
Illinois limited partnership, Christopher Q. Stephan, Helmut Horn and Graham
Hershman.
2.    Amendment to Section 7.4(b). Section 7.4(b) is amended and by adding the
following provision to the end of Section 7.4(b):
“Notwithstanding anything in Section 7.4(a) or Section 7.4(b) to the contrary,
with respect to the exercise of a Redemption Right by Huron Jacksonville Limited
Partnership or any of the Sea Turtle Inn Limited Partners, in the event of an
election by the Company to satisfy such Redemption Right by payment of the Cash
Amount, then the Company may not, after making such election, pay any portion of
such Cash Amount with REIT Common Shares.”
3.    Amendment to Section 9.5
The consent required by Section 9.5(a) shall not be required in the event of a
Transfer on or after April 1, 2005 by Huron Jacksonville Limited Partnership to
any Sea Turtle Inn Limited Partners.
4.    Amendment to Section 9.6(a)(i)
Section 9.6(a)(i) shall not apply in the case of an assignee resulting from a
Transfer by Huron Jacksonville Limited Partnership to any Sea Turtle Inn Limited
Partners.
5.    Amendment to Exhibit B. The following terms shall be added to Exhibit B:
D. ALLOCATION OF NONRECOURSE LIABILITIES
“Effective on the date of acquisition by the Partnership of the Sea Turtle Inn,
Atlantic Beach, Florida, the Nonrecourse Liability allocable to the Sea

Exhibit D – Page 1



--------------------------------------------------------------------------------



Turtle Inn, shall be allocated to the Sea Turtle Inn Limited Partners, in the
aggregate, for federal income tax purposes as follows:
(i)    first, as provided in Section 1.752-3(a)(2) of the Treasury Regulations,
plus
(ii)    second, as provided in the fifth sentence of Section 1.752-3(a)(3) of
the Treasury Regulations.
If there is more than one Sea Turtle Inn Limited Partner, the amount of such
Nonrecourse Liability so allocated to the Sea Turtle Inn Limited Partners, in
the aggregate, will be allocated to each, as determined with respect to each Sea
Turtle Inn Limited Partner separately.
In addition, the remaining Nonrecourse Liabilities of the Partnership not
allocated to any Partner pursuant to Sections 1.752-3(a)(1) or 1.752-3(a)(2) of
the Treasury Regulations or any sentence of Section 1.752-3(a)(3) of the
Treasury Regulations other than the first, from time to time, shall be allocated
in accordance with the Common Percentage Interests, as defined in the
Partnership Agreement, owned by the Limited Partners, as provided in the first
sentence of Section 1.752-3(a)(3) of the Treasury Regulations.
The Sea Turtle Inn Limited Partners and the General Partner shall agree within
60 days of the date of acquisition of the Sea Turtle Inn by the Partnership as
to the amounts in clause first and clause second and the aggregate amount of
Nonrecourse Liability allocable to the Sea Turtle Inn.”



Exhibit D – Page 2



--------------------------------------------------------------------------------



EXHIBIT E
[Reserved]



Exhibit E – Page 1



--------------------------------------------------------------------------------



EXHIBIT F
DESIGNATION OF TERMS AND CONDITIONS OF SERIES A
PREFERRED PARTNERSHIP UNITS
A.    Designation and Number. A series of Preferred Partnership Units,
designated as Series A Preferred Partnership Units, is hereby established. The
number of Series A Preferred Partnership Units shall be 3,000,000.
B.    Rank. The Series A Preferred Partnership Units, with respect to rights to
distributions and payments to Partners, the distribution of assets upon the
liquidation, dissolution or winding up of the Partnership, rank (a) prior or
senior to the Common Partnership Units and all Partnership Units issued by the
Partnership (“Junior Units”) the terms of which specifically provide that such
Partnership Units rank junior to the Series A Preferred Partnership Units; (b)
on a parity with the Series D Preferred Partnership Units, Series E Preferred
Partnership Units and all other Partnership Units issued in the future by the
Partnership (“Parity Units”) the terms of which specifically provide that such
Partnership Units rank on a parity with the Series A Preferred Partnership
Units; (c) junior to all Partnership Units issued by the Partnership the terms
of which specifically provide that such Partnership Units rank senior to the
Series A Preferred Partnership Units; and (d) junior to all of the Partnership’s
existing and future indebtedness.
C.    Distributions.
(i)    Pursuant to Section 8.1 of the Partnership Agreement but subject to the
rights of holders of any Preferred Partnership Units ranking senior to the
Series A Preferred Partnership Units as to the payment of distributions, Ashford
OP Limited Partner LLC, in its capacity as the holder of the then outstanding
Series A Preferred Partnership Units, shall be entitled to receive, when, as and
if authorized by the General Partner, from the Cash Flow, cumulative quarterly
preferential cash distributions in an amount per Series A Preferred Partnership
Unit equal to 8.55% of the $25.00 liquidation preference per annum (equivalent
to a fixed annual amount of $2.1375 per Series A Preferred Partnership Unit)
(the “Preferred Return”). Distributions of Preferred Return on each Series A
Preferred Partnership Unit shall be cumulative from the date of original
issuance, whether or not in any distribution period or periods (i) such
distributions shall be authorized by the General Partner, (ii) there shall be
funds legally available for the payment of such distributions or (iii) any
agreement prohibits the Partnership’s payment of such distributions, and such
distributions shall be payable quarterly the 15th day of January, April, July
and October of each year (or, if not a Business Day, the next succeeding
Business Day). Any distribution of Preferred Return payable on the Series A
Preferred Partnership Units for any partial distribution period will be computed
on the basis of twelve 30-day months and a 360-day year. Distributions of
Preferred Return will be payable in arrears to holders of record as they appear
on the records of the Partnership at the close of business on the last day of
each of March, June, September and December, as the case may be, immediately
preceding the applicable distribution payment date, which dates shall be the
Partnership Record Dates for the Series A Preferred Partnership Units. Except
for distributions in liquidation or redemption as provided in

Exhibit F – Page 1



--------------------------------------------------------------------------------



Sections D and E, respectively, holders of Series A Preferred Partnership Units
will not be entitled to receive any distributions in excess of cumulative
Preferred Returns accrued on the Series A Preferred Partnership Units at the
rate specified in this paragraph. No interest will be paid in respect of any
distribution payment or payments on the Series A Preferred Partnership Units
that may be in arrears.
(ii)    When distributions of Preferred Return are not paid in full upon the
Series A Preferred Partnership Units or any other series of Parity Units, or a
sum sufficient for such payment is not set apart, all distributions of Preferred
Return authorized by the General Partner upon the Series A Preferred Partnership
Units and any other series of Parity Units shall be authorized by the General
Partner ratably in proportion to the respective amounts of such distributions
accumulated, accrued and unpaid on the Series A Preferred Partnership Units and
accumulated, accrued and unpaid on such Parity Units. Except as set forth in the
preceding sentence, unless distributions on the Series A Preferred Partnership
Units equal to the full amount of accumulated, accrued and unpaid distributions
of Preferred Return have been or contemporaneously are authorized by the General
Partner and paid, or authorized by the General Partner and a sum sufficient for
the payment thereof set apart for such payment for all past distribution
periods, no distributions (other than distributions paid in Junior Units or
options, warrants or rights to subscribe for or purchase Junior Units) shall be
authorized by the General Partner or paid or set aside for payment by the
Partnership with respect to any class or series of Parity Units. Unless full
cumulative distributions of Preferred Return on the Series A Preferred
Partnership Units have been paid or authorized by the General Partner and set
apart for payment for all past distribution periods, no distributions (other
than distributions paid in Junior Units or options, warrants or rights to
subscribe for or purchase Junior Units) shall be authorized by the General
Partner or paid or set apart for payment by the Partnership with respect to any
Junior Units, nor shall any Junior Units or Parity Units be redeemed, purchased
or otherwise acquired for any consideration, or any monies be paid to or made
available for a sinking fund for the redemption of any Junior Units or Parity
Units (except by conversion or exchange for Junior Units, or options, warrants
or rights to subscribe for or purchase Junior Units), nor shall any other cash
or property be paid or distributed to or for the benefit of holders of Junior
Units or Parity Units. Notwithstanding the foregoing, the General Partner shall
not be prohibited from (i) authorizing or paying or setting apart for payment
any Preferred Return or distribution on any Parity Units or (ii) redeeming,
purchasing or otherwise acquiring any Junior Units or Parity Units, in each
case, if such authorization, payment, redemption, purchase or other acquisition
is necessary to maintain the Company’s qualification as a REIT.
(iii)    No distribution of Preferred Return on the Series A Preferred
Partnership Units shall be authorized by the General Partner or paid or set
apart for payment at such time as the terms and provisions of any agreement of
the Partnership, including any agreement of the Partnership relating to the
Partnership’s indebtedness, prohibits such authorization, payment or setting
apart for payment or provides that such authorization, payment or setting apart
for payment would constitute a breach thereof, or a default

Exhibit F – Page 2



--------------------------------------------------------------------------------



thereunder, or if such authorization, payment or setting apart for payment shall
be restricted or prohibited by law.
(iv)    In determining whether a distribution (other than upon voluntary or
involuntary liquidation, dissolution or winding up of the Partnership) of
Preferred Return or in redemption or otherwise, is permitted, amounts that would
be needed, if the Partnership were to be dissolved at the time of the
distribution, to satisfy the liquidation preference of the Series A Preferred
Partnership Units (as provided in Section D below) will not be added to the
Partnership’s total liabilities.
D.    Liquidation Preference.
(i)    Upon any voluntary or involuntary liquidation, dissolution or winding up
of the Partnership, before any payment or distribution shall be made to or set
apart for the holders of any Junior Units, Ashford OP Limited Partner LLC, in
its capacity as holder of the Series A Preferred Partnership Units, shall be
entitled to receive a liquidation preference distribution of $25.00 per Series A
Preferred Partnership Unit, plus an amount equal to all accumulated, accrued and
unpaid Preferred Return to the date of final distribution, but Ashford OP
Limited Partner LLC shall not be entitled to any further payment with respect
thereto. If upon any liquidation, dissolution or winding up of the Partnership,
its assets, or proceeds thereof, distributable among Ashford OP Limited Partner
LLC, in its capacity as the holder of the Series A Preferred Partnership Units,
shall be insufficient to pay in full the above described preferential
distribution and liquidating distributions on any other series of Parity Units,
then such assets, or the proceeds thereof, shall be distributed among Ashford OP
Limited Partner LLC, in its capacity as the holder of the Series A Preferred
Partnership Units, and the holders of any such other Parity Units ratably in the
same proportion as the respective amounts that would be payable on such Series A
Preferred Partnership Units and any such other Parity Units if all amounts
payable thereon were paid in full.
(ii)    Upon any liquidation, dissolution or winding up of the Partnership,
after payment shall have been made in full to Ashford OP Limited Partner LLC, in
its capacity as the holder of the Series A Preferred Partnership Units, holders
of the Series A Preferred Partnership Units shall have no right or claim to any
of the remaining assets of the Partnership.
(iii)    None of a consolidation or merger of the Partnership with or into
another entity, a merger of another entity with or into the Partnership, a
statutory unit exchange by the Partnership or a sale, lease or conveyance of all
or substantially all of the Partnership’s property or business shall be
considered a liquidation, dissolution or winding up of the affairs of the
Partnership.
E.    Redemption. In connection with the redemption by the Company of any shares
of Series A Preferred Stock in accordance with the provisions of the Series A
Articles Supplementary, the Partnership shall provide cash to Ashford OP Limited
Partner LLC for such purpose which shall be equal to the redemption price (as
set forth in the Series A Articles Supplementary), plus all distributions of
Preferred Return accumulated and unpaid to the Redemption Date (as defined in
the Series A Articles Supplementary), and one Series A

Exhibit F – Page 3



--------------------------------------------------------------------------------



Preferred Partnership Unit shall be concurrently redeemed with respect to each
share of Series A Preferred Stock so redeemed by the Company. From and after the
applicable Redemption Date, the Series A Preferred Partnership Units so redeemed
shall no longer be outstanding and all rights hereunder, to distributions or
otherwise, with respect to such Series A Preferred Partnership Units shall
cease. Any Series A Preferred Partnership Units so redeemed may be reissued to
Ashford OP Limited Partner LLC at such time as the Company reissues a
corresponding number of shares of Series A Preferred Stock so redeemed or
repurchased, in exchange for the contribution by the Company, through the
Ashford OP Limited Partner LLC, to the Partnership of the proceeds from such
reissuance.
F.    Voting Rights. Except as required by applicable law, the holder of the
Series A Preferred Partnership Units, as such, shall have no voting rights.
G.    Conversion. The Series A Preferred Partnership Units are not convertible
into or exchangeable for any other property or securities of the Partnership.
H.    Restriction on Ownership. The Series A Preferred Partnership Units shall
be owned and held solely by Ashford OP Limited Partner LLC.
I.    Allocations. Allocations of the Partnership’s items of income, gain, loss
and deduction shall be allocated pro rata among holders of Series A Preferred
Partnership Units in accordance with Article V of the Partnership Agreement.



Exhibit F – Page 4



--------------------------------------------------------------------------------



EXHIBIT G
[Reserved]

Exhibit G – Page 1



--------------------------------------------------------------------------------



EXHIBIT H
[Reserved]



Exhibit H – Page 1



--------------------------------------------------------------------------------



EXHIBIT I
DESIGNATION OF INTERESTS ISSUED TO FGSB LIMITED PARTNERS
Pursuant to Section 4.3(a)(i) of the Seventh Amended and Restated Agreement of
Limited Partnership of Ashford Hospitality Limited Partnership (the
“Agreement”), to which this Exhibit I is attached, the General Partner has
caused the Partnership to issue additional Partnership Interests in the form of
Common Partnership Units in the number and to the respective Persons set forth
below (collectively, the “FGSB Limited Partners”). The Common Partnership Units
issued to the FGSB Limited Partners shall be governed by the terms of the
Agreement subject to the following:
1.
Definitions. To the extent the following terms are defined in the Agreement, the
following definitions amend and replace such definitions in their entirety with
respect to the FGSB Limited Partners, any transferees of such FGSB Limited
Partners in an FGSB Permitted Disposal and the Common Partnership Units acquired
by such persons on March 16, 2005:

“Affiliate” means, as to any FGSB Limited Partner, any other Person that is
directly or indirectly (through one or more intermediaries) controlled by, under
common control with, or controlling such Person. For purposes of this
definition, “control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise. A Person shall be deemed to be controlled by another Person if the
other Person (i) with respect to a corporation, owns more than a majority of the
issued and outstanding voting equity interests of such corporation, (ii) with
respect to a partnership, is a general partner of such partnership and
(iii) with respect to a limited liability company, is a managing member or is a
member owning more than a majority of the issued and outstanding voting equity
interests of such limited liability company.
“Beneficial Owner Agreement” means, as to any FGSB Limited Partner, the
Beneficial Owner Agreement executed by such FGSB Limited Partner on
March 16, 2005 in favor of the Company and the Partnership.

Exhibit I – Page 1



--------------------------------------------------------------------------------



“FGSB Limited Partners” means:
Name of FGSB Limited Partner
Common Partnership 
Units Issued
 
679,644
 
324,333
 
450,075
 
92,712
 
1,004,306
 
75,346
 
694,684
 
781,571
 
781,571
 
45,788
 
45,788
 
18,333



“FGSB Permitted Disposal” means a transfer by an FGSB Limited Partner:
(i)    to an Affiliate or direct or indirect equity owner of an FGSB Limited
Partner, provided that such transferee agrees in writing to be bound by all of
the terms and conditions of the Beneficial Owner Agreement;
(ii)    to (a) parents, siblings (by blood or adoption) or lineal descendants
(by blood or adoption) of an FGSB Limited Partner or a transferee under clause
(i); (b) a trust, partnership, corporation, limited liability company or other
entity of which an FGSB Limited Partner or a transferee under clause (i), or an
FGSB Limited Partner’s or a transferee’s under clause (i) parent, sibling (by
blood or adoption) or lineal descendant (by blood or adoption) owns all of the
beneficial interests, either directly or indirectly, provided that such
transferee agrees in writing to be bound by all of the terms and conditions of
the Beneficial Owner Agreement; or
(iii)    in connection with a pledge, delivery or other grant of a security
interest in the Partnership Units held by an FGSB Limited Partner or a
transferee under clauses (i) or (ii) for the purpose of securing a bona fide
lending transaction; provided that such security interest is expressly
subordinate and subject to the terms and conditions of Section 2 of the

Exhibit I – Page 2



--------------------------------------------------------------------------------



Beneficial Owner’s Agreement to which such FGSB Limited Partner or a transferee
under clauses (i) or (ii) is a party and any transferee resulting from any
judicial or non-judicial foreclosure on such security interest and subsequent
transfer by such holder of the security interest becomes a party to (and assumes
the FGSB Limited Partner’s or a transferee’s under clauses (i) or (ii)
obligations under) the Beneficial Owner Agreement.
“Specified Redemption Date” shall mean, with respect to a given FGSB Limited
Partner, the tenth (10th) Business Day after receipt by the General Partner of a
Notice of Redemption, provided that no Specified Redemption Date may occur with
respect to any Partnership Unit before six months after such Partnership Unit is
issued by the Partnership.
2.
Amendments with respect to Section 7.4.

A.
The second sentence of Section 7.4(a) is hereby amended and restated in its
entirety as follows:

The Partnership shall have up to 60 days (the “Payout Period”) following
exercise of a Redemption Right to pay the Cash Amount to the FGSB Limited
Partner who is exercising the Redemption Right (the “Redeeming Partner”).
B.
The second proviso clause in the first sentence of Section 7.4(b) is hereby
deleted, such that the sentence ends with the words “Section 7.4(a)).”

C.
The following sentence is added as a new sentence at the end of Section 7.4(b):

Notwithstanding anything in this Section 7.4(b) to the contrary, with respect to
the exercise of a Redemption Right by a FGSB Limited Partner or any transferee
of an FGSB Limited Partner in an FGSB Permitted Disposal, if there are
insufficient REIT Common Shares authorized by the Company to satisfy a
Redemption Right by paying the Redeeming Partner the REIT Common Shares Amount,
the Partnership must satisfy the Redemption Right by paying such Redeeming
Partner the Cash Amount in accordance with the provisions of Sections 7.4(a) and
(b).
D.
The following Section 7.4(f) is hereby added:

(f)    Notwithstanding anything to the contrary in this Section 7.4, Persons
holding Common Partnership Units originally issued to FGSB Master LLC shall
receive the Cash Amount due, if any, as a result of the exercise of the
Redemption Right from the Partnership, not from the Company, and such persons
and the Partnership recognize and agree that such transaction is properly
treated for federal income tax purposes as a redemption by the Partnership and
not as a sale to the Company.
3.
Amendment with respect to Section 9.5:

The consent required by Section 9.5(a) shall not be required in the event of a
FGSB Permitted Disposal.

Exhibit I – Page 3



--------------------------------------------------------------------------------



4.
Amendment with respect to Section 9.6(a)(i):

Section 9.6(a)(i) shall not apply in the case of an assignee resulting from an
FGSB Permitted Disposal.
5.
Amendment to Exhibit A:

Exhibit A shall be and is revised to reflect the Persons and Common Partnership
Units, identified in Item No. 1 above, as well as the agreed values and
percentages attributable thereto.
6.
Amendment to Exhibit B:

Exhibit B shall be and is revised to add a new paragraph 8, to read in its
entirety as follows:
8. The amount of Nonrecourse Liabilities allocable to properties contributed to
the Partnership by the FGSB Limited Partner and allocated to Partners holding
Common Partnership Units originally issued to FGSB Master LLC pursuant to
Section 1.752-3(a)(3) of the Treasury Regulations shall be in accordance with
the fifth sentence thereof beginning “Additionally, the partnership may first
allocate. . .” (relating to allocation of built-in gain on §704(c) property). To
the extent the Partnership has Nonrecourse Liabilities of the Partnership in
excess of those allocated pursuant to Section 1.752-3(a)(1), (2) of the Treasury
Regulations and the preceding sentence, such excess Nonrecourse Liabilities
shall be allocated among the Partners in accordance with their respective Common
Percentage Interests.



Exhibit I – Page 4



--------------------------------------------------------------------------------



EXHIBIT J
DESIGNATION OF INTERESTS ISSUED TO CRYSTAL CITY LIMITED PARTNERS
Pursuant to Section 4.3(a)(i) of the Seventh Amended and Restated Agreement of
Limited Partnership of Ashford Hospitality Limited Partnership (the
“Agreement”), to which this Exhibit J is attached, the General Partner has
caused the Partnership to issue additional Partnership Interests in the form of
Class B Common Partnership Units in the number and to the respective Persons set
forth below (collectively, the “Crystal City Limited Partners”). The Class B
Common Partnership Units issued to the Crystal City Limited Partners shall be
governed by the terms of the Agreement subject to the following:
1.
Definitions. The following terms are hereby defined as follows for purposes of
the Agreement with respect to the Crystal City Limited Partners, any transferees
of such Crystal City Limited Partners in a Crystal City Permitted Disposal and
the Class B Common Partnership Units acquired by such persons on July 13, 2006:

“Crystal City Limited Partners” means:
Name of Crystal City Limited Partner
Class B Common Partnership 
Units Issued
 
37,343
 
263
 
1,848,489
 
29,875
 
29,875
 
1,726
 
1,726
 
316,263
 
145,585
 
56,015
 
56,015
 
144,980
 
56,015
 
450,249
 
246,465
 
36,818
 
357,140
 
3,814,842




Exhibit J - Page 1



--------------------------------------------------------------------------------



“Crystal City Permitted Disposal” means a transfer by a Crystal City Limited
Partner of Class B Common Partnership Units:
(i) to any Person who, on the date of such proposed transfer is either a
partner, member or shareholder of such Crystal City Limited Partner, provided
that such transferee satisfies all criteria for transfer applicable to such
transferee, as set forth in the Partnership Agreement or that certain
Contribution Agreement between the Partnership and Eads Associates Limited
Partnership, dated as of May 18, 2006 and agrees in writing to be bound by all
of the terms and conditions of the Partnership Agreement; or
(ii) in connection with a pledge, delivery or other grant of a security interest
in the Class B Common Partnership Units held by a Crystal City Limited Partner
or a transfer under clause (i) for the purpose of securing a bona fide lending
transaction.
“Lock-Up Agreement” shall mean the Lock-Up Agreement dated as of July 13, 2006,
executed by the Crystal City Limited Partners in favor of the Company.
“Lock-Up Period” shall mean (i) a period of one (1) year from the date of this
Amendment with respect to all of the Class B Common Partnership Units issued to
the Crystal City Limited Partners on such date, (ii) for a period of eighteen
(18) months from the date of this Amendment with respect to two-thirds of the
Class B Common Partnership Units issued to each of the Crystal City Limited
Partners on such date, and (iii) for a period of twenty-four (24) months from
the date of this Amendment with respect to one-third of the Class B Common
Partnership Units issued to each of the Crystal City Limited Partners on such
date.
2.
Amendment with respect to Section 9.5:

The consent required by Section 9.5(a) shall not be required in the event of a
Crystal City Permitted Disposal.
3.
Amendment with respect to Section 9.6(a)(i):

Section 9.6(a)(i) shall not apply in the case of an assignee resulting from a
Crystal City Permitted Disposal.
4.
Amendment to Exhibit A:

Exhibit A shall be and is revised to reflect the Crystal City Limited Partners
and their respective ownership of Class B Common Partnership Units, as set forth
in Item No. 1 above, as well as the agreed values and percentages attributable
thereto.
5.
Amendment to Exhibit B: The following sentence is added as the final sentence of
Section A.3. of Exhibit B of the Partnership Agreement:

Notwithstanding the foregoing, the Book-Tax Difference with respect to the
“Property” as defined in the Contribution Agreement between the Partnership

Exhibit J - Page 2



--------------------------------------------------------------------------------



and Eads Associates Limited Partnership, dated as of May 18, 2006, shall be
accounted for as provided in Article 6 of the Tax Protection Reporting Agreement
between the Partnership and Eads Associates Limited Partnership, dated as of
July 13, 2006.



Exhibit J - Page 3



--------------------------------------------------------------------------------



EXHIBIT K
[Reserved]



Exhibit K - Page 1



--------------------------------------------------------------------------------



EXHIBIT L
DESIGNATION OF TERMS AND CONDITIONS OF SERIES D
PREFERRED PARTNERSHIP UNITS
A.    Designation and Number. A series of Preferred Partnership Units,
designated as Series D Preferred Partnership Units, is hereby established. The
number of Series D Preferred Partnership Units shall be 9,666,797.
B.    Rank. The Series D Preferred Partnership Units, with respect to rights to
distributions and payments to Partners, the distribution of assets upon the
liquidation, dissolution or winding up of the Partnership, rank (a) prior or
senior to the Common Partnership Units and all Partnership Units issued by the
Partnership (“Junior Units”) the terms of which specifically provide that such
Partnership Units rank junior to the Series D Preferred Partnership Units;
(b) on a parity with the Series A Preferred Partnership Units, Series E
Preferred Partnership Units and all other Partnership Units issued in the future
by the Partnership (“Parity Units”) the terms of which specifically provide that
such Partnership Units rank on a parity with the Series D Preferred Partnership
Units; (c) junior to all Partnership Units issued by the Partnership the terms
of which specifically provide that such Partnership Units rank senior to the
Series D Preferred Partnership Units; and (d) junior to all of the Partnership’s
existing and future indebtedness.
C.    Distributions.
(i)    Pursuant to Section 8.1 of the Partnership Agreement but subject to the
rights of holders of any Preferred Partnership Units ranking senior to the
Series D Preferred Partnership Units as to the payment of distributions, Ashford
OP Limited Partner LLC, in its capacity as the holder of the then outstanding
Series D Preferred Partnership Units, shall be entitled to receive, when, as and
if authorized by the General Partner, from the Cash Flow, cumulative quarterly
preferential cash distributions in an amount per Series D Preferred Partnership
Unit equal to 8.45% of the $25.00 liquidation preference per annum (equivalent
to a fixed annual amount of $2.1125 per Series D Preferred Partnership Unit);
provided, however, that during any period of time that both (i) the Series D
Preferred Stock is not listed on the NYSE, AMEX or NASDAQ, and (ii) the Company
is not subject to the reporting requirements of the Exchange Act, and any shares
of Series D Preferred Stock are outstanding, in lieu of the distribution
described above, the Partnership will increase the cumulative quarterly
preferential cash distributions to an amount per Series D Preferred Partnership
Unit equal to 9.45% of the $25.00 liquidation preference per annum (equivalent
to a fixed annual amount of $2.3625 per Series D Preferred Partnership Unit).
Distributions of Preferred Return on each Series D Preferred Partnership Unit
shall be cumulative from the date of original issuance, whether or not in any
distribution period or periods (i) such distributions shall be authorized by the
General Partner, (ii) there shall be funds legally available for the payment of
such distributions or (iii) any agreement prohibits the Partnership’s payment of
such distributions, and such distributions shall be payable quarterly the 15th
day of January, April, July and October of each year (or, if not a Business Day,
the next succeeding Business Day). Any distribution of Preferred Return payable
on the Series D

Exhibit L - Page 1



--------------------------------------------------------------------------------



Preferred Partnership Units for any partial distribution period will be computed
on the basis of twelve 30-day months and a 360-day year. Distributions of
Preferred Return will be payable in arrears to holders of record as they appear
on the records of the Partnership at the close of business on the last day of
each of March, June, September and December, as the case may be, immediately
preceding the applicable distribution payment date, which dates shall be the
Partnership Record Dates for the Series D Preferred Partnership Units. Except
for distributions in liquidation or redemption as provided in Sections D and E,
respectively, holders of Series D Preferred Partnership Units will not be
entitled to receive any distributions in excess of cumulative Preferred Returns
accrued on the Series D Preferred Partnership Units at the rate specified in
this paragraph. No interest will be paid in respect of any distribution payment
or payments on the Series D Preferred Partnership Units that may be in arrears.
The 9.45% distribution on the Series D Preferred Partnership Units, if
applicable, shall cease to accrue and the distribution rate shall revert to
8.45% on the first date following the earlier of (i) the listing of the Series D
Preferred Stock on the NYSE, AMEX or NASDAQ or (ii) the Company becoming subject
to the reporting requirements of the Exchange Act.
(ii)    When distributions of Preferred Return are not paid in full upon the
Series D Preferred Partnership Units or any other series of Parity Units, or a
sum sufficient for such payment is not set apart, all distributions of Preferred
Return authorized by the General Partner upon the Series D Preferred Partnership
Units and any other series of Parity Units shall be authorized by the General
Partner ratably in proportion to the respective amounts of such distributions
accumulated, accrued and unpaid on the Series D Preferred Partnership Units and
accumulated, accrued and unpaid on such Parity Units. Except as set forth in the
preceding sentence, unless distributions on the Series D Preferred Partnership
Units equal to the full amount of accumulated, accrued and unpaid distributions
of Preferred Return have been or contemporaneously are authorized by the General
Partner and paid, or authorized by the General Partner and a sum sufficient for
the payment thereof set apart for such payment for all past distribution
periods, no distributions (other than distributions paid in Junior Units or
options, warrants or rights to subscribe for or purchase Junior Units) shall be
authorized by the General Partner or paid or set aside for payment by the
Partnership with respect to any class or series of Parity Units. Unless full
cumulative distributions of Preferred Return on the Series D Preferred
Partnership Units have been paid or authorized by the General Partner and set
apart for payment for all past distribution periods, no distributions (other
than distributions paid in Junior Units or options, warrants or rights to
subscribe for or purchase Junior Units) shall be authorized by the General
Partner or paid or set apart for payment by the Partnership with respect to any
Junior Units, nor shall any Junior Units or Parity Units be redeemed, purchased
or otherwise acquired for any consideration, or any monies be paid to or made
available for a sinking fund for the redemption of any Junior Units or Parity
Units (except by conversion or exchange for Junior Units, or options, warrants
or rights to subscribe for or purchase Junior Units), nor shall any other cash
or property be paid or distributed to or for the benefit of holders of Junior
Units or Parity Units. Notwithstanding the foregoing, the General Partner shall
not be prohibited from (i) authorizing or paying or setting apart for payment
any Preferred Return or distribution on any Parity Units or (ii) redeeming,
purchasing or otherwise acquiring any

Exhibit L - Page 2



--------------------------------------------------------------------------------



Junior Units or Parity Units, in each case, if such authorization, payment,
redemption, purchase or other acquisition is necessary to maintain the Company’s
qualification as a REIT.
(iii)    No distribution of Preferred Return on the Series D Preferred
Partnership Units shall be authorized by the General Partner or paid or set
apart for payment at such time as the terms and provisions of any agreement of
the Partnership, including any agreement of the Partnership relating to the
Partnership’s indebtedness, prohibits such authorization, payment or setting
apart for payment or provides that such authorization, payment or setting apart
for payment would constitute a breach thereof, or a default thereunder, or if
such authorization, payment or setting apart for payment shall be restricted or
prohibited by law.
(iv)    In determining whether a distribution (other than upon voluntary or
involuntary liquidation, dissolution or winding up of the Partnership) of
Preferred Return or in redemption or otherwise, is permitted, amounts that would
be needed, if the Partnership were to be dissolved at the time of the
distribution, to satisfy the liquidation preference of the Series D Preferred
Partnership Units (as provided in Section D below) will not be added to the
Partnership’s total liabilities.
D.    Liquidation Preference.
(i)    Upon any voluntary or involuntary liquidation, dissolution or winding up
of the Partnership, before any payment or distribution shall be made to or set
apart for the holders of any Junior Units, Ashford OP Limited Partner LLC, in
its capacity as holder of the Series D Preferred Partnership Units, shall be
entitled to receive a liquidation preference distribution of $25.00 per Series D
Preferred Partnership Unit, plus an amount equal to all accumulated, accrued and
unpaid Preferred Return to the date of final distribution, but Ashford OP
Limited Partner LLC shall not be entitled to any further payment with respect
thereto. If upon any liquidation, dissolution or winding up of the Partnership,
its assets, or proceeds thereof, distributable among Ashford OP Limited Partner
LLC, in its capacity as the holder of the Series D Preferred Partnership Units,
shall be insufficient to pay in full the above described preferential
distribution and liquidating distributions on any other series of Parity Units,
then such assets, or the proceeds thereof, shall be distributed among Ashford OP
Limited Partner LLC, in its capacity as the holder of the Series D Preferred
Partnership Units, and the holders of any such other Parity Units ratably in the
same proportion as the respective amounts that would be payable on such Series D
Preferred Partnership Units and any such other Parity Units if all amounts
payable thereon were paid in full.
(ii)    Upon any liquidation, dissolution or winding up of the Partnership,
after payment shall have been made in full to Ashford OP Limited Partner LLC, in
its capacity as the holder of the Series D Preferred Partnership Units, holders
of the Series D Preferred Partnership Units shall have no right or claim to any
of the remaining assets of the Partnership.
(iii)    None of a consolidation or merger of the Partnership with or into
another entity, a merger of another entity with or into the Partnership, a
statutory unit exchange by

Exhibit L - Page 3



--------------------------------------------------------------------------------



the Partnership or a sale, lease or conveyance of all or substantially all of
the Partnership’s property or business shall be considered a liquidation,
dissolution or winding up of the affairs of the Partnership.
E.    Redemption. In connection with the redemption by the Company of any shares
of Series D Preferred Stock in accordance with the provisions of the Series D
Articles Supplementary, the Partnership shall provide cash to Ashford OP Limited
Partner LLC for such purpose which shall be equal to the redemption price (as
set forth in the Series D Articles Supplementary), plus all distributions of
Preferred Return accumulated and unpaid to the Redemption Date (as defined in
the Series D Articles Supplementary), and one Series D Preferred Partnership
Unit shall be concurrently redeemed with respect to each share of Series D
Preferred Stock so redeemed by the Company. From and after the applicable
Redemption Date, the Series D Preferred Partnership Units so redeemed shall no
longer be outstanding and all rights hereunder, to distributions or otherwise,
with respect to such Series D Preferred Partnership Units shall cease. Any
Series D Preferred Partnership Units so redeemed may be reissued to Ashford OP
Limited Partner LLC at such time as the Company reissues a corresponding number
of shares of Series D Preferred Stock so redeemed or repurchased, in exchange
for the contribution by the Company, through the Ashford OP Limited Partner LLC,
to the Partnership of the proceeds from such reissuance.
F.    Voting Rights. Except as required by applicable law, the holder of the
Series D Preferred Partnership Units, as such, shall have no voting rights.
G.    Conversion. The Series D Preferred Partnership Units are not convertible
into or exchangeable for any other property or securities of the Partnership.
H.    Restriction on Ownership. The Series D Preferred Partnership Units shall
be owned and held solely by Ashford OP Limited Partner LLC.
I.    Allocations. Allocations of the Partnership’s items of income, gain, loss
and deduction shall be allocated pro rata among holders of Series D Preferred
Partnership Units in accordance with Article V of the Partnership Agreement.



Exhibit L - Page 4



--------------------------------------------------------------------------------



EXHIBIT M
NOTICE OF ELECTION BY PARTNER TO CONVERT
LTIP UNITS INTO COMMON PARTNERSHIP UNITS
The undersigned LTIP Unitholder hereby irrevocably (i) elects to convert the
number of LTIP Units in Ashford Hospitality Limited Partnership (the
“Partnership”) set forth below into Common Partnership Units in accordance with
the terms of the Seventh Amended and Restated Agreement of Limited Partnership
of the Partnership, as amended; and (ii) directs that any cash in lieu of Common
Partnership Units that may be deliverable upon such conversion be delivered to
the address specified below. The undersigned hereby represents, warrants, and
certifies that the undersigned (a) has title to such LTIP Units, free and clear
of the rights or interests of any other person or entity other than the
Partnership; (b) has the full right, power, and authority to cause the
conversion of such LTIP Units as provided herein; and (c) has obtained the
consent or approval of all persons or entities, if any, having the right to
consent or approve such conversion.
Name of LTIP Unitholder:                                             (Please
Print: Exact Name as Registered with Partnership)
Number of LTIP Units to be Converted:                 
Date to be Converted: ____________ (such date being not less than 3 Business
Days nor more than 10 Business Days prior to the Date of this Notice set forth
below)
Date of this Notice:                             
                                            

(Signature of Limited Partner: Sign Exact Name as Registered with Partnership)
                                            

(Street Address)
                                            

Exhibit M - Page 1



--------------------------------------------------------------------------------




(City)                        (State)             (Zip Code)





Exhibit M - Page 2



--------------------------------------------------------------------------------



EXHIBIT N
NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION
OF LTIP UNITS INTO COMMON PARTNERSHIP UNITS
Ashford Hospitality Limited Partnership (the “Partnership”) hereby irrevocably
elects to cause the number of LTIP Units held by the LTIP Unitholder set forth
below to be converted into Common Partnership Units in accordance with the terms
of the Seventh Amended and Restated Agreement of Limited Partnership of the
Partnership, as amended.
Name of LTIP Unitholder:                                             (Please
Print: Exact Name as Registered with Partnership)
Number of LTIP Units to be Converted:                 
Date of this Notice:                             



Exhibit N - Page 1



--------------------------------------------------------------------------------



EXHIBIT O
DESIGNATION OF TERMS AND CONDITIONS OF SERIES E
PREFERRED PARTNERSHIP UNITS
A.    Designation and Number. A series of Preferred Partnership Units,
designated as Series E Preferred Partnership Units, is hereby established. The
number of Series E Preferred Partnership Units shall be 4,822,000.
B.    Rank. The Series E Preferred Partnership Units, with respect to rights to
distributions and payments to Partners, the distribution of assets upon the
liquidation, dissolution or winding up of the Partnership, rank (a) prior or
senior to the Common Partnership Units and all Partnership Units issued by the
Partnership (“Junior Units”) the terms of which specifically provide that such
Partnership Units rank junior to the Series D Preferred Partnership Units;
(b) on a parity with the Series A Preferred Partnership Units, Series B-1
Preferred Partnership Units, Series D Preferred Partnership Units and all other
Partnership Units issued in the future by the Partnership (“Parity Units”) the
terms of which specifically provide that such Partnership Units rank on a parity
with the Series E Preferred Partnership Units; (c) junior to all Partnership
Units issued by the Partnership the terms of which specifically provide that
such Partnership Units rank senior to the Series E Preferred Partnership Units;
and (d) junior to all of the Partnership’s existing and future indebtedness.
C.    Distributions.
(i)    Pursuant to Section 8.1 of the Partnership Agreement but subject to the
rights of holders of any Preferred Partnership Units ranking senior to the
Series E Preferred Partnership Units as to the payment of distributions, Ashford
OP Limited Partner LLC, in its capacity as the holder of the then outstanding
Series E Preferred Partnership Units, shall be entitled to receive, when, as and
if authorized by the General Partner, from the Cash Flow, cumulative quarterly
preferential cash distributions in an amount per Series E Preferred Partnership
Unit equal to 9.000% of the $25.00 liquidation preference per annum (equivalent
to a fixed annual amount of $2.25 per Series E Preferred Partnership Unit).
Distributions of Preferred Return on the Series E Preferred Partnership Units
shall be cumulative from the date of original issuance, whether or not in any
distribution period or periods (i) such distributions shall be authorized by the
General Partner, (ii) there shall be funds legally available for the payment of
such distributions or (iii) any agreement prohibits the Partnership’s payment of
such distributions, and such distributions shall be payable quarterly the 15th
day of January, April, July and October of each year (or, if not a Business Day,
the next succeeding Business Day). Any distribution of Preferred Return payable
on the Series E Preferred Partnership Units for any partial distribution period
will be computed on the basis of twelve 30-day months and a 360-day year.
Distributions of Preferred Return will be payable in arrears to holders of
record as they appear on the records of the Partnership at the close of business
on the last day of each of March, June, September and December, as the case may
be, immediately preceding the applicable distribution payment date, which dates
shall be the Partnership Record Dates for the Series E Preferred Partnership
Units. Except for distributions in liquidation or redemption as provided in
Sections D and E, respectively, holders of Series E Preferred Partnership Units
will not be entitled to receive

Exhibit O - Page 1



--------------------------------------------------------------------------------



any distributions in excess of cumulative Preferred Returns accrued on the
Series E Preferred Partnership Units at the rate specified in this paragraph. No
interest will be paid in respect of any distribution payment or payments on the
Series E Preferred Partnership Units that may be in arrears.
(ii)    When distributions of Preferred Return are not paid in full upon the
Series E Preferred Partnership Units or any other series of Parity Units, or a
sum sufficient for such payment is not set apart, all distributions of Preferred
Return authorized by the General Partner upon the Series E Preferred Partnership
Units and any other series of Parity Units shall be authorized by the General
Partner ratably in proportion to the respective amounts of such distributions
accumulated, accrued and unpaid on the Series E Preferred Partnership Units and
accumulated, accrued and unpaid on such Parity Units. Except as set forth in the
preceding sentence, unless distributions on the Series E Preferred Partnership
Units equal to the full amount of accumulated, accrued and unpaid distributions
of Preferred Return have been or contemporaneously are authorized by the General
Partner and paid, or authorized by the General Partner and a sum sufficient for
the payment thereof set apart for such payment for all past distribution
periods, no distributions (other than distributions paid in Junior Units or
options, warrants or rights to subscribe for or purchase Junior Units) shall be
authorized by the General Partner or paid or set aside for payment by the
Partnership with respect to any class or series of Parity Units. Unless full
cumulative distributions of Preferred Return on the Series E Preferred
Partnership Units have been paid or authorized by the General Partner and set
apart for payment for all past distribution periods, no distributions (other
than distributions paid in Junior Units or options, warrants or rights to
subscribe for or purchase Junior Units) shall be authorized by the General
Partner or paid or set apart for payment by the Partnership with respect to any
Junior Units, nor shall any Junior Units or Parity Units be redeemed, purchased
or otherwise acquired for any consideration, or any monies be paid to or made
available for a sinking fund for the redemption of any Junior Units or Parity
Units (except by conversion or exchange for Junior Units, or options, warrants
or rights to subscribe for or purchase Junior Units), nor shall any other cash
or property be paid or distributed to or for the benefit of holders of Junior
Units or Parity Units. Notwithstanding the foregoing, the General Partner shall
not be prohibited from (i) authorizing or paying or setting apart for payment
any Preferred Return or distribution on any Junior Units or Parity Units or (ii)
redeeming, purchasing or otherwise acquiring any Junior Units or Parity Units,
in each case, if such authorization, payment, redemption, purchase or other
acquisition is necessary to maintain the Company’s qualification as a REIT.
(iii)    No distribution of Preferred Return on the Series E Preferred
Partnership Units shall be authorized by the General Partner or paid or set
apart for payment at such time as the terms and provisions of any agreement of
the Partnership, including any agreement of the Partnership relating to the
Partnership’s indebtedness, prohibits such authorization, payment or setting
apart for payment or provides that such authorization, payment or setting apart
for payment would constitute a breach thereof, or a default thereunder, or if
such authorization, payment or setting apart for payment shall be restricted or
prohibited by law.

Exhibit O - Page 2



--------------------------------------------------------------------------------



(iv)    In determining whether a distribution (other than upon voluntary or
involuntary liquidation, dissolution or winding up of the Partnership) of
Preferred Return or in redemption or otherwise, is permitted, amounts that would
be needed, if the Partnership were to be dissolved at the time of the
distribution, to satisfy the liquidation preference of the Series E Preferred
Partnership Units (as provided in Section D below) will not be added to the
Partnership’s total liabilities.
D.    Liquidation Preference.
(i)    Upon any voluntary or involuntary liquidation, dissolution or winding up
of the Partnership, before any payment or distribution shall be made to or set
apart for the holders of any Junior Units, Ashford OP Limited Partner LLC, in
its capacity as holder of the Series E Preferred Partnership Units, shall be
entitled to receive a liquidation preference distribution of $25.00 per Series E
Preferred Partnership Unit, plus an amount equal to all accumulated, accrued and
unpaid Preferred Return to the date of final distribution, but Ashford OP
Limited Partner LLC shall not be entitled to any further payment with respect
thereto. If upon any liquidation, dissolution or winding up of the Partnership,
its assets, or proceeds thereof, distributable among Ashford OP Limited Partner
LLC, in its capacity as the holder of the Series E Preferred Partnership Units,
shall be insufficient to pay in full the above described preferential
distribution and liquidating distributions on any other series of Parity Units,
then such assets, or the proceeds thereof, shall be distributed among Ashford OP
Limited Partner LLC, in its capacity as the holder of the Series E Preferred
Partnership Units, and the holders of any such other Parity Units ratably in the
same proportion as the respective amounts that would be payable on such Series E
Preferred Partnership Units and any such other Parity Units if all amounts
payable thereon were paid in full.
(ii)    Upon any liquidation, dissolution or winding up of the Partnership,
after payment shall have been made in full to Ashford OP Limited Partner LLC, in
its capacity as the holder of the Series E Preferred Partnership Units, holders
of the Series E Preferred Partnership Units shall have no right or claim to any
of the remaining assets of the Partnership.
(iii)    None of a consolidation or merger of the Partnership with or into
another entity, a merger of another entity with or into the Partnership, a
statutory unit exchange by the Partnership or a sale, lease or conveyance of all
or substantially all of the Partnership’s property or business shall be
considered a liquidation, dissolution or winding up of the affairs of the
Partnership.
E.    Redemption. In connection with the redemption by the Company of any shares
of Series E Preferred Stock in accordance with the provisions of the Series E
Articles Supplementary, the Partnership shall provide cash to Ashford OP Limited
Partner LLC for such purpose which shall be equal to the redemption price (as
set forth in the Series E Articles Supplementary), plus all distributions of
Preferred Return accumulated and unpaid to, but not including, the Redemption
Date (as defined in the Series E Articles Supplementary), and one Series E
Preferred Partnership Unit shall be concurrently redeemed with respect to each
share of Series E Preferred Stock so redeemed by the Company. From and after the
applicable Redemption Date, the Series E Preferred

Exhibit O - Page 3



--------------------------------------------------------------------------------



Partnership Units so redeemed shall no longer be outstanding and all rights
hereunder, to distributions or otherwise, with respect to such Series E
Preferred Partnership Units shall cease.
F.    Voting Rights. Except as required by applicable law, the holder of the
Series E Preferred Partnership Units, as such, shall have no voting rights.
G.    Conversion. In connection with the conversion by the Company of any shares
of Series E Preferred Stock into shares of REIT Common Shares in accordance with
the provisions of the Series E Articles Supplementary, the Partnership shall
convert Series E Preferred Partnership Units into Common Partnership Units and
issue such Common Partnership Units to Ashford OP Limited Partner LLC. The
number of Common Partnership Units into which the Series E Preferred Partnership
Units are convertible shall be equal to the number of REIT Common Shares into
which the Series E Preferred Stock is then being converted, as set forth in the
Series E Articles Supplementary. From and after the applicable Conversion Date
(as such term is defined in the Series E Articles Supplementary), the Series E
Preferred Partnership Units so converted shall no longer be outstanding and all
rights hereunder, to distributions or otherwise, with respect to such Series E
Preferred Partnership Units shall cease.
H.    Restriction on Ownership. The Series E Preferred Partnership Units shall
be owned and held solely by Ashford OP Limited Partner LLC.
I.    Allocations. Allocations of the Partnership’s items of income, gain, loss
and deduction shall be allocated pro rata among holders of Series E Preferred
Partnership Units in accordance with Article V of the Partnership Agreement.



Exhibit O - Page 4



--------------------------------------------------------------------------------



EXHIBIT P
DISTRIBUTION OF INTERESTS IN ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP
[The following exhibit was included in the Fifth Amended and Restated Agreement
of Limited Partnership of the Partnership]
On the Effective Date [November 19, 2013], the Partnership shall contribute
certain assets to Ashford Hospitality Prime Limited Partnership (“Ashford Prime
OP”) in exchange for common partnership units of Ashford Prime OP. o The
Partnership shall retain 4,977,853.1 of the common partnership interests of
Ashford Prime OP, and the General Partner shall cause the Partnership to make a
disproportionate distribution of the other common partnership units of Ashford
Prime OP to the Limited Partners, as follows: 9,854,886.074 common partnership
units of Ashford Prime OP to Ashford OP Limited Partner LLC and 3,798,299.60
common partnership units of Ashford Prime OP pro rata to the other Limited
Partners thereby reducing the number of Common Partnership Units held by Limited
Partners, other than Ashford OP Limited Partner LLC by a factor of 1.179312318
to a total of 16,103,875. Immediately, thereafter the Common Partnership Units
will be recapitalized by increasing each Common Partnership Unit by a factor of
1.179312318 such that Ashford OP Limited Partner LLC will own 80,565,563 Common
Partnership Units and the other Limited Partners will own 18,991,498 Common
Partnership Units, based on a Conversion Factor of 1.0.
Immediately following the distribution and recapitalization described above on
the Effective Date [November 19, 2013], Ashford OP Limited Partner LLC will own
80,565,563 Common Partnership Units of the Partnership and all other Limited
Partners, including LTIP Unitholders, will own 18,991,498 Common Partnership
Units.



Exhibit P - Page 1



--------------------------------------------------------------------------------



EXHIBIT Q
NOTICE OF EXERCISE OF LIMITED DEFICIT RESTORATION OBLIGATION AND LIMITED DEFICIT
RESTORATION OBLIGATION AGREEMENT
(“NOTICE AND AGREEMENT”)
ASHFORD HOSPITALITY LIMITED PARTNERSHIP
This Notice and Agreement is entered into with respect to the Seventh Amended
and Restated Agreement of Limited Partnership of Ashford Hospitality Limited
Partnership (the “Partnership”), as amended (the “Partnership Agreement”). The
undersigned hereby irrevocably agrees, pursuant to Section
1.704-1(b)(2)(ii)(b)(3) of the Treasury Regulations, to be unconditionally
obligated to restore the amount of any deficit balance in its Capital Account
following the liquidation (within the meaning of Section 1.704-1(b)(2)(ii)(g) of
the Treasury Regulations) of its Partnership Interest, as determined after
taking into account all capital account adjustments for all taxable years of the
Partnership, including the Partnership taxable year during which such
liquidation occurs (other than those adjustments made pursuant to Section
1.704-1(b)(2)(ii)(b)(3) of the Treasury Regulations), by the end of the taxable
year during which such liquidation occurs (or, if later, within 90 days after
the date of such liquidation) by contributing, in cash as a Capital Contribution
to the Partnership, the lesser of (i) $___________ and (ii) the amount of such
deficit balance, which cash amount shall, upon liquidation of the Partnership,
be paid to creditors of the Partnership or distributed to other Partners in
accordance with their positive Capital Account balances. Capitalized terms used
and not defined herein shall have the meanings set forth in the Partnership
Agreement.
This Notice and Agreement, once completed, executed and delivered to the General
Partner and accepted by the General Partner, shall be effective as of January
___, 2____, and remain in effect until the end of the first taxable year of the
Partnership in which the undersigned Limited Partner’s Adjusted Capital Account
Balance (determined without regard to any obligation to restore such deficit
pursuant to this Notice) has a positive balance, in accordance with Section
1.704-1(b)(2)(ii)(f) and after all allocations, contributions and distributions
have be allocated to the Capital Accounts for such taxable year. Upon the
occurrence of such event, this deficit restoration obligation shall be
terminated and shall be of no further effect.
This Notice and Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which shall constitute
together one and the same agreement.



Exhibit Q - Page 1



--------------------------------------------------------------------------------



Dated:          
LIMITED PARTNER:






By:                  
Name:                  
Title:                  









Accepted:          
GENERAL PARTNER:


ASHFORD OP GENERAL PARTNER LLC, a
Delaware limited liability company, as General
Partner of Ashford Hospitality Limited
Partnership




By:                  
Name:                  
Title:                  




Exhibit Q - Page 2

